Exhibit 10.1

EXECUTION VERSION

 

 

$3,000,000,000

CREDIT AGREEMENT

Dated as of November 16, 2012

among

MASTERCARD INCORPORATED,

as Borrower

The Several Lenders

from Time to Time Parties Hereto

CITIBANK, N.A.,

as Managing Administrative Agent

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

CITIGROUP GLOBAL MARKETS INC. and

J.P. MORGAN SECURITIES LLC,

as Lead Arrangers

BANK OF CHINA, NEW YORK BRANCH,

LLOYDS SECURITIES INC.,

RBS SECURITIES INC.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., and

U.S. BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers and

Documentation Agents

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1. DEFINITIONS

     1   

1.1

 

Defined Terms

     1   

1.2

 

Other Definitional Provisions

     18   

SECTION 2. AMOUNT AND TERMS OF LOANS

     19   

2.1

 

Revolving Credit Commitments

     19   

2.2

 

Procedure for Revolving Credit Borrowing

     19   

2.3

 

Facility Fee

     20   

2.4

 

Termination or Reduction of Commitments

     20   

2.5

 

Repayment of Revolving Credit Loans; Evidence of Debt

     20   

2.6

 

Optional Prepayments

     21   

2.7

 

Conversion and Continuation Options

     22   

2.8

 

CAF Advances

     22   

2.9

 

Procedure for CAF Advance Borrowing

     22   

2.10

 

CAF Advance Payments

     25   

2.11

 

Evidence of Debt

     26   

2.12

 

Certain Restrictions

     26   

2.13

 

Minimum Amounts of Tranches

     26   

2.14

 

Interest Rates and Payment Dates

     26   

2.15

 

Computation of Interest and Fees

     27   

2.16

 

Inability to Determine Interest Rate

     27   

2.17

 

Pro Rata Treatment and Payments

     28   

2.18

 

Swing Line Commitment

     29   

2.19

 

Illegality

     32   

2.20

 

Requirements of Law

     32   

2.21

 

Taxes

     34   

2.22

 

Indemnity

     36   

2.23

 

Commitment Increases

     36   

2.24

 

Commitment Extensions

     37   

2.25

 

Replacement of Lenders

     39   

2.26.

 

Defaulting Lenders

     39   

2.27.

 

Defaulting Lender Cure

     41   

SECTION 3. REPRESENTATIONS AND WARRANTIES

     42   

3.1

 

Financial Condition

     42   

3.2

 

No Change

     42   

3.3

 

Existence; Compliance with Law

     42   

3.4

 

Corporate Power; Authorization; Enforceable Obligations

     43   

3.5

 

No Legal Bar

     43   

3.6

 

No Material Litigation

     43   

3.7

 

No Default

     43   

 

i



--------------------------------------------------------------------------------

3.8

 

Ownership of Property; Liens

     44   

3.9

 

Intellectual Property

     44   

3.10

 

No Burdensome Restrictions

     44   

3.11

 

Taxes

     44   

3.12

 

Federal Margin Regulations

     44   

3.13

 

ERISA

     45   

3.14

 

Investment Company Act; Other Regulations

     45   

3.15

 

Subsidiaries

     45   

3.16

 

Purpose of Loans

     45   

3.17

 

Environmental Matters

     46   

SECTION 4. CONDITIONS PRECEDENT

     46   

4.1

 

Conditions to Initial Loan

     46   

4.2

 

Conditions to Each Loan

     48   

SECTION 5. AFFIRMATIVE COVENANTS

     48   

5.1

 

Financial Statements

     48   

5.2

 

Certificates; Other Information

     49   

5.3

 

Payment of Obligations

     49   

5.4

 

Conduct of Business and Maintenance of Existence

     50   

5.5

 

Maintenance of Property; Insurance

     50   

5.6

 

Inspection of Property; Books and Records; Discussions

     50   

5.7

 

Notices

     50   

5.8

 

Environmental Laws

     51   

SECTION 6. NEGATIVE COVENANTS

     52   

6.1

 

Consolidated Leverage Ratio

     52   

6.2

 

Limitation on Liens

     52   

6.3

 

Limitation on Fundamental Changes

     54   

6.4

 

Limitation on Transfer or Disposition of Assets

     54   

6.5

 

Limitation on Transactions with Affiliates

     55   

6.6

 

Limitation on Lines of Business

     55   

SECTION 7. EVENTS OF DEFAULT

     55   

SECTION 8. THE MANAGING ADMINISTRATIVE AGENT

     57   

8.1

 

Appointment

     57   

8.2

 

Delegation of Duties

     58   

8.3

 

Exculpatory Provisions

     58   

8.4

 

Reliance by Managing Administrative Agent

     58   

8.5

 

Notice of Default

     59   

8.6

 

Non-Reliance on Managing Administrative Agent and Other Lenders

     59   

8.7

 

Indemnification

     59   

8.8

 

Managing Administrative Agent in Its Individual Capacity

     60   

8.9

 

Successor Managing Administrative Agent

     60   

8.10

 

Substitute Managing Administrative Agent

     60   

 

ii



--------------------------------------------------------------------------------

8.11

 

Arrangers, Etc.

     61   

SECTION 9. MISCELLANEOUS

     61   

9.1

 

Amendments and Waivers

     61   

9.2

 

Notices

     62   

9.3

 

No Waiver; Cumulative Remedies

     65   

9.4

 

Survival of Representations and Warranties

     65   

9.5

 

Payment of Expenses and Taxes

     65   

9.6

 

Successors and Assigns; Participations and Assignments

     66   

9.7

 

Adjustments; Set-off

     70   

9.8

 

Counterparts

     71   

9.9

 

Severability

     71   

9.10

 

Integration

     71   

9.11

 

Termination of Commitments and Swing Line Commitments

     71   

9.12

 

GOVERNING LAW

     71   

9.13

 

Submission To Jurisdiction; Waivers

     72   

9.14

 

Acknowledgements

     72   

9.15

 

WAIVERS OF JURY TRIAL

     72   

9.16

 

Confidentiality

     73   

9.17

 

USA PATRIOT Act

     73   

9.18

 

Termination of Agreement

     73   

 

iii



--------------------------------------------------------------------------------

SCHEDULES

1.2

  -      Commitments

3.6

  -      Material Litigation

3.15

  -      Subsidiaries

6.2(f)

  -      Liens

 

EXHIBITS   A   Form of Revolving Credit Note B   Form of Swing Line Note C  
Form of Closing Certificate D-1   Form of CAF Advance Request D-2   Form of CAF
Advance Offer D-3   Form of CAF Advance Confirmation D-4   Form of CAF Advance
Assignment E   Form of Swing Line Loan Participation Certificate F-1   Form of
Opinion of General Counsel of Borrower F-2   Form of Opinion of Special New York
Counsel to the Managing Administrative Agent G   Form of Borrowing Notice H  
Form of Assignment and Acceptance I   Form of Compliance Certificate J-1   Form
of New Lender Supplement J-2   Form of Commitment Increase Supplement K-1   Form
of US Tax Certificate K-2   Form of US Tax Certificate K-3   Form of US Tax
Certificate K-4   Form of US Tax Certificate

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of November 16, 2012 among MASTERCARD INCORPORATED, a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions from time to time parties to this Agreement (the “Lenders”),
CITIBANK, N.A., as managing administrative agent for the Lenders hereunder (in
such capacity, the “Managing Administrative Agent”), and JPMORGAN CHASE BANK,
N.A., as administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent”).

The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“ABR”: a fluctuating interest rate per annum in effect from time to time, which
rate per annum shall at all times be equal to the highest of:

(i) the rate of interest announced publicly by Citibank in New York City from
time to time as Citibank’s base rate; and

(ii) for any day, 1.00% per annum above the London Interbank Offered Rate that
would be in effect for a LIBOR Loan having an Interest Period of one month that
commences on the second Business Day following such day; and

(iii) for any day, 0.50% per annum above the Federal Funds Rate in effect on
such day.

Each change in any interest rate provided for herein based upon the ABR
resulting from a change in the ABR shall take effect at the time of such change
in the ABR.

“ABR Loans”: Revolving Credit Loans hereunder, the rate of interest applicable
to which is based upon the ABR.

“Administrative Agent”: as defined in the preamble hereof.

“Administrative Questionnaire”: an Administrative Questionnaire in a form
supplied by the Managing Administrative Agent.

“Affiliate”: as to any Person, any other Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, “control” of a
Person means the power, directly or indirectly, either to (a) vote 25% or more
of the securities having ordinary voting power for the election of directors of
such Person or (b) direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.



--------------------------------------------------------------------------------

“Agreement”: this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

“Applicable Facility Fee Rate”: for any Rating Level Period, the rate per annum
set forth below opposite the reference to such Rating Level Period:

 

Rating Level Period

   Applicable Facility
Fee Rate

Rating Level 1 Period

   0.06%

Rating Level 2 Period

   0.08%

Rating Level 3 Period

   0.10%

Rating Level 4 Period

   0.125%

Rating Level 5 Period

   0.175%

Each change in the Applicable Facility Fee Rate resulting from a Rating Level
Change shall be effective on the effective date of such Rating Level Change.

“Applicable Margin”: for any Loan of any Type and while any particular Rating
Level Period applies, the rate per annum set forth below opposite the reference
to the relevant Rating Level Period for Loans of such Type:

 

Rating Level Period

   Applicable Margin      LIBOR Loans   ABR Loans

Rating Level 1 Period

   0.69%   0.0%

Rating Level 2 Period

   0.795%   0.0%

Rating Level 3 Period

   0.90%   0.0%

Rating Level 4 Period

   1.00%   0.0%

Rating Level 5 Period

   1.20%   0.20%

Each change in the Applicable Margin resulting from a Rating Level Change shall
be effective on the effective date of such Rating Level Change.

“Assignee”: as defined in subsection 9.6(c).

“Available Commitment”: as to any Lender on any day, an amount equal to the
excess, if any, of (a) the amount of such Lender’s Commitment then in effect
over (b) the aggregate of (i) the aggregate principal amount of all Revolving
Credit Loans made by such Lender then outstanding and (ii) an amount equal to
such Lender’s Commitment Percentage of the aggregate principal amount of all
Swing Line Loans then outstanding (after giving effect to any repayment of Swing
Line Loans on such day).

 

2



--------------------------------------------------------------------------------

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereof.

“Borrowing Date”: any Business Day specified in a notice pursuant to
Sections 2.2, 2.9 or 2.18 as a date on which the Borrower requests the Lenders
or a Swing Line Lender, as the case may be, to make Loans hereunder.

“Business”: as defined in subsection 3.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that when such term is used to describe a day on which a borrowing,
payment or interest rate determination is to be made in respect of a LIBOR Loan
or a LIBOR CAF Advance, such day shall also be a day on which dealings in dollar
deposits and exchange between banks may be carried on in London, England.

“CAF Advance”: each CAF Advance made pursuant to Section 2.8.

“CAF Advance Availability Period”: the period from and including the Closing
Date to and including the date which is 7 days prior to the Revolving Credit
Termination Date.

“CAF Advance Confirmation”: each confirmation by the Borrower of its acceptance
of CAF Advance Offers, which confirmation shall be substantially in the form of
Exhibit D-3 and shall be delivered to the Managing Administrative Agent by
facsimile transmission.

“CAF Advance Interest Payment Date”: as to each CAF Advance, each interest
payment date specified by the Borrower for such CAF Advance in the related CAF
Advance Request.

“CAF Advance Maturity Date”: as to any CAF Advance, the date specified by the
Borrower pursuant to subsection 2.9(a) in its acceptance of the related CAF
Advance Offer.

“CAF Advance Offer”: each offer by a Lender to make CAF Advances pursuant to a
CAF Advance Request, which offer shall contain the information specified in
Exhibit D-2 and shall be delivered to the Managing Administrative Agent by
telephone, immediately confirmed by facsimile transmission.

“CAF Advance Request”: each request by the Borrower for Lenders to submit bids
to make CAF Advances, which request shall contain the information in respect of
such requested CAF Advances specified in Exhibit D-1 and shall be delivered to
the Managing Administrative Agent in writing, by facsimile transmission, or by
telephone, immediately confirmed by facsimile transmission.

 

3



--------------------------------------------------------------------------------

“Capital Lease”: as applied to any Person, any lease of any property (whether
real, personal or mixed) by that Person as lessee which, in conformity with
GAAP, is, or is required to be, accounted for as a capital lease on the balance
sheet of that Person.

“Capitalized Lease Obligations”: all obligations under Capital Leases of any
Person, in each case taken at the amount thereof accounted for as liabilities in
accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person other than a corporation and any and
all warrants or options to purchase any of the foregoing.

“Citibank”: Citibank, N.A.

“Closing Date”: the date on which the conditions precedent set forth in
Section 4.1 shall be satisfied.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Commitment”: as to any Lender, the obligation of such Lender to make Revolving
Credit Loans to the Borrower hereunder in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 1.2, as such amount may be reduced or increased from time to
time in accordance with the provisions of this Agreement. The aggregate amount
of the Commitments of all Lenders on the date hereof is $3,000,000,000.

“Commitment Increase Offer”: as defined in subsection 2.23(a).

“Commitment Increase Supplement”: as defined in subsection 2.23(c).

“Commitment Percentage”: as to any Lender at any time, the percentage which such
Lender’s Commitment then constitutes of the aggregate Commitments (or, at any
time after the Commitments shall have expired or terminated, the percentage
which the aggregate principal amount of such Lender’s Revolving Credit Loans
then outstanding constitutes of the aggregate principal amount of the Revolving
Credit Loans then outstanding).

“Commitment Period”: the period from and including the date hereof to but not
including the Revolving Credit Termination Date or such earlier date on which
the Commitments shall terminate as provided herein.

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001(a)(14)
of ERISA or is part of a group which includes the Borrower and which is treated
as a single employer under Section 414(b) or (c) of the Code.

 

4



--------------------------------------------------------------------------------

“Confidential Information”: information that the Borrower or any of its
Subsidiaries (or any of their representatives) furnishes to the Managing
Administrative Agent or any Lender, but does not include any such information
that is or becomes generally available to the public (other than as a result of
a breach of this Agreement) or that was available to the Managing Administrative
Agent or such Lender on a non-confidential basis prior to its being furnished by
the Borrower or any of its Subsidiaries (other than as a result of a breach of
this Agreement or to the extent obtained from a source known to the Managing
Administrative Agent or such Lender to be bound by a confidentiality agreement
with the Borrower or any of its Subsidiaries and to be in breach of such
confidentiality agreement).

“Consolidated Adjusted Debt”: at any date of determination thereof, the sum of
Indebtedness for the Borrower and its Subsidiaries determined without
duplication to the extent that such Indebtedness would appear on a consolidated
balance sheet (including footnotes, with items disclosed only in footnotes
having the amounts for purpose of this definition equal to the amounts, if any,
disclosed in such footnotes) of the Borrower and its Subsidiaries as of such
date prepared in accordance with GAAP.

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and (except with respect to clause (j) below) to the
extent reflected as a charge in the statement of such Consolidated Net Income
for such period, the sum of the following items: (a) income tax expense,
(b) interest expense, amortization or write-off of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with indebtedness, (c) depreciation and amortization expense, (d) amortization,
write-down or write-off of intangibles (including, but not limited to, goodwill)
and organization costs, (e) any extraordinary expenses or losses, (f) any
restructuring charges or expenses, provided that, to the extent any amounts are
added pursuant to this clause (f) in determining Consolidated EBITDA in any
period, Consolidated EBITDA will be reduced in the quarter in which such charges
or expenses are incurred and in each of the immediately following seven quarters
by an amount equal to 1/8 of the amount of such charges or expenses so added
back, (g) charges in connection with litigation, settlements or judgments, and
out of pocket expenses incurred during such period in connection with the
litigation, settlements or judgments resulting in such charges during such
period, (h) other expenses or charges to the extent that such expenses or
charges do not represent a cash item in such period, (i) non-recurring expenses
incurred in connection with any acquisition or other investment (including joint
ventures), disposition or issuance or incurrence of equity or debt, and (j) cash
receipts in respect of income and gains subtracted from Consolidated EBITDA for
any prior period pursuant to clause (iii) below minus, (i) to the extent
included in the statement of such Consolidated Net Income for such period, any
extraordinary income or gains, (ii) cash payments made during such period in
respect of items added back to Consolidated EBITDA for any prior period pursuant
to clause (h) above, (iii) to the extent included in the statement of such
Consolidated Net Income for such period, income and gains to the extent that
such income and gains do not represent a cash item with respect to such period

 

5



--------------------------------------------------------------------------------

and (iv) the reversal of any reserve established for any prior period pursuant
to clause (g) above. For the purposes of calculating Consolidated EBITDA for any
period of four consecutive fiscal quarters (each, a “Reference Period”), (x) if
at any time during such Reference Period, the Borrower or any of its
Subsidiaries shall have made any Material Disposition (as defined below), the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period (as
determined by the Borrower in its reasonable good faith business judgment) or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period (as determined by the Borrower in
its reasonable good faith business judgment) and (y) if during such Reference
Period, the Borrower or any of its Subsidiaries shall have made a Material
Acquisition (as defined below) during such Reference Period, Consolidated EBITDA
for such Reference Period shall be calculated after giving pro forma effect (as
determined by the Borrower in its reasonable good faith business judgment) to
such Material Acquisition as if such acquisition occurred on the first day of
such Reference Period. As used in this definition, “Material Acquisition” means
any acquisition of property or series of related acquisitions of property that
(A) constitutes assets comprising all or substantially all of an operating unit
of a business or constitutes all or substantially all of the common equity
interests of a business enterprise and (B) involves the payment of consideration
by the Borrower and its Subsidiaries in excess of $500,000,000; and “Material
Disposition” means any disposition of property or series of related dispositions
of property that yields gross proceeds to the Borrower or any of its
Subsidiaries in excess of $500,000,000.

“Consolidated Leverage Ratio”: as at the end of any fiscal quarter of the
Borrower, the ratio of (a) Consolidated Adjusted Debt on the last day of such
fiscal quarter to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters ended on such day.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is legally bound.

“Declined Amount”: as defined in subsection 2.23(a).

“Declining Lender”: as defined in subsection 2.23(a).

“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Defaulting Lender”: at any time, a Lender as to which the Managing
Administrative Agent has notified the Borrower that (i) such Lender has failed
to comply

 

6



--------------------------------------------------------------------------------

with its obligations under this Agreement to make a Loan, and/or make a payment
to any Swing Line Lender and/or make a payment to the Managing Administrative
Agent hereunder (each a “funding obligation”), in each case within two Business
Days of the date required under the terms of the Loan Documents (unless such
Lender notifies the Managing Administrative Agent in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied (unless waived)), (ii) such Lender has notified the
Managing Administrative Agent in writing, or has stated publicly, that it will
not comply with any such funding obligation hereunder, or has defaulted on its
funding obligations, or has stated publicly that it does not intend to comply
with its funding obligations, under other loan agreements or credit agreements
or other similar agreements generally (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and indicates that
such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including any applicable
default), to funding a Loan cannot be satisfied (unless waived)), (iii) such
Lender has, for not less than three Business Days, failed to confirm in writing
to the Managing Administrative Agent and the Borrower, in response to a written
request of the Managing Administrative Agent or the Borrower, that it will
comply with its funding obligations hereunder, provided that such Lender shall
cease to be a Defaulting Lender upon receipt of such confirmation by the
Managing Administrative Agent and the Borrower, or (iv) a Lender Insolvency
Event has occurred and is continuing with respect to such Lender (provided that
neither the reallocation of funding obligations provided for in Section 2.26 as
a result of a Lender’s being a Defaulting Lender nor the performance by
Non-Defaulting Lenders of such reallocated funding obligations will cause the
relevant Defaulting Lender to become a Non-Defaulting Lender). Any determination
that a Lender is a Defaulting Lender under any one or more of clauses
(i) through (iv) above will be made by the Managing Administrative Agent in its
reasonable discretion acting in good faith. If the Borrower believes in good
faith that a Lender should be determined by the Managing Administrative Agent to
be a Defaulting Lender and so notifies the Managing Administrative Agent, citing
the reasons therefor, the Managing Administrative Agent shall determine in its
reasonable discretion acting in good faith whether or not such Lender is a
Defaulting Lender. The Managing Administrative Agent will promptly send to all
parties hereto a copy of any notice to the Borrower provided for in this
definition.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

7



--------------------------------------------------------------------------------

“Eurocurrency Reserve Requirements”: for any day as applied to a LIBOR Loan or a
LIBOR CAF Advance, the aggregate (without duplication) of the rates (expressed
as a decimal fraction) of reserve requirements in effect on such day (including,
without limitation, basic, supplemental, marginal and emergency reserves under
any regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of such system.

“Event of Default”: any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Existing Credit Agreement”: the Credit Agreement dated as of November 22, 2010,
among the Borrower, certain Lenders, Citibank, as Managing Administrative Agent,
and JPMorgan Chase Bank, N.A., as Administrative Agent.

“Excluded Taxes”: any of the following Taxes imposed on or with respect to the
Managing Administrative Agent or any Lender or required to be withheld or
deducted from any amounts payable to the Managing Administrative Agent or any
Lender:

(i) Taxes that are net income taxes (however denominated), branch profits taxes,
and franchise taxes imposed on the Managing Administrative Agent or any Lender
as a result of (A) a present or former connection between the Managing
Administrative Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Managing Administrative Agent or such Lender having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any Note), or (B) the Managing Administrative Agent or such Lender
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein,

(ii) Taxes that are attributable to such Lender’s failure to comply with the
requirements of Section 2.21(b);

(iii) United States withholding taxes resulting from any Requirement of Law in
effect on the date on which such Lender becomes a party to this Agreement,
except to the extent that such Lender’s assignor (if any) was entitled, at the
time of assignment, to receive additional amounts from the Borrower with respect
to such United States withholding taxes under Section 2.21(a);

(iv) Withholding Taxes attributable to such Lender changing its lending office,
except to the extent that such Lender was entitled, at the time of the
designation of a new lending office, to receive additional amounts from the
Borrower with respect to such Taxes under Section 2.21(a); and

 

8



--------------------------------------------------------------------------------

(v) United States withholding taxes imposed under FATCA.

“Extending Lender”: as defined in subsection 2.24(b).

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate”: for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (i) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average of the quotations received by the
Managing Administrative Agent from three federal funds brokers of recognized
standing selected by the Managing Administrative Agent.

“Fixed Rate CAF Advance”: any CAF Advance made pursuant to a Fixed Rate CAF
Advance Request.

“Fixed Rate CAF Advance Request”: any CAF Advance Request requesting the Lenders
to offer to make CAF Advances at a fixed rate of interest (as opposed to a rate
composed of the London Interbank Offered Rate plus (or minus) a margin).

“GAAP”: generally accepted accounting principles in the United States in effect
from time to time.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

“Guarantee”: as to any Person (the “guaranteeing person”), any obligation of
(a) the guaranteeing person or (b) another Person (including, without
limitation, any bank under any letter of credit) to induce the creation of which
the guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property,

 

9



--------------------------------------------------------------------------------

securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided,
however, that the term Guarantee shall not include endorsements of instruments
for deposit or collection in the ordinary course of business or obligations of
the Borrower or its Subsidiaries in respect of settlement failures by one or
more of its customers. The amount of any Guarantee of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made and (b) the maximum amount for which such guaranteeing person may be
liable pursuant to the terms of the instrument embodying such Guarantee, unless
such primary obligation and the maximum amount for which such guaranteeing
person may be liable are not stated or determinable, in which case the amount of
such Guarantee shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

“Increasing Lender”: as defined in subsection 2.24(d).

“Indebtedness”: (a) all obligations for borrowed money (other than overdrafts
incurred in the ordinary course of business), (b) the deferred purchase price of
assets or services which in accordance with GAAP would be shown on the liability
side of the consolidated balance sheet of the Borrower and its Subsidiaries,
(c) indebtedness of others secured by any lien on any property owned by the
Borrower or any of its Subsidiaries, whether or not such indebtedness has been
assumed, (d) all Capitalized Lease Obligations, (e) all outstanding
reimbursement obligations resulting from payments made under letters of credit,
(f) all Guarantees of Indebtedness of others (excluding Guarantees entered into
in the ordinary course of business relating to settlement failures between
customers of the Borrower and Guarantees in respect of obligations that have
been fully collateralized by the primary obligor), (g) the aggregate unpaid
amounts owed with respect to settlements related to actual litigation or
disputes underlying threatened litigation and final, non appealable judgments
(it being understood that amounts deposited in escrow with respect to any
payments under any such settlements and judgments shall not be owed until such
time as such settlement and judgments are final and non appealable) and
(h) other than for purposes of the definition of “Consolidated Adjusted Debt”,
all obligations under Interest Rate Agreements; provided that (x) Indebtedness
shall not include (i) trade payables and accrued expenses arising in the
ordinary course of business, (ii) indebtedness for borrowed money incurred in
the ordinary course of business with respect to any settlement failure by one or
more customers of the Borrower, including failure by one or more of its
customers to meet merchant payment obligations, so long as such indebtedness is
repaid within six Business Days after the date such indebtedness is incurred and
is not re-incurred within five Business Days after such repayment,
(iii) settlements due to customers in the ordinary course of business (excluding
settlements referred to in clause (g) above), (iv) deferred taxes,
(v) restricted security deposits held for customers in the ordinary course of
business, (vi) underfunded pension liabilities and (vii) obligations with
respect to settlements and judgments (other than settlements and judgments
referred to in clause (g) above) and (y) the amount of Indebtedness pursuant to
clause (h) above shall be the amount that would be payable upon termination of
the relevant Interest Rate Agreement (after giving effect to netting).

 

10



--------------------------------------------------------------------------------

“Indemnified Taxes”: any Taxes imposed on or with respect to any amounts payable
to the Managing Administrative Agent or any Lender under this Agreement or any
Notes, other than Excluded Taxes.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Interest Payment Date”: (a) as to any Loan, the rate of interest applicable to
which is based upon the ABR, the last day of each March, June, September and
December, on the Revolving Credit Termination Date, (b) as to any LIBOR Loan or
LIBOR CAF Advance having an Interest Period of three months or less, or any
Fixed Rate CAF Advance having an Interest Period of 90 days or less, the last
day of such Interest Period and (c) as to any LIBOR Loan or any Fixed Rate CAF
Advance having an Interest Period longer than three months or 90 days,
respectively, each day which is three months or 90 days, respectively, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period.

“Interest Period”: (a) with respect to any LIBOR Loan:

(i) initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such LIBOR Loan and ending one week or one, two,
three or six months thereafter, as selected by the Borrower in its notice of
borrowing or notice of conversion, as the case may be, given with respect
thereto; and

(ii) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such LIBOR Loan and ending one week or one, two,
three or six months thereafter, as selected by the Borrower by irrevocable
notice to the Managing Administrative Agent not less than three Business Days
prior to the last day of the then current Interest Period with respect thereto;

(b) with respect to any CAF Advance, the period specified in the CAF Advance
Confirmation with respect to such CAF Advance;

provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

(A) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of LIBOR Loans or LIBOR CAF Advances, the result of such
extension would be to carry such Interest Period into another calendar month in
which event such Interest Period shall end on the immediately preceding Business
Day;

 

11



--------------------------------------------------------------------------------

(B) any Interest Period that would otherwise extend beyond the Revolving Credit
Termination Date shall end on the Revolving Credit Termination Date; and

(C) any Interest Period pertaining to a LIBOR Loan or a LIBOR CAF Advance that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of a calendar month.

“Interest Rate Agreement”: any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate futures contract,
interest rate option contract or other similar agreement or arrangement designed
to protect any Person against fluctuations in interest rates.

“International”: MasterCard International Incorporated.

“Lender Insolvency Event”: (i) a Lender or its Parent Company has been
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its assets to be, insolvent, or (ii) a Lender or
its Parent Company is the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for a Lender or its
Parent Company, or a Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect Parent Company thereof by a
Governmental Authority, so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permits such Lender (or such Governmental Authority) to reject or
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

“LIBOR CAF Advance”: any CAF Advance made pursuant to a LIBOR CAF Advance
Request.

“LIBOR CAF Advance Request”: any CAF Advance Request requesting the Lenders to
offer to make CAF Advances at an interest rate equal to the London Interbank
Offered Rate plus (or minus) a margin.

“LIBOR Loans”: Revolving Credit Loans hereunder the rate of interest applicable
to which is based upon the London Interbank Offered Rate.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature

 

12



--------------------------------------------------------------------------------

whatsoever intended to protect creditors against loss (including, without
limitation, any conditional sale or other title retention agreement and any
Capital Lease having substantially the same economic effect as any of the
foregoing).

“Loan”: any Revolving Credit Loan, CAF Advance or Swing Line Loan made by any
Lender pursuant to this Agreement.

“Loan Documents”: this Agreement and any Notes issued hereunder.

“London Interbank Offered Base Rate”: with respect to each day during each
Interest Period pertaining to a LIBOR Loan or a LIBOR CAF Advance, the rate
appearing on Reuters Screen LIBOR01 (or on any successor or substitute page of
such service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the Managing Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to Dollar deposits
in the London interbank market) at approximately 11:00 A.M., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “London
Interbank Offered Base Rate” with respect to such LIBOR Loan or LIBOR CAF
Advance for such Interest Period shall be the rate at which Dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of Citibank in immediately available funds in the
London interbank market at approximately 11:00 A.M., London time, two Business
Days prior to the commencement of such Interest Period.

“London Interbank Offered Rate”: with respect to each day during each Interest
Period pertaining to a LIBOR Loan or a LIBOR CAF Advance, a rate per annum
determined for such day in accordance with the following formula (rounded upward
to the nearest 1/100th of 1%):

 

  

London Interbank Offered Base Rate

        1.00 - Eurocurrency Reserve Requirements         

  

“Managing Administrative Agent”: as defined in the preamble hereof.

“Margin Stock”: margin stock within the meaning of Regulation U.

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, operations, property or financial condition of the Borrower and its
Subsidiaries taken as a whole (excluding those disclosed in any of the audited
2011 financial statements of the Borrower, the most recent Annual Report on Form
10-K of the Borrower and any Quarterly Report on Form 10-Q of the Borrower and
any Current Report on Form 8-K of the Borrower filed with the SEC subsequent to
the date of the Borrower’s most recent Annual Report on Form 10-K prior to the
date hereof or in any Schedules to this Agreement as in effect on the date
hereof and it being understood that a settlement failure by one or more
customers of the Borrower shall not constitute an event, development or

 

13



--------------------------------------------------------------------------------

circumstance that has a “Material Adverse Effect”) or (b) the validity or
enforceability of any of the Loan Documents or the material rights or remedies
of the Managing Administrative Agent or the Lenders thereunder, taken as a
whole.

“Material Subsidiary”: at any time, any Subsidiary (i) accounting, during the
immediately preceding fiscal quarter of the Borrower, for more than 5% of the
total revenues of the Borrower and its Subsidiaries on a consolidated basis or
(ii) having, as at the last day of such fiscal quarter, more than 5% of the
total assets of the Borrower and its Subsidiaries on a consolidated basis, all
determined in accordance with GAAP.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

“Moody’s”: Moody’s Investors Service, Inc., and its successors.

“Moody’s Rating”: at any time, the long-term issuer rating (or, if such rating
is not available, the counterparty rating) of the Borrower then most recently
announced and effective by Moody’s.

“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in
Section 4001 (a)(3) of ERISA and which is subject to Title IV of ERISA, to which
the Borrower or any Commonly Controlled Entity is making or accruing an
obligation to make contributions, or has within any of the preceding six plan
years made or accrued an obligation to make contributions.

“New Lender”: as defined in subsection 2.23(b).

“New Lender Supplement”: as defined in subsection 2.23(b).

“Non-Defaulting Lender”: at any time, a Lender that is not a Defaulting Lender.

“Notes”: the collective reference to the Revolving Credit Notes and the Swing
Line Note.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Regulation Y), if any, of such Lender, and/or any Person owning,
beneficially or of record, directly or indirectly, a majority of the shares of
such Lender.

“Participant”: as defined in subsection 9.6(b).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

 

14



--------------------------------------------------------------------------------

“Person”: an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Properties”: as defined in Section 3.17.

“Rating Level Change”: a change in the S&P Rating or the Moody’s Rating, as
applicable (other than as a result of a change in the rating system of S&P or
Moody’s, as applicable) that results in the change from one Rating Level Period
to another, which Rating Level Change shall be effective on the date on which
the relevant change in the S&P Rating or the Moody’s Rating, as applicable, is
first announced and effective by S&P or Moody’s, as applicable. If the rating
system of Moody’s or S&P shall change, the Borrower and the Managing
Administrative Agent shall negotiate in good faith to amend this definition with
the consent of the Required Lenders to reflect such changed rating system and,
pending the effectiveness of any such amendment, the Rating Level Period shall
be determined by reference to the rating assigned by the other rating agency. If
the rating systems of both Moody’s and S&P shall change, the Borrower and the
Managing Administrative Agent shall negotiate in good faith to amend this
definition with the consent of the Required Lenders to reflect such changed
rating systems and (i) pending the effectiveness of any such amendment, the
Rating Level Period shall be determined by reference to the rating most recently
in effect prior to such change and (ii) upon the effectiveness of any such
amendment, such amendment shall be deemed to have become effective on the date
of such change in the rating systems of Moody’s and S&P (with any additional
amount owing by the Borrower hereunder by reason of any retroactive adjustment
in the Applicable Facility Fee Rate or the Applicable Margin to be paid by the
Borrower not later than ten Business Days after such effectiveness and any
amount to be refunded to the Borrower by any Lender hereunder by reason of any
such retroactive adjustment to be deducted by the Borrower from its next
payments hereunder to or for the account of such Lender).

“Rating Level Period”: a Rating Level 1 Period, a Rating Level 2 Period, a
Rating Level 3 Period, a Rating Level 4 Period or a Rating Level 5 Period;
provided that:

 

  (i) “Rating Level 1 Period”: a period during which the S&P Rating is A+ or
better or the Moody’s Rating is A1 or better;

 

  (ii) “Rating Level 2 Period”: a period during which the S&P Rating is A or the
Moody’s Rating is A2;

 

  (iii) “Rating Level 3 Period”: a period during which the S&P Rating is A- or
the Moody’s Rating is A3;

 

  (iv) “Rating Level 4 Period”: a period during which the S&P Rating is BBB+ or
the Moody’s Rating is Baa1;

 

15



--------------------------------------------------------------------------------

  (v) “Rating Level 5 Period”: a period that is neither a Rating Level 1 Period,
a Rating Level 2 Period, a Rating Level 3 Period nor a Rating Level 4 Period;

 

  (vi) If during any period both an S&P Rating and a Moody’s Rating have been
announced and are effective, if such S&P Rating and Moody’s Rating shall not be
equivalent to each other, the higher such rating shall be used to determine the
Rating Level Period, provided that, if such S&P Rating and Moody’s Rating shall
be separated by more than one level (it being acknowledged and agreed by way of
example that the ratings of “BBB+” and “BBB” are separated by one level), the
lower such rating, adjusted up by one level, shall be used to determine the
Rating Level Period.

If Moody’s or S&P shall cease to issue debt ratings generally, then the Managing
Administrative Agent and the Borrower shall negotiate in good faith to agree
upon a substitute rating agency (and to correlate the system of ratings of such
substitute agency with that of the rating agency for which it is substituting)
with the consent of the Required Lenders and (i) until such substitute rating
agency is agreed upon, the foregoing Rating Level Period (and any Rating Level
Change) will be determined on the basis of the rating assigned by the other
rating agency and (ii) after such substitute agency is agreed upon, the Rating
Level Period will be determined on the basis of the rating assigned by the other
rating agency and such substitute rating agency.

“Register”: as defined in subsection 9.6(e).

“Regulation T”: Regulation T of the Board as in effect from time to time.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Regulation X”: Regulation X of the Board as in effect from time to time.

“Regulation Y”: Regulation Y of the Board as in effect from time to time.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
PBGC Reg. § 4043.

“Required Lenders”: at any time, Lenders the Commitment Percentages of which
aggregate more than 50%.

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

16



--------------------------------------------------------------------------------

“Responsible Officer”: the president and chief executive officer and the chief
operating officer of the Borrower and, with respect to financial matters, the
chief financial officer or the Treasurer or Assistant Treasurer of the Borrower.

“Revolving Credit Loans”: as defined in Section 2.1.

“Revolving Credit Note”: as defined in subsection 2.5(e).

“Revolving Credit Termination Date”: November 16, 2017, as extended from time to
time pursuant to Section 2.24, or such earlier date as the Commitments shall
terminate pursuant to the terms hereof; provided that if the Revolving Credit
Termination Date would otherwise fall on a day that is not a Business Day, the
Revolving Credit Termination Date shall be the immediately preceding Business
Day.

“S&P”: Standard & Poor’s Financial Services LLC, and its successors.

“S&P Rating”: at any time, the long-term issuer rating (or, if such rating is
not available, the counterparty rating) of the Borrower then most recently
announced and effective by S&P.

“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Subsidiary”: as to any Person, a corporation, partnership or other entity of
which a majority of the Voting Shares are at the time owned, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Swing Line Commitment”: a Swing Line Lender’s obligation to make Swing Line
Loans pursuant to Section 2.18. The amount of each Swing Line Lender’s Swing
Line Commitment on the date hereof is $200,000,000.

“Swing Line Commitment Shortfall”: as defined in subsection 2.18(a).

“Swing Line Lenders”: Citibank, JPMorgan Chase Bank, N.A., Bank of China, New
York Branch, Lloyds TSB Bank plc, The Royal Bank of Scotland plc, The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and U.S. Bank, National Association, each in its
capacity as a provider of Swing Line Loans, as well as each Lender designated to
be a Swing Line Lender in accordance with subsection 2.18(a) and each Lender
that is the assignee of a Swing Line Commitment assigned pursuant to
Section 9.6(c).

“Swing Line Loan Participation Certificate”: a certificate in substantially the
form of Exhibit E.

“Swing Line Loans”: as defined in subsection 2.18(a).

“Swing Line Note”: as defined in subsection 2.18(b).

 

17



--------------------------------------------------------------------------------

“Swing Line Portion” as defined in subsection 2.26(c).

“Taxes”: any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, including
any interest, additions to tax or penalties applicable thereto.

“Tranche”: the collective reference to LIBOR Loans the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such loans shall originally have been made on the
same day); Tranches may be identified as “LIBOR Tranches”.

“Transferee”: as defined in subsection 9.6(g).

“Type”: as to any Revolving Credit Loan, its nature as an ABR Loan or a LIBOR
Loan.

“United States”: the United States of America.

“Voting Shares”: as to any Person, shares of stock of or other ownership
interests in such Person having ordinary voting power (other than such stock or
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors (or similar managers)
of such Person.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in any
Notes or any certificate or other document made or delivered pursuant hereto.

(b) As used herein and in any Notes, and any certificate or other document made
or delivered pursuant hereto, accounting terms relating to the Borrower and its
Subsidiaries not defined in Section 1.1 and accounting terms partly defined in
Section 1.1, to the extent not defined, shall have the respective meanings given
to them under GAAP, as in effect from time to time. If the Borrower notifies the
Managing Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate or modify the effect of (x) any change occurring
after the date hereof in GAAP or in the application or interpretation thereof on
the operation of such provision or (y) any change in the last day of the first
three fiscal quarters of the Borrower in any fiscal year from March 31, June 30
or September 30 or the last day of the fiscal year of the Borrower from
December 31 (or if the Managing Administrative Agent notifies the Borrower that
the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof or in the last day of any fiscal
quarter or fiscal year, then such provision shall be interpreted (i) on the
basis of GAAP, as in effect and applied immediately before such change shall
have become effective or (ii) disregarding any such change in the last day of
the fiscal quarter or fiscal year of the Borrower, as the case may be, in each
case until such notice shall have been withdrawn or such provision amended in
accordance herewith.

 

18



--------------------------------------------------------------------------------

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) The words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 2. AMOUNT AND TERMS OF LOANS

2.1 Revolving Credit Commitments. (a) Subject to the terms and conditions
hereof, each Lender severally agrees to make revolving credit loans (“Revolving
Credit Loans”) to the Borrower from time to time during the Commitment Period in
an aggregate principal amount at any one time outstanding, when added to such
Lender’s Commitment Percentage of all outstanding Swing Line Loans, not to
exceed the amount of such Lender’s Commitment, provided that the aggregate
principal amount of all Loans outstanding at any time shall not exceed the
aggregate amount of the Commitments at such time. During the Commitment Period
the Borrower may use the Commitments by borrowing, prepaying the Revolving
Credit Loans in whole or in part, and reborrowing, all in accordance with the
terms and conditions hereof.

(b) The Revolving Credit Loans may from time to time be LIBOR Loans, ABR Loans,
or a combination thereof, as determined by the Borrower and notified to the
Managing Administrative Agent in accordance with Sections 2.2 and 2.7.

2.2 Procedure for Revolving Credit Borrowing. The Borrower may borrow under the
Commitments during the Commitment Period on any Business Day, provided that the
Borrower shall give the Managing Administrative Agent irrevocable notice (which
notice must be received by the Managing Administrative Agent prior to (a) 4:00
P.M., New York City time, three Business Days prior to the requested Borrowing
Date, if all or any part of the requested Revolving Credit Loans are to be
initially LIBOR Loans, or (b) 3:00 P.M., New York City time, on the same
Business Day of the requested Borrowing Date, otherwise), specifying (i) the
amount to be borrowed, (ii) the requested Borrowing Date, (iii) whether the
borrowing is to be of LIBOR Loans, ABR Loans, or a combination thereof and
(iv) if the borrowing is to be entirely or partly of LIBOR Loans, the respective
amounts of each such Type of Revolving Credit Loan and the respective lengths of
the initial Interest Periods therefor. Each borrowing under the Commitments
shall be in an amount equal to at least $10,000,000 or a whole multiple of
$1,000,000 in excess thereof (or, if the then aggregate Available Commitments
are less than $10,000,000, such lesser amount). Upon receipt of any such notice
from the Borrower, the Managing Administrative Agent shall promptly notify each
Lender thereof. Except as contemplated by subsection 2.18(c), each Lender will
make the amount of its pro rata share of each borrowing available to the
Managing Administrative Agent

 

19



--------------------------------------------------------------------------------

for the account of the Borrower at the office of the Managing Administrative
Agent specified in Section 9.2 prior to 2:00 P.M., New York City time, to the
extent the requested Revolving Credit Loans are to be initially LIBOR Loans, or
4:00 P.M., New York City time, otherwise, on the Borrowing Date requested by the
Borrower in funds immediately available to the Managing Administrative Agent.
Such borrowing will then be made available to the Borrower by the Managing
Administrative Agent crediting the account of the Borrower on the books of such
office with the aggregate of the amounts made available to the Managing
Administrative Agent by the Lenders and in like funds as received by the
Managing Administrative Agent.

2.3 Facility Fee. The Borrower agrees to pay to the Managing Administrative
Agent for the account of each Lender a facility fee for the period from and
including the first day of the Commitment Period to the Revolving Credit
Termination Date, computed at a rate per annum equal to the Applicable Facility
Fee Rate on the average daily Commitment of such Lender, whether or not
utilized, from and including the first day of the Commitment Period until the
Revolving Credit Termination Date. Such facility fee shall be payable quarterly
in arrears on the last day of each March, June, September and December, on the
Revolving Credit Termination Date or such earlier date as the Commitments shall
terminate as provided herein, commencing on the first of such dates to occur
after the date hereof.

Anything herein to the contrary notwithstanding, during any period as a Lender
is a Defaulting Lender, such Defaulting Lender will not be entitled to any
facility fees accruing during such period pursuant to this Section 2.3 on the
amount of its Commitment equal to the average daily unutilized portion thereof
during such period (without prejudice to the rights of the Swing Line Lenders in
respect of such facility fees).

2.4 Termination or Reduction of Commitments. The Borrower shall have the right,
upon not less than one Business Day’s notice to the Managing Administrative
Agent, to terminate the Commitments or, from time to time, to reduce the amount
of the Commitments, provided that (a) after giving effect to such termination or
reduction, the aggregate outstanding principal amount of the Loans shall not
exceed the aggregate Commitments and (b) a notice of termination of the
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice
(and any required prepayments) may be revoked by the Borrower (by notice to the
Managing Administrative Agent on or prior to the specified effective date) if
such condition is not satisfied. Any such reduction shall be in an amount equal
to $10,000,000 or a whole multiple of $1,000,000 in excess thereof and shall
reduce permanently the Commitments then in effect.

2.5 Repayment of Revolving Credit Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay to the Managing Administrative Agent for
the account of each Lender the unpaid principal amount of each Revolving Credit
Loan of such Lender on the Revolving Credit Termination Date (or such earlier
date on which the Revolving Credit Loans become due and payable pursuant to
Section 7). The Borrower hereby further agrees to pay interest on the unpaid
principal amount of the Revolving Credit Loans from time to time outstanding
from the date hereof until payment in full thereof at the rates per annum, and
on the dates, set forth in Section 2.14.

 

20



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing indebtedness of the Borrower to such Lender resulting from
each Revolving Credit Loan of such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

(c) The Managing Administrative Agent shall maintain the Register pursuant to
subsection 9.6(e), and a record therein for each Lender, in which shall be
recorded (i) the amount of each Revolving Credit Loan made hereunder, the Type
thereof and each Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) both the amount of any sum received
by the Managing Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.

(d) The entries made in the Register and the records of each Lender maintained
pursuant to subsection 2.5(b) shall, to the extent permitted by applicable law,
be prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Managing Administrative Agent to maintain the Register or any such record,
or any error therein, shall not in any manner affect the obligation of the
Borrower to repay (with applicable interest) the Revolving Credit Loans made to
such Borrower by such Lender in accordance with the terms of this Agreement.

(e) The Borrower agrees that, upon the request to the Managing Administrative
Agent by any Lender, the Borrower will execute and deliver to such Lender a
promissory note of the Borrower evidencing the Revolving Credit Loans of such
Lender, substantially in the form of Exhibit A with appropriate insertions as to
date and principal amount (a “Revolving Credit Note”).

2.6 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Revolving Credit Loans, in whole or in part, without premium or
penalty (subject to Section 2.22), upon at least two Business Days’ irrevocable
notice to the Managing Administrative Agent, if such prepayment is to be applied
in whole or in part to LIBOR Loans, and upon same day notice otherwise (which
notices shall be made on the relevant day not later than 11:00 A.M., New York
City time), specifying the date and amount of prepayment and whether the
prepayment is of LIBOR Loans, or a combination of LIBOR and ABR Loans, and, if
of a combination thereof, the amount allocable to each. Upon receipt of any such
notice the Managing Administrative Agent shall promptly notify each Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with any accrued
interest to such date on the amount prepaid and any other amounts payable
pursuant to Section 2.22, provided that a notice of termination of the
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Managing Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.
Partial prepayments shall be in an aggregate principal amount of $10,000,000 or
a whole multiple of $1,000,000 in excess thereof. The Borrower shall not have
the right to prepay any principal amount of any CAF Advance except as provided
in subsection 2.10(a). Prepayments of any Swing Line Loan shall be as provided
in subsection 2.18(a).

 

21



--------------------------------------------------------------------------------

2.7 Conversion and Continuation Options. (a) The Borrower may elect from time to
time to convert LIBOR Loans to ABR Loans by giving the Managing Administrative
Agent at least three Business Days’ prior irrevocable notice of such election,
provided that any such conversion of LIBOR Loans may only be made on the last
day of an Interest Period with respect thereto. The Borrower may elect from time
to time to convert ABR Loans to LIBOR Loans by giving the Managing
Administrative Agent at least three Business Days’ prior irrevocable notice of
such election. Any such notice of conversion to LIBOR Loans shall specify the
length of the initial Interest Period or Interest Periods therefor. Upon receipt
of any such notice the Managing Administrative Agent shall promptly notify each
Lender thereof. All or any part of outstanding LIBOR Loans and ABR Loans may be
converted as provided herein, provided that (i) no Revolving Credit Loan may be
converted into a LIBOR Loan when any Event of Default has occurred and is
continuing and the Managing Administrative Agent has or the Required Lenders
have determined that such a conversion is not appropriate, and (ii) no Swing
Line Loan may be converted into a loan that bears interest at any rate other
than the ABR.

(b) Any LIBOR Loans may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving notice to
the Managing Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Revolving Credit Loans, provided
that no LIBOR Loan may be continued as such when any Event of Default has
occurred and is continuing and the Managing Administrative Agent has or the
Required Lenders have determined that such a continuation is not appropriate;
and provided, further, that if the Borrower shall fail to give such notice or if
such continuation is not permitted such Revolving Credit Loans shall (in the
case of failure to give such notice, if the Borrower would have then been
entitled to select a one month Interest Period for such LIBOR Loan) be
automatically converted to LIBOR Loans with an Interest Period of one month on
the last day of such then expiring Interest Period or (in all other cases) be
converted to ABR Loans.

2.8 CAF Advances. Subject to the terms and conditions of this Agreement, the
Borrower may borrow CAF Advances from time to time on any Business Day during
the CAF Advance Availability Period. CAF Advances may be borrowed in amounts
such that the aggregate principal amount of all Loans outstanding at any time
shall not exceed the aggregate amount of the Commitments at such time. Within
the limits and on the conditions hereinafter set forth with respect to CAF
Advances, the Borrower may from time to time borrow, repay and reborrow CAF
Advances.

2.9 Procedure for CAF Advance Borrowing. (a) The Borrower shall request CAF
Advances by delivering a CAF Advance Request to the Managing Administrative
Agent not later than 1:00 P.M., New York City time, four Business Days prior to
the proposed Borrowing Date (in the case of a LIBOR CAF Advance Request), and
not later than 11:00 A.M., New York City time, one Business Day prior to the
proposed Borrowing Date (in the case of a Fixed Rate CAF Advance Request). Each
CAF Advance Request in respect of any Borrowing Date may solicit bids for CAF
Advances on such Borrowing Date in an aggregate principal amount of $10,000,000
or an integral multiple of $1,000,000 in excess thereof and having not more than
three alternative CAF Advance Maturity Dates. The CAF Advance Maturity Date for
each CAF Advance shall be the date set forth

 

22



--------------------------------------------------------------------------------

therefor in the relevant CAF Advance Request, which date shall be (i) not less
than 7 days nor more than 60 days after the Borrowing Date therefor, in the case
of a Fixed Rate CAF Advance, (ii) one or two months after the Borrowing Date
therefor, in the case of a LIBOR CAF Advance and (iii) not later than the
Revolving Credit Termination Date, in the case of any CAF Advance. The Managing
Administrative Agent shall notify each Lender promptly by facsimile transmission
of the contents of each CAF Advance Request received by the Managing
Administrative Agent.

(b) In the case of a LIBOR CAF Advance Request, upon receipt of notice from the
Managing Administrative Agent of the contents of such CAF Advance Request, each
Lender may elect, in its sole discretion, to offer irrevocably to make one or
more CAF Advances at the applicable London Interbank Offered Rate plus (or
minus) a margin determined by such Lender in its sole discretion for each such
CAF Advance. Any such irrevocable offer shall be made by delivering a CAF
Advance Offer to the Managing Administrative Agent, before 10:30 A.M., New York
City time, on the day that is three Business Days before the proposed Borrowing
Date, setting forth:

(i) the maximum amount of CAF Advances for each CAF Advance Maturity Date and
the aggregate maximum amount of CAF Advances for all CAF Advance Maturity Dates
which such Lender would be willing to make (which amounts may, subject to
Section 2.8, exceed such Lender’s Commitment); and

(ii) the margin above or below the applicable London Interbank Offered Rate at
which such Lender is willing to make each such CAF Advance.

The Managing Administrative Agent shall advise the Borrower before 11:00 A.M.,
New York City time, on the date which is three Business Days before the proposed
Borrowing Date of the contents of each such CAF Advance Offer received by it. If
the Managing Administrative Agent, in its capacity as a Lender, shall elect, in
its sole discretion, to make any such CAF Advance Offer, it shall advise the
Borrower of the contents of its CAF Advance Offer before 10:15 A.M., New York
City time, on the date which is three Business Days before the proposed
Borrowing Date.

(c) In the case of a Fixed Rate CAF Advance Request, upon receipt of notice from
the Managing Administrative Agent of the contents of such CAF Advance Request,
each Lender may elect, in its sole discretion, to offer irrevocably to make one
or more CAF Advances at a rate of interest determined by such Lender in its sole
discretion for each such CAF Advance. Any such irrevocable offer shall be made
by delivering a CAF Advance Offer to the Managing Administrative Agent before
9:30 A.M., New York City time, on the proposed Borrowing Date, setting forth:

(i) the maximum amount of CAF Advances for each CAF Advance Maturity Date, and
the aggregate maximum amount for all CAF Advance Maturity Dates, which such
Lender would be willing to make (which amounts may, subject to Section 2.8,
exceed such Lender’s Commitment); and

 

23



--------------------------------------------------------------------------------

(ii) the rate of interest at which such Leader is willing to make each such CAF
Advance.

The Managing Administrative Agent shall advise the Borrower before 10:00 A.M.,
New York City time, on the proposed Borrowing Date of the contents of each such
CAF Advance Offer received by it. If the Managing Administrative Agent, in its
capacity as a Lender, shall elect, in its sole discretion, to make any such CAF
Advance Offer, it shall advise the Borrower of the contents of its CAF Advance
Offer before 9:15 A.M., New York City time, on the proposed Borrowing Date.

(d) Before 11:30 A.M., New York City time, three Business Days before the
proposed Borrowing Date (in the case of CAF Advances requested by a LIBOR CAF
Advance Request) and before 10:30 A.M., New York City time, on the proposed
Borrowing Date (in the case of CAF Advances requested by a Fixed Rate CAF
Advance Request), the Borrower, in its absolute discretion, shall:

(i) cancel such CAF Advance Request by giving the Managing Administrative Agent
telephone notice to that effect, or

(ii) by giving telephone notice to the Managing Administrative Agent
(immediately confirmed by delivery to the Managing Administrative Agent of a CAF
Advance Confirmation by facsimile transmission) (A) subject to the provisions of
subsection 2.9(e), accept one or more of the offers made by any Lender or
Lenders pursuant to subsection 2.9(b) or subsection 2.9(c), as the case may be,
and (B) reject any remaining offers made by Lenders pursuant to subsection
2.9(b) or subsection 2.9(c), as the case may be.

(e) The Borrower’s acceptance of CAF Advances in response to any CAF Advance
Offers shall be subject to the following limitations:

(i) the amount of CAF Advances accepted for each CAF Advance Maturity Date
specified by any Lender in its CAF Advance Offer shall not exceed the maximum
amount for such CAF Advance Maturity Date specified in such CAF Advance Offer;

(ii) the aggregate amount of CAF Advances accepted for all CAF Advance Maturity
Dates specified by any Lender in its CAF Advance Offer shall not exceed the
aggregate maximum amount specified in such CAF Advance Offer for all such CAF
Advance Maturity Dates;

(iii) the Borrower may not accept offers for CAF Advances for any CAF Advance
Maturity Date in an aggregate principal amount in excess of the maximum
principal amount requested in the related CAF Advance Request; and

(iv) if the Borrower accepts any of such offers, it must accept offers based
solely upon pricing for each relevant CAF Advance Maturity Date and upon no
other criteria whatsoever, and if two or more Lenders submit offers for any CAF
Advance Maturity Date at identical pricing and the Borrower accepts any of such
offers but does not wish to (or, by reason of the limitations set forth in
Section 2.8, cannot) borrow the total amount

 

24



--------------------------------------------------------------------------------

offered by such Lenders with such identical pricing, the Borrower shall accept
offers from all of such Lenders in amounts allocated among them pro rata
according to the amounts offered by such Lenders (with appropriate rounding, in
the sole discretion of the Borrower, to assure that each accepted CAF Advance is
an integral multiple of $1,000,000); provided that if the number of Lenders that
submit offers for any CAF Advance Maturity Date at identical pricing is such
that, after the Borrower accepts such offers pro rata in accordance with the
foregoing provisions of this paragraph, the CAF Advance to be made by any such
Lender would be less than $5,000,000 principal amount, the number of such
Lenders shall be reduced by the Managing Administrative Agent by lot until the
CAF Advances to be made by each such remaining Lender would be in a principal
amount of $5,000,000 or an integral multiple of $1,000,000 in excess thereof.

(f) If the Borrower notifies the Managing Administrative Agent that a CAF
Advance Request is cancelled pursuant to subsection 2.9(d)(i), the Managing
Administrative Agent shall give prompt telephone notice thereof to the Lenders.

(g) If the Borrower accepts pursuant to subsection 2.9(d)(ii) one or more of the
offers made by any Lender or Lenders, the Managing Administrative Agent promptly
shall notify each Lender which has made such an offer of (i) the aggregate
amount of such CAF Advances to be made on such Borrowing Date for each CAF
Advance Maturity Date and (ii) the acceptance or rejection of any offers to make
such CAF Advances made by such Lender. Before 12:00 Noon, New York City time, on
the Borrowing Date specified in the applicable CAF Advance Request, each Lender
whose CAF Advance Offer has been accepted shall make available to the Managing
Administrative Agent at its office set forth in Section 9.2 the amount of CAF
Advances to be made by such Lender, in immediately available funds. The Managing
Administrative Agent will make such funds available to the Borrower as soon as
practicable on such date at such office of the Managing Administrative Agent. As
soon as practicable after each Borrowing Date, the Managing Administrative Agent
shall notify each Lender of the aggregate amount of CAF Advances advanced on
such Borrowing Date and the respective CAF Advance Maturity Dates thereof.

2.10 CAF Advance Payments. (a) The Borrower hereby unconditionally promises to
pay to the Managing Administrative Agent, for the account of each Lender which
has made a CAF Advance, on the applicable CAF Advance Maturity Date, the then
unpaid principal amount of such CAF Advance. The Borrower shall not have the
right to prepay any principal amount of any CAF Advance without the consent of
the Lender to which such CAF Advance is owed.

(b) The Borrower hereby further agrees to pay interest on the unpaid principal
amount of each CAF Advance from the Borrowing Date of such CAF Advance to the
applicable CAF Advance Maturity Date at the rate of interest specified in the
CAF Advance Offer accepted by the Borrower in connection with such CAF Advance
(calculated on the basis of a 360-day year for actual days elapsed), payable on
each applicable CAF Advance Interest Payment Date.

(c) If any principal of, or interest on, any CAF Advance shall not be paid when
due (whether at the stated maturity, by acceleration or otherwise), the overdue
amount of such CAF

 

25



--------------------------------------------------------------------------------

Advance shall, without limiting any rights of any Lender under this Agreement,
bear interest from the date on which such payment was due at a rate per annum
which is 2% per annum above the rate which would otherwise be applicable to such
CAF Advance until the stated CAF Advance Maturity Date of such CAF Advance, and
for each day thereafter at a rate per annum which is 2% per annum above the ABR,
in each case until paid in full (as well after as before judgment). Interest
accruing pursuant to this paragraph (c) shall be payable from time to time on
demand.

2.11 Evidence of Debt. Each Lender shall maintain in accordance with its usual
practice appropriate records evidencing indebtedness of the Borrower to such
Lender resulting from each CAF Advance of such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time in respect of such CAF Advance. The Managing Administrative
Agent shall maintain the Register pursuant to subsection 9.6(e), and a record
therein for each Lender, in which shall be recorded (i) the amount of each CAF
Advance made by such Lender, the CAF Advance Maturity Date thereof, the interest
rate applicable thereto and each CAF Advance Interest Payment Date applicable
thereto, and (ii) the amount of any sum received by the Managing Administrative
Agent hereunder from the Borrower on account of such CAF Advance. The entries
made in the Register and the records of each Lender maintained pursuant to this
Section shall, to the extent permitted by applicable law, be prima facie
evidence of the existence and amounts of the obligations of the Borrower therein
recorded; provided, however, that the failure of any Lender or the Managing
Administrative Agent to maintain the Register or any such record, or any error
therein, shall not in any manner affect the obligation of the Borrower to repay
(with applicable interest) the CAF Advances made by such Lender reflected in the
Register as the owner thereof in accordance with the terms of this Agreement.

2.12 Certain Restrictions. A CAF Advance Request may request offers for CAF
Advances to be made on not more than one Borrowing Date and to mature on not
more than three CAF Advance Maturity Dates. No CAF Advance Request may be
submitted earlier than five Business Days after submission of any other CAF
Advance Request.

2.13 Minimum Amounts of Tranches. All borrowings, conversions and continuations
of Revolving Credit Loans hereunder and all selections of Interest Periods
hereunder shall be in such amounts and be made pursuant to such elections so
that, after giving effect thereto, the aggregate principal amount of the
Revolving Credit Loans comprising each LIBOR Tranche shall be equal to
$10,000,000 or a whole multiple of $1,000,000 in excess thereof. In no event
shall there be more than ten LIBOR Tranches outstanding at any time.

2.14 Interest Rates and Payment Dates. (a) Each LIBOR Loan shall bear interest
for each day during each Interest Period with respect thereto at a rate per
annum equal to the London Interbank Offered Rate for such Interest Period plus
the Applicable Margin.

 

26



--------------------------------------------------------------------------------

(b) Each ABR Loan and Swing Line Loan shall bear interest at a rate per annum
equal to the ABR plus the Applicable Margin. Each CAF Advance shall bear
interest as provided in Section 2.10.

(c) If all or a portion of (i) any principal of any Revolving Credit Loan or
Swing Line Loan, (ii) any interest payable thereon, (iii) any facility fee or
(iv) any other amount payable hereunder (other than overdue CAF payments
provided for in subsection 2.10(c)) shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), any such overdue amount shall
bear interest at a rate per annum which is (x) in the case of any such overdue
principal, the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section plus 2% per annum or (y) in the case of any
such overdue interest, facility fee or other amount, the rate applicable to ABR
Loans pursuant to subsection 2.14(b) plus 2% per annum, in each case from the
date of such non-payment until such overdue principal, interest, facility fee or
other amount is paid in full (as well after as before judgment).

(d) Interest on Revolving Credit Loans and Swing Line Loans shall be payable in
arrears on each Interest Payment Date, provided that interest accruing pursuant
to paragraph (c) of this Section shall be payable from time to time on demand.

2.15 Computation of Interest and Fees. (a) Whenever it is calculated by
reference to clause (i) of the defined term “ABR”, interest shall be calculated
on the basis of a 365- (or 366-, as the case may be) day year for the actual
days elapsed; and, otherwise, interest and the facility fee shall be calculated
on the basis of a 360-day year for the actual days elapsed. The Managing
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of each determination of a London Interbank Offered Rate. Any change in
the interest rate on a Loan resulting from a change in the ABR or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change becomes effective. The Managing
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of the effective date and the amount of each such change in interest
rate.

(b) Each determination of an interest rate by the Managing Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The Managing
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Managing Administrative
Agent in determining any interest rate pursuant to subsection 2.14(a) or 2.7(b).

2.16 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Managing Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the London Interbank Offered Rate for such Interest
Period, or

 

27



--------------------------------------------------------------------------------

(b) the Managing Administrative Agent shall have received notice from the
Required Lenders that the London Interbank Offered Rate determined or to be
determined for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (as conclusively certified by such Lenders) of making or
maintaining their affected Loans during such Interest Period,

the Managing Administrative Agent shall give telecopy or telephonic notice
thereof to the Borrower and the Lenders as soon as practicable thereafter. If
such notice is given, and during such period until such circumstances described
in paragraph (a) and (b) above cease to exist, (x) any LIBOR Loans requested to
be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans that were to have been converted on the first day of such Interest
Period to LIBOR Loans, shall be converted to or continued as ABR Loans and
(z) any outstanding LIBOR Loans shall be converted, on the first day of such
Interest Period, to ABR Loans. Until such notice has been withdrawn by the
Managing Administrative Agent (it being understood that the Managing
Administrative Agent shall promptly withdraw any such notice if the
circumstances described in paragraphs (a) and (b) above cease to exist) no
further LIBOR Loans shall be made or continued as such, nor shall the Borrower
have the right to convert Loans to LIBOR Loans, as the case may be.

2.17 Pro Rata Treatment and Payments. (a) Except as provided in Section 2.23(d),
each borrowing of Revolving Credit Loans by the Borrower from the Lenders
hereunder, each payment by the Borrower on account of any facility fee hereunder
and any reduction of the Commitments of the Lenders shall be made pro rata
according to the respective Commitment Percentages of the Lenders. Each payment
(including each prepayment) by the Borrower on account of principal of and
interest on any Loans (other than any CAF Advance) shall be made pro rata
according to the respective outstanding principal amounts of such Loans then
held by the Lenders. All payments (including prepayments) to be made by the
Borrower hereunder, whether on account of principal, interest, fees or
otherwise, shall be made without set-off or counterclaim and shall be made prior
to 2:00 P.M., New York City time, on the due date thereof to the Managing
Administrative Agent, for the account of the Lenders, at the Managing
Administrative Agent’s office specified in Section 9.2, in Dollars and in
immediately available funds. The Managing Administrative Agent shall distribute
such payments to the relevant Lenders promptly upon receipt in like funds as
received. If any payment hereunder becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day, and, with respect to payments of principal, interest thereon shall be
payable at the then applicable rate during such extension.

(b) Unless the Managing Administrative Agent shall have been notified in writing
by any Lender prior to a borrowing that such Lender will not make the amount
that would constitute its allocable share of such borrowing available to the
Managing Administrative Agent, the Managing Administrative Agent may assume that
such Lender is making such amount available to the Managing Administrative
Agent, and the Managing Administrative Agent may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. If such
amount is not made available to the Managing Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Managing Administrative Agent, on demand, such amount with interest thereon at a
rate equal to the daily average Federal Funds Rate for the period until such
Lender makes such amount immediately available to the Managing

 

28



--------------------------------------------------------------------------------

Administrative Agent. A certificate of the Managing Administrative Agent
submitted to any Lender with respect to any amounts owing under this Section
shall be conclusive in the absence of manifest error. If such Lender’s
Commitment Percentage of such borrowing is not made available to the Managing
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Managing Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans
hereunder, on demand, from the Borrower. If any such Lender shall subsequently
pay its Commitment Percentage of such borrowing with interest thereon to the
Managing Administrative Agent, the Managing Administrative Agent shall promptly
remit to the Borrower the amount of such interest paid by the Borrower for such
period pursuant to the immediately preceding sentence.

2.18 Swing Line Commitment. (a) Subject to the terms and conditions hereof, each
Swing Line Lender agrees to make swing line loans (“Swing Line Loans”) to the
Borrower from time to time during the Commitment Period in an aggregate
principal amount at any one time outstanding not to exceed the amount of each
Swing Line Lender’s Swing Line Commitment, provided that (i) the aggregate
principal amount of all Loans outstanding at any one time shall not exceed the
aggregate amount of the Commitments at such time and (ii) the aggregate
principal amount of all Swing Line Loans outstanding at any one time shall not
exceed $1,400,000,000. If the aggregate amount of all Swing Line Commitments is
at any time less than $1,400,000,000 (such shortfall, the “Swing Line Commitment
Shortfall”), the Borrower may designate one or more of the other existing
Lenders as Swing Line Lenders (it being understood that the Swing Line
Commitments of any such Lender may, at the option of such Lender, exceed its
Commitment), having Swing Line Commitments in an aggregate amount not exceeding
the Swing Line Commitment Shortfall; provided that no Lender may be so
designated unless it agrees in its sole discretion to act in such capacity. The
Swing Line Commitment of each Swing Line Lender (unless otherwise agreed by such
Swing Line Lender) shall be reduced as follows: (x) upon any reduction of the
Commitment of any Lender that is also a Swing Line Lender pursuant to
Section 2.4, the Swing Line Commitment of such Swing Line Lender shall be
reduced by the same proportion as such Commitment is so reduced and (y) upon any
assignment by such Swing Line Lender of all or any portion of its Swing Line
Commitment pursuant to subsection 9.6(c) and the assumption by the relevant
assignee of the amount of such Swing Line Commitment so assigned, the Swing Line
Commitment of such Swing Line Lender shall be reduced by the amount of its Swing
Line Commitment so assigned. During the Commitment Period, the Borrower may use
the Swing Line Commitment by borrowing, prepaying the Swing Line Loans in whole
or in part, and reborrowing, all in accordance with the terms and conditions
hereof. All Swing Line Loans shall bear interest based upon the ABR and shall
not be entitled to be converted into loans that bear interest at any other rate.
The Borrower shall give the relevant Swing Line Lender (with a copy to the
Managing Administration Agent) irrevocable notice (which notice must be received
by the Swing Line Lender prior to 4:00 P.M., New York City time, on the
requested Borrowing Date specifying the amount of the requested Swing Line Loan
which shall be in a minimum amount of $100,000 or a whole multiple of $50,000 in
excess thereof). The proceeds of the Swing Line Loan will be made available by
such Swing Line Lender to the Borrower at the office of such Swing Line Lender
by 5:00 P.M., New York City time, on the Borrowing Date by crediting the account
of the Borrower at such office with such proceeds. The Borrower may, at any time
and from time to time, prepay the Swing Line Loans of such Swing Line Lender, in
whole or in part, without premium or penalty, by notifying such Swing Line
Lender prior to 4:00 P.M., New York

 

29



--------------------------------------------------------------------------------

City time, on any Business Day of the date and amount of prepayment. If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein. Partial prepayments shall be in an aggregate
principal amount of $100,000 or a whole multiple of $50,000 in excess thereof.

(b) The Borrower hereby unconditionally promises to pay to the Managing
Administrative Agent for the account of each Swing Line Lender the unpaid
principal amount of each Swing Line Loan of such Swing Line Lender on the
Revolving Credit Termination Date (or such earlier date on which the Swing Line
Loans become due and payable pursuant to Section 7). The Swing Line Loans shall,
at the request of the relevant Swing Line Lender, be evidenced by and repayable
with interest in accordance with a promissory note of the Borrower substantially
in the form of Exhibit B to this Agreement, with appropriate insertions (the
“Swing Line Note”), payable to such Swing Line Lender and representing the
obligation of the Borrower to pay the amount of the Swing Line Commitment of
such Swing Ling Lender or, if less, the unpaid principal amount of the Swing
Line Loans owing to such Swing Line Lender, with interest thereon as prescribed
in Section 2.14. Each Swing Line Lender is hereby authorized to record the
Borrowing Date, the amount of each Swing Line Loan made by such Swing Line
Lender and the date and amount of each payment or prepayment of principal
thereof, on the schedule annexed to and constituting a part of the Swing Line
Note of such Swing Line Lender and any such recordation shall constitute prima
facie evidence of the accuracy of the information so recorded, provided that the
failure by such Swing Line Lender to make any such recordation shall not affect
any of the obligations of the Borrower under such Swing Line Note or this
Agreement. Each Swing Line Note shall (a) be dated the Closing Date, (b) be
stated to mature on the Revolving Credit Termination Date and (c) bear interest
for the period from the date thereof until paid in full on the unpaid principal
amount thereof from time to time outstanding at the applicable interest rate per
annum determined as provided in, and payable as specified in, Section 2.14.

(c) Any Swing Line Lender at any time in its sole and absolute discretion may,
on behalf of the Borrower (which hereby irrevocably directs each Swing Line
Lender to act on its behalf) request each Lender, including each Swing Line
Lender, to make a Revolving Credit Loan that shall be initially an ABR Loan in
an amount equal to such Lender’s Commitment Percentage of the amount of the
Swing Line Loans of such Swing Line Lender outstanding on the date such notice
is given (the “Outstanding Swing Line Loans”). Unless any of the events
described in paragraph (f) of Section 7 shall have occurred with respect to the
Borrower (in which event the procedures of paragraph (e) of this Section shall
apply) each Lender shall make the proceeds of its Revolving Credit Loan
available to the Managing Administrative Agent for the account of such Swing
Line Lender at the office of the Managing Administrative Agent specified in
Section 9.2 prior to 12:00 Noon, New York City time, in funds immediately
available on the Business Day next succeeding the date such notice is given. The
proceeds of such Revolving Credit Loans shall be immediately applied to repay
such outstanding Swing Line Loans. Effective on the day such Revolving Credit
Loans are made, the portion of the Swing Line Loans so paid shall no longer be
outstanding as Swing Line Loans, shall no longer be due under each Swing Line
Note of such Swing Line Lender and shall be evidenced as provided in subsection
2.5(b).

 

30



--------------------------------------------------------------------------------

(d) Notwithstanding anything herein to the contrary, no Swing Line Lender shall
be obligated to make any Swing Line Loans if the conditions set forth in
Section 4.2 have not been satisfied.

(e) If prior to the making of a Revolving Credit Loan pursuant to
subsection 2.18(c) one of the events described in paragraph (f) of Section 7
shall have occurred and be continuing with respect to the Borrower, each Lender
will, on the date such Revolving Credit Loan was to have been made pursuant to
the notice in subsection 2.18(c), purchase an undivided participating interest
in each Outstanding Swing Line Loan in an amount equal to (i) its Commitment
Percentage times (ii) the principal amount of such Swing Line Loan then
outstanding. Each Lender will immediately transfer to the relevant Swing Line
Lender, in immediately available funds, the amount of its participation, and
upon receipt thereof such Swing Line Lender will deliver to such Lender a Swing
Line Loan Participation Certificate dated the date of receipt of such funds and
in such amount.

(f) Whenever, at any time after any Lender has purchased a participating
interest in a Swing Line Loan of any Swing Line Lender, such Swing Line Lender
receives any payment on account thereof, such Swing Line Lender will distribute
to such Lender its participating interest in such amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded);
provided, however, that in the event that such payment received by the Swing
Line Lender is required to be returned, such Lender will return to such Swing
Line Lender any portion thereof previously distributed by such Swing Line Lender
to it.

(g) Each Lender’s obligation to make the Revolving Credit Loans referred to in
subsection 2.18(c) and to purchase participating interests pursuant to
subsection 2.18(e) shall be absolute and unconditional and shall not be affected
by any circumstance, including, without limitation, (i) any set-off,
counterclaim, recoupment, defense or other right which such Lender or the
Borrower may have against any Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or termination of the Commitments; (iii) any
adverse change in the condition (financial or otherwise) of the Borrower;
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any Subsidiary or any other Lender; or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

(h) If a Lender becomes, and during the period it remains, a Defaulting Lender,
any Swing Line Lender may, upon prior written notice to the Borrower and the
Managing Administrative Agent, resign as a Swing Line Lender, effective at the
close of business New York time on a date specified in such notice (which date
may not be less than three Business Days after the date of such notice);
provided, that (i) no Swing Line Lender may so resign unless both (x) such
Defaulting Lender’s Swing Line Portion cannot be fully reallocated under
Section 2.26(c)(i) and (y) the Borrower fails to comply with its obligations
under Section 2.26(c)(ii) and (ii) such resignation by the Swing Line Lender
will have no effect on its rights in respect of any outstanding Swing Line Loans
or on the obligations of the Borrower, any Lender or any other Swing Line Lender
under this Agreement with respect to any such outstanding Swing Line Loans.

 

31



--------------------------------------------------------------------------------

2.19 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain LIBOR Loans as
contemplated by this Agreement then, on notice by such Lender to the Borrower
through the Managing Administrative Agent, (a) the commitment of such Lender
hereunder to make LIBOR Loans, continue LIBOR Loans as such and convert ABR
Loans to LIBOR Loans shall forthwith be cancelled and (b) such Lender’s Loans
then outstanding as LIBOR Loans, if any, shall be converted automatically to ABR
Loans on the respective last days of the then current Interest Periods with
respect to such Loans or within such earlier period as required by law. If any
such conversion of a LIBOR Loan occurs on a day which is not the last day of the
then current Interest Period with respect thereto, the Borrower shall pay to
such Lender such amounts, if any, as may be required pursuant to Section 2.20.

2.20 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Note or any LIBOR Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes, Excluded Taxes and changes in the rate of tax on the overall net income
of such Lender);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the London Interbank Offered
Rate hereunder; or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining LIBOR Loans or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender such additional amount or amounts as will compensate
such Lender for such increased cost or reduced amount receivable.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding liquidity or capital adequacy requirements or
in the interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
liquidity or capital adequacy requirements (whether or not having the force of
law) from any Governmental Authority made subsequent to the date hereof shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Lender or

 

32



--------------------------------------------------------------------------------

such corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount deemed by such Lender to be material,
then from time to time, the Borrower shall promptly pay to such Lender such
additional amount or amounts as will compensate such Lender for such reduction.

(c) If any Lender becomes entitled to claim any additional amounts pursuant to
paragraphs (a) or (b) of this Section 2.20, it shall promptly notify the
Borrower (with a copy to the Managing Administrative Agent) of the event by
reason of which it has become so entitled and of the basis for the calculation
of such additional amounts; provided that the Borrower shall not be required to
compensate a Lender pursuant to such paragraph for any increased costs incurred
more than 180 days prior to the date that such Lender notifies the Borrower of
the change giving rise to such increased costs and of such Lender’s intention to
claim compensation therefor; provided, further that, if the change giving rise
to such increased costs is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof, and
provided, further, that no Lender shall claim any additional amounts pursuant to
paragraphs (a) or (b) of this Section unless such Lender is generally seeking
similar reimbursement from similarly situated borrowers and the compensation
claimed pursuant to such paragraphs is not in excess of the corresponding
amounts that such Lender is seeking from such similarly situated borrowers. A
certificate as to any additional amounts payable pursuant to this Section
submitted by such Lender to the Borrower (with a copy to the Managing
Administrative Agent), describing the basis for the calculation of such amounts,
shall be conclusive in the absence of manifest error. The agreements in this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

(d) For purposes of Section 2.19 and this Section 2.20, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all rules, regulations, orders,
requests, guidelines or directives in connection therewith and (ii) rules,
regulations, orders, requests, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
have been adopted and gone into effect after the date of this Agreement.

(e) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 2.19, 2.20(a), (b) or (c) or payment of additional amounts
under Section 2.21 with respect to such Lender, it will, if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event with the object of avoiding the consequences of such event or reducing
additional amounts payable under Section 2.21; provided, that such designation
is made on terms that, in the sole judgment of such Lender, would not subject
such Lender to any unreimbursed cost or expense and would not otherwise cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.19, 2.20(a), (b) or (c), or 2.21.

 

33



--------------------------------------------------------------------------------

2.21 Taxes. (a) All payments made by the Borrower under this Agreement and any
Notes shall be made free and clear of, and without deduction or withholding for
or on account of any Taxes, unless required by applicable law. If any such Taxes
are required to be withheld from any amounts payable to the Managing
Administrative Agent or any Lender hereunder or under any Note, (i) the Borrower
or the Managing Administrative Agent shall be entitled to make such withholding
and shall pay the full amount withheld to the relevant Governmental Authority in
accordance with applicable law, and (ii) if such Taxes are Indemnified Taxes,
the amounts so payable to the Managing Administrative Agent or such Lender shall
be increased to the extent necessary to yield to the Managing Administrative
Agent or such Lender (after payment of all Indemnified Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement. Whenever any Indemnified Taxes are payable by the Borrower, as
promptly as possible thereafter the Borrower shall send to the Managing
Administrative Agent for its own account or for the account of such Lender, as
the case may be, a certified copy of an original official receipt received by
the Borrower showing payment thereof or other evidence of such payment
reasonably satisfactory to the Managing Administrative Agent. If the Borrower
fails to pay any Indemnified Taxes when due to the appropriate taxing authority
or fails to remit to the Managing Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the Managing
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Managing Administrative Agent or any
Lender as a result of any such failure. The agreements in this Section shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

(b) Each Lender that is a “United States person” as defined in
Section 7701(a)(30) of the Code shall deliver to the Borrower and the Managing
Administrative Agent, on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Managing Administrative Agent), two properly completed and duly
signed copies of United States Internal Revenue Service Form W-9 (or any
subsequent versions or successors thereto) certifying that such Lender is exempt
from United States federal withholding tax. To the extent it is legally entitled
to do so, each Lender that is not a “United States person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall:

(i) on or before the date such Lender becomes a party to this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Managing Administrative Agent), deliver to the Borrower and the Managing
Administrative Agent (x) two duly completed copies of United States Internal
Revenue Service Form W-8 BEN or W-8 ECI or W-8 IMY (together with any applicable
underlying United States Internal Revenue Service forms and other certification
documents), or any subsequent versions or successors thereto, (y) in the case of
a Non-U.S. Lender claiming, in each case, exemption from United States federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit K-1, K-2, K-3 or K-4 (as applicable) and the applicable United States
Internal Revenue Service Form W-8 or any subsequent versions thereof or
successors thereto, properly completed and duly executed by such Non-U.S. Lender
claiming complete exemption from, or a reduced rate of, United States federal
withholding tax on all payments by the Borrower under this Agreement and the
other Loan Documents, or

 

34



--------------------------------------------------------------------------------

(z) any other form prescribed by applicable requirements of United States
federal income tax law as a basis for claiming exemption from or a reduction in
United States federal withholding tax duly completed together with such
documentation as may be prescribed by applicable Requirements of Law to permit
the Borrower and the Managing Administrative Agent to determine the withholding
or deduction required to be made;

(ii) deliver to the Borrower and the Managing Administrative Agent two further
copies of any such form or certification on or before the date that any such
form or certification expires or becomes obsolete and after the occurrence of
any event requiring a change in the most recent form previously delivered by it
to the Borrower or the Managing Administrative Agent; and

(iii) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Borrower or the Managing
Administrative Agent;

unless in any such case an event (including, without limitation, any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form with respect to it and such Lender so advises the Borrower and the Managing
Administrative Agent. Such Lender shall, to the extent it is legally entitled to
do so, certify that it is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income taxes. Each
Person that shall become a Lender or a Participant pursuant to Section 9.6
shall, upon the effectiveness of the related transfer, be required to provide
all of the forms and statements required pursuant to this Section, provided that
in the case of a Participant such Participant shall furnish all such required
forms and statements to the Lender from which the related participation shall
have been purchased.

(c) If a payment made to the Managing Administrative Agent or any Lender under
this Agreement and any Notes would be subject to United States federal
withholding Tax imposed by FATCA if the Managing Administrative Agent or any
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), the Managing Administrative Agent or such Lender shall deliver to
the Borrower and the Managing Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Managing Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the Managing
Administrative Agent as may be necessary for the Borrower and the Managing
Administrative Agent to comply with their obligations under FATCA and to
determine that the Managing Administrative Agent or such Lender has complied
with its obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (c), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(d) If the Managing Administrative Agent or any Lender determines, in its sole
discretion, exercised in good faith, that it has received a refund of any
Indemnified Taxes as to

 

35



--------------------------------------------------------------------------------

which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.21, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.21 with
respect to the Indemnified Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Managing Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Managing Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Managing Administrative
Agent or such Lender in the event the Managing Administrative Agent or such
Lender is required to repay such refund to such Governmental Authority.

2.22 Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense which such Lender may sustain or incur
as a consequence of (a) default by the Borrower in making either (i) a borrowing
of LIBOR Loans or LIBOR CAF Advances or (ii) a conversion into or continuation
of LIBOR Loans, in each case after the Borrower has given a notice requesting
the same in accordance with the provisions of this Agreement (in the case of a
borrowing of LIBOR CAF Advances, so long as the Borrower shall have accepted a
CAF Advance offered in connection with any such notice), (b) default by the
Borrower in making any prepayment after the Borrower has given a notice thereof
in accordance with the provisions of this Agreement (regardless of whether such
notice is permitted to be revocable under Section 2.4 or 2.6 and is revoked in
accordance herewith) or (c) the making of either (i) a prepayment of LIBOR
Loans, LIBOR CAF Advances or Fixed Rate CAF Advances or (ii) a conversion of
LIBOR Loans, in each case on a day which is not the last day of an Interest
Period with respect thereto. Such indemnification shall constitute an amount
equal to the excess, if any, of (i) the amount of interest which would have
accrued on the amount so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Loans provided for herein (excluding, however, the Applicable
Margin included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) which would have accrued to such Lender on such
amount by placing such amount on deposit for a comparable period with leading
banks in the interbank eurodollar market. A certificate as to any amounts
payable pursuant to this Section shall be submitted to the Borrower by such
Lender. This covenant shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

2.23 Commitment Increases. (a) In the event that Borrower wishes to increase the
aggregate Commitments, it shall notify the Lenders (through the Managing
Administrative Agent) of the amount of such proposed increase (such notice, a
“Commitment Increase Offer”). Each Commitment Increase Offer shall offer the
Lenders the opportunity to participate in the increased Commitments ratably in
accordance with their respective Commitment Percentages. In the event that any
Lender (each, a “Declining Lender”) shall fail to accept in writing a Commitment
Increase Offer within 10 Business Days after receiving notice thereof, all or
any portion of the proposed increase in the Commitments offered to the Declining
Lenders (the aggregate of such offered amounts, the

 

36



--------------------------------------------------------------------------------

“Declined Amount”) may instead be allocated to any one or more additional banks,
financial institutions or other entities pursuant to paragraph (b) below and/or
to any one or more existing Lenders pursuant to paragraph (c)(ii) below.

(b) Any additional bank, financial institution or other entity (herein called a
“New Lender”) which, with the consent of the Borrower and the Managing
Administrative Agent, elects to become a party to this Agreement and obtain a
Commitment in an amount equal to all or any portion of a Declined Amount, shall
execute a New Lender Supplement (each, a “New Lender Supplement”) with the
Borrower and the Managing Administrative Agent, substantially in the form of
Exhibit J-1, whereupon such New Lender shall become a Lender for all purposes
and to the same extent as if originally a party hereto and shall be bound by and
entitled to the benefits of this Agreement, and Schedule 1.2 shall be deemed to
be amended to add the name and Commitment of such New Lender.

(c) Any Lender which (i) accepts a Commitment Increase Offer pursuant to
subsection 2.23(a) or (ii) with the consent of the Borrower elects to increase
its Commitment by an amount equal to all or any portion of a Declined Amount
shall, in each case, execute a Commitment Increase Supplement (each, a
“Commitment Increase Supplement”) with the Borrower and the Managing
Administrative Agent, substantially in the form of Exhibit J-2, whereupon such
Lender shall be bound by and entitled to the benefits of this Agreement with
respect to the full amount of its Commitment as so increased, and Schedule 1.2
shall be deemed to be amended to so increase the Commitment of such Lender.

(d) If on the date upon which a bank, financial institution or other entity
becomes a New Lender pursuant to subsection 2.23(b) or upon which a Lender’s
Commitment is increased pursuant to subsection 2.23(c) there is an unpaid
principal amount of Revolving Credit Loans, the Borrower shall borrow Revolving
Credit Loans from the Lenders and/or (subject to compliance by the Borrower with
Section 2.22) prepay Revolving Credit Loans of the Lenders (which borrowings and
prepayments may be on a non-ratable basis) such that, after giving effect
thereto, the Revolving Credit Loans (including, without limitation, the Types
thereof and Interest Periods with respect thereto) shall be held by the Lenders
(including for such purposes the New Lenders) pro rata according to their
respective Commitment Percentages.

(e) Notwithstanding anything to the contrary in this Section, (i) in no event
shall any transaction effected pursuant to this Section cause (x) the aggregate
Commitments to exceed an amount equal to 150% of the aggregate amount of the
Commitments in effect on the date hereof or (y) unless otherwise agreed by the
Managing Administrative Agent, an increase in the aggregate Commitments of an
amount less than $50,000,000, (ii) the aggregate amount of any increase in
Commitments pursuant to subsection 2.23(b) and (c)(ii) shall be limited to the
relevant Declined Amount and (iii) no Lender shall have any obligation to
increase its Commitment unless it agrees to do so in its sole discretion.

2.24 Commitment Extensions. (a) The Borrower may, not earlier than 60 days and
not later than 45 days before any anniversary of the Closing Date (each, an
“Anniversary Date”), but no more than twice in total, by notice to the Managing
Administrative Agent, request that the Revolving Credit Termination Date then in
effect (the “Existing Revolving Credit Termination Date”) be extended to the
date 364 days after the Existing Revolving Credit Termination Date. The Managing
Administrative Agent shall promptly notify the Lenders of such request.

 

37



--------------------------------------------------------------------------------

(b) Each Lender, in its sole discretion, shall advise the Managing
Administrative Agent whether or not such Lender agrees to such extension. If a
Lender agrees to such extension (an “Extending Lender”), it shall notify the
Managing Administrative Agent, in writing, of its decision to do so no later
than 30 days prior to such Anniversary Date. A Lender that determines not to so
extend its Commitment shall so notify the Managing Administrative Agent promptly
after making such determination and is herein called a “Non-Extending Lender”.
If a Lender does not give timely notice to the Managing Administrative Agent of
whether or not such Lender agrees to such extension, it shall be deemed to be a
Non-Extending Lender; provided that any Non-Extending Lender may, with the
consent of the Borrower and the Managing Administrative Agent (such consent of
the Managing Administrative Agent not to be unreasonably withheld), subsequently
become an Extending Lender by notice to the Managing Administrative Agent and
the Borrower.

(c) The Managing Administrative Agent shall notify the Borrower of each Lender’s
determination not earlier than 30 days and not later than 20 days prior to the
relevant Anniversary Date.

(d) The Borrower shall have the right to accept Commitments from New Lenders,
each of which shall be acceptable to the Managing Administrative Agent, in an
aggregate amount not exceeding the aggregate amount of the Commitments of the
Non-Extending Lenders, provided that the Borrower may in its sole discretion,
offer to Extending Lenders the option to increase their Commitments (each such
Lender being herein called an “Increasing Lender”) up to the aggregate amount of
the Non-Extending Lenders’ Commitments before substituting any New Lenders for
Non-Extending Lenders.

(e) If and only if (i) more than 50% of the total of the Commitments is extended
or otherwise committed to by Extending Lenders and any New Lenders, and
(ii) immediately prior to the relevant Anniversary Date no Default has occurred
and is continuing and the representations and warranties of the Borrower set
forth in Section 3 shall be true and correct in all material respects on and as
of such Anniversary Date as though made on and as of such date, and subject to
each New Lender having executed a New Lender Supplement (on the effective date
of which such New Lender shall become a Lender for all purposes and to the same
extent as if originally a party hereto and shall be bound by and entitled to the
benefits of this Agreement), then effective on such Anniversary Date the
Commitment of each Extending Lender shall be extended to the date 364 days after
the Existing Revolving Credit Termination Date (or, if such day is not a
Business Day, the immediately preceding Business Day) which date shall
thereafter be the Revolving Credit Termination Date; the increased Commitment of
each Increasing Lender and the new Commitment of each New Lender shall take
effect on such Anniversary Date; the Commitments of the Non-Extending Lenders
shall be reduced pro rata on such Anniversary Date to the extent of such
increased and new commitments and appropriate adjustments shall be made on such
Anniversary Date to cause any then-outstanding Loans of the Lenders to be held
on a pro rata basis among all Lenders; the remaining Commitment of each
Non-Extending Lender shall terminate on the Existing Revolving Credit
Termination Date; and the Borrower shall pay in full on the Existing Revolving
Credit Termination Date all amounts payable to each Non-Extending Lender
hereunder.

 

38



--------------------------------------------------------------------------------

2.25 Replacement of Lenders. If any Lender requests compensation under
Section 2.20, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.21, or if any Lender is a Defaulting Lender, or if any Lender is a
Non-Extending Lender, or, so long as no Default or Event of Default has occurred
and is continuing, a Lender (a “Non-Consenting Lender) does not consent to a
proposed change, waiver, discharge or termination with respect to any Loan
Document that has been approved by the Required Lenders as provided in
Section 9.1 but requires the consent of all Lenders or all affected Lenders,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Managing Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 9.6), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment) and consents to such change,
waiver, discharge or termination, as the case may be, provided that:

(i) the Managing Administrative Agent shall have received the assignment fee
specified in Section 9.6(f);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.22) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.20 or payments required to be made pursuant to Section 2.21,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

2.26. Defaulting Lenders. If a Lender becomes, and during the period it remains,
a Defaulting Lender, the following provisions shall apply:

(a) the facility fees set forth in Section 2.3 shall cease to accrue on the
unutilized Commitment of such Defaulting Lender as provided in said Section 2.3;

 

39



--------------------------------------------------------------------------------

(b) to the extent permitted by applicable law, any prepayment of Loans shall, if
the Borrower so directs at the time of making such prepayment, be applied to the
Loans of other Lenders as if such Defaulting Lender had no Loans outstanding;

(c) if any Swing Line Loan is outstanding at the time a Lender becomes a
Defaulting Lender then (such Defaulting Lender’s Commitment Percentage of the
outstanding principal amount of the Swing Line Loans being referred to as the
“Swing Line Portion”):

(i) the Swing Line Portion of such Defaulting Lender will, subject to the
limitation in the first proviso below, automatically be reallocated (effective
on the day such Lender becomes a Defaulting Lender) among the Non-Defaulting
Lenders pro rata in accordance with their respective Commitments (without giving
effect to such Defaulting Lender’s Commitment); provided that (i) the sum of the
total outstanding principal amounts of each Non-Defaulting Lender’s Revolving
Credit Loans and its Commitment Percentage of Swing Line Loans may not in any
event exceed the Commitment of such Non-Defaulting Lender as in effect at the
time of such reallocation and (ii) neither such reallocation nor any payment by
a Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Managing Administrative Agent, any Swing Line Lender
or any other Lender may have against such Defaulting Lender or cause such
Defaulting Lender to be a Non-Defaulting Lender; and

(ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s Swing Line Portion cannot be so reallocated, whether by
reason of the proviso in clause (a) above or otherwise, the Borrower will, not
later than five Business Days after demand by the Managing Administrative Agent
(at the direction of the Swing Line Lenders) either, at its option, (A) prepay
(subject to clause (d) below) in full the unreallocated portion thereof or
(B) cash collateralize such Defaulting Lender’s Swing Line Portion (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with procedures reasonably acceptable to the Managing Administrative Agent and
the Swing Line Lenders for so long as such Swing Line Portion is outstanding,
such prepayment and cash collateralization to be applied ratably to the
outstanding Swing Line Loans of all of the Swing Line Lenders (and, until such
prepayment and cash collateralization shall occur, the facility fees that would
otherwise have been payable to such Defaulting Lender but for the last sentence
of Section 2.3 and Section 2.26(a) shall instead be paid ratably to the Swing
Line Lenders).

(d) any amount paid by the Borrower for the account of a Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will not be paid or distributed to such Defaulting
Lender, but will instead be retained by the Managing Administrative Agent in a
segregated non-interest bearing account until (subject to Section 2.27) the
termination of the Commitments and payment in full of all obligations of the
Borrower hereunder and will be applied by the Managing Administrative Agent, to
the fullest extent permitted by law, to the making of payments from time to time
in the following order of priority: first to the payment of any amounts owing by
such Defaulting

 

40



--------------------------------------------------------------------------------

Lender to the Managing Administrative Agent under this Agreement, second to the
payment of any amounts owing by such Defaulting Lender to the Swing Line Lenders
(pro rata as to the respective amounts owing to each of them) under this
Agreement, third if so determined by the Managing Administrative Agent or
requested by a Swing Line Lender, held in such account as cash collateral for
future funding obligations of the Defaulting Lender in respect of any existing
or future participating interest in any Swing Line Loan, fourth, to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the Managing
Administrative Agent, fifth, if so determined by the Managing Administrative
Agent and the Borrower, held in such account as cash collateral for future
funding obligations of the Defaulting Lender in respect of any Loans under this
Agreement, and sixth after the termination of the Commitments and payment in
full of all obligations of the Borrower hereunder, to pay amounts owing under
this Agreement to such Defaulting Lender or as a court of competent jurisdiction
may otherwise direct.

(e) so long as any Lender is a Defaulting Lender, no Swing Line Lender shall be
required to fund any Swing Line Loan unless it is satisfied that the related
exposure of the Defaulting Lender will be 100% covered by the Commitments of the
Non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with paragraph (c)(ii) of this Section, and participating
interests in any such newly made Swing Line Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with paragraph (c)(i) and (c)(ii)
of this Section.

(f) the Borrower may (a) terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than one (1) Business Day’s prior notice to the
Managing Administrative Agent (which will promptly notify the Lenders hereof),
and in such event the provisions of this Section will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Managing Administrative Agent, any
Swing Line Lender or any Lender may have against such Defaulting Lender.

2.27. Defaulting Lender Cure. If the Borrower, the Managing Administrative Agent
and the Swing Line Lenders agree in writing in their discretion that a Lender
that is a Defaulting Lender should no longer be deemed to be a Defaulting
Lender, the Managing Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
amounts then held in the segregated account referred to in Section 2.26(c), such
Lender will, to the extent applicable, purchase such portion of outstanding
Loans of the other Lenders and/or make such other adjustments as the Managing
Administrative Agent may determine to be necessary to cause the total
outstanding principal amounts of Revolving Credit Loans and the Swing Line Loans
of the Lenders to be on a pro rata basis in accordance with their respective
Commitments, whereupon such Lender will cease to be a Defaulting Lender and will
be a Non-Defaulting Lender (and such outstanding principal amount of the
Revolving Credit Loans of each Lender and the Swing Line Loans will
automatically be adjusted on a prospective basis to reflect the foregoing);
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a

 

41



--------------------------------------------------------------------------------

Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

SECTION 3. REPRESENTATIONS AND WARRANTIES

To induce the Managing Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans, the Borrower hereby represents and warrants to
the Managing Administrative Agent and each Lender that:

3.1 Financial Condition. The consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at December 31, 2011 and the related consolidated
statements of income and of cash flows for the fiscal year ended on such date,
reported on by PricewaterhouseCoopers LLP copies of which have heretofore been
furnished to each Lender, are complete and correct in all material respects and
present fairly the consolidated financial condition of the Borrower and its
consolidated Subsidiaries as at such date, and the consolidated results of their
operations and their consolidated cash flows for the fiscal year then ended. All
such financial statements have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by such
accountants or Responsible Officer, as the case may be, and as disclosed
therein). Neither the Borrower nor any of its consolidated Subsidiaries had, at
the date of the most recent balance sheet referred to above, any material
Guarantee outside the ordinary course of business, contingent liability or
liability for taxes, or any long-term lease or unusual forward or long-term
commitment which is required to be reflected in the financial statements of the
Borrower and its consolidated Subsidiaries in accordance with GAAP and which is
not reflected in the foregoing statements or in the notes thereto.

3.2 No Change. Since December 31, 2011 there has been no development or event
which has had or could reasonably be expected to have a Material Adverse Effect.

3.3 Existence; Compliance with Law. Each of the Borrower and its Subsidiaries
(a) is an entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization (provided, that no representation
is made under this clause (a) with respect to any Subsidiary that is not a
Material Subsidiary of the Borrower if the failure of such Subsidiary to be duly
organized, validly existing or in good standing as aforesaid could not
reasonably be expected to have a Material Adverse Effect), (b) has the power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign entity and in good
standing under the laws of each jurisdiction (other than that of its
organization) where its ownership, lease or operation of property or the conduct
of its business requires such qualification and (d) is in compliance with all
Requirements of Law, except in the case of clause (b), (c) or (d) above, to the
extent that the failure to have such power, authority and legal right, to
qualify as a foreign entity or to be in good standing or to comply with any
Requirement of Law could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

42



--------------------------------------------------------------------------------

3.4 Corporate Power; Authorization; Enforceable Obligations. The Borrower has
the corporate power and authority, and the legal right, to make, deliver, and
perform the Loan Documents and to borrow hereunder and has taken all necessary
corporate action to authorize the borrowings on the terms and conditions of this
Agreement and any Notes and to authorize the execution, delivery and performance
of the Loan Documents. No consent or authorization of, filing with, notice to or
other act by or in respect of, any Governmental Authority or any other Person is
required in connection with the borrowings hereunder or with the execution,
delivery, performance, validity or enforceability of the Loan Documents except
consents, authorizations, filings or notices that if not obtained or made, could
not reasonably be expected to have a Material Adverse Effect. This Agreement has
been, and each other Loan Document will be, duly executed and delivered on
behalf of the Borrower. This Agreement constitutes, and each other Loan Document
when executed and delivered will constitute, a legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

3.5 No Legal Bar. The execution, delivery and performance of the Loan Documents
to which the Borrower is a party, the borrowings hereunder and the use of the
proceeds thereof will not violate any Requirement of Law or Contractual
Obligation of the Borrower and will not result in, or require, the creation or
imposition of any Lien on any of its or their respective properties or revenues
pursuant to any such Requirement of Law or Contractual Obligation, except to the
extent that such violation or imposition of Liens could not reasonably be
expected to have a Material Adverse Effect.

3.6 No Material Litigation. Except as listed on Schedule 3.6 or as previously
disclosed in any public filing made by the Borrower prior to the date hereof, no
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened by or against the Borrower or any of its Subsidiaries or against any
of its or their respective properties or revenues (a) with respect to any of the
Loan Documents or any of the transactions contemplated hereby or thereby, or
(b) which could, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

3.7 No Default. Neither the Borrower nor any of its Subsidiaries is in default
under or with respect to any of its Contractual Obligations in any respect which
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default or Event of Default has occurred and is
continuing.

 

43



--------------------------------------------------------------------------------

3.8 Ownership of Property; Liens. Each of the Borrower and its Subsidiaries has
good record and marketable title in fee simple to, or a valid leasehold interest
in, all its real property material to the business of the Borrower and its
Subsidiaries, taken as a whole, and good title to, or a valid leasehold interest
in, all its other property material to the business of the Borrower and its
Subsidiaries, taken as a whole, and none of such property is subject to any Lien
except as permitted by Section 6.2, except in any such case to the extent that
it could not reasonably be expected to have a Material Adverse Effect.

3.9 Intellectual Property. The Borrower and each of its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, technology, know-how
and processes necessary for the conduct of its business as currently conducted
except for those the failure to own or license which could not reasonably be
expected to have a Material Adverse Effect (the “Intellectual Property”). No
claim has been asserted and is pending by any Person challenging or questioning
the use of any such Intellectual Property or the validity or effectiveness of
any such Intellectual Property, nor does the Borrower know of any valid basis
for any such claim, except for such claims that, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. The use of such
Intellectual Property by the Borrower and its Subsidiaries does not infringe on
the rights of any Person, except for such claims and infringements that, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

3.10 No Burdensome Restrictions. No Requirement of Law or Contractual Obligation
of the Borrower or any of its Subsidiaries could reasonably be expected to have
a Material Adverse Effect.

3.11 Taxes. Each of the Borrower and its Subsidiaries has filed or caused to be
filed all tax returns which, to the knowledge of the Borrower, are required to
be filed and has paid all taxes shown to be due and payable on said returns or
on any assessments made against it or any of its property and all other taxes,
fees or other charges imposed on it or any of its property by any Governmental
Authority, except (a) any the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the Borrower
or its Subsidiaries, as the case may be or (b) to the extent that the failure to
do so could not reasonably be expected to have a Material Adverse Effect; no tax
Lien has been filed, and, to the knowledge of the Borrower, no claim is being
asserted, with respect to any such tax, fee or other charge other than any Lien
permitted under Section 6.2(a).

3.12 Federal Margin Regulations. Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose (whether immediate, incidental
or ultimate) of buying or carrying Margin Stock. No part of the proceeds of any
Loans will be used directly or indirectly for the purpose (whether immediate,
incidental or ultimate) of buying or carrying Margin Stock in violation of the
regulations of the Board. If requested by any Lender or the Managing
Administrative Agent, the Borrower will furnish to each Lender and the Managing
Administrative Agent a statement in conformity with the requirements of Federal
Reserve Form FR U-1 or FR G-3, as appropriate, referred to in Regulation U, to
demonstrate the compliance of any borrowing hereunder with Regulation U.

 

44



--------------------------------------------------------------------------------

3.13 ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Single Employer Plan
that could reasonably be expected to have a Material Adverse Effect, and each
Plan has complied with the applicable provisions of ERISA and the Code to the
extent that the failure to comply could not reasonably be expected to have a
Material Adverse Effect. No termination of a Single Employer Plan has occurred
(other than via a “standard termination” as defined in Section 4041(b) of
ERISA), and no Lien in favor of the PBGC or a Single Employer Plan has arisen,
during such five-year period that could reasonably be expected to have a
Material Adverse Effect. The excess, if any, of the present value of all accrued
benefits under each Single Employer Plan (based on those assumptions used to
fund such Single Employer Plans), as of the last annual valuation date prior to
the date on which this representation is made or deemed made, over the value of
the assets of such Single Employer Plan allocable to such accrued benefits could
not reasonably be expected to have a Material Adverse Effect. Neither the
Borrower nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that could reasonably be expected to have
a Material Adverse Effect, and neither the Borrower nor any Commonly Controlled
Entity would become subject to any liability under ERISA that could reasonably
be expected to have a Material Adverse Effect if the Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made. To the best knowledge of the Borrower, no
such Multiemployer Plan is in Reorganization or Insolvent. The excess, if any,
of the present value (determined using actuarial and other assumptions which are
reasonable in respect of the benefits provided and the employees participating)
of the liability of the Borrower for post retirement benefits to be provided to
their current and former employees under Plans which are welfare benefit plans
(as defined in Section 3(l) of ERISA) over the assets under all such Plans
allocable to such benefits could not reasonably be expected to have a Material
Adverse Effect.

3.14 Investment Company Act; Other Regulations. The Borrower is not an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. The
Borrower is not subject to regulation under any Federal or State statute or
regulation (other than Regulation X of the Board) which limits its ability to
incur Indebtedness.

3.15 Subsidiaries. As of the Closing Date, Schedule 3.15 lists each Subsidiary
of the Borrower (and the direct and indirect ownership interest of the Borrower
therein), in each case existing on September 30, 2012.

3.16 Purpose of Loans. The proceeds of the Loans shall be used by the Borrower
and its Subsidiaries solely for general corporate purposes of the Borrower and
its Subsidiaries.

 

45



--------------------------------------------------------------------------------

3.17 Environmental Matters. Except to the extent any of the following could not
reasonably be expected to have a Material Adverse Effect:

(a) To the best knowledge of the Borrower, the facilities and properties owned,
leased or operated by the Borrower or any of its Subsidiaries (the “Properties”)
do not contain, and have not previously contained, any Materials of
Environmental Concern in amounts or concentrations which (i) constitute or
constituted a violation of, or (ii) could reasonably be expected to give rise to
liability under, any Environmental Law.

(b) The Properties and all operations at the Properties are in compliance in all
material respects with all applicable Environmental Laws, and there is no
contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by the
Borrower or any of its Subsidiaries (the “Business”) which could materially
interfere with the continued operation of the Properties or materially impair
the fair saleable value thereof.

(c) Neither the Borrower nor any of its Subsidiaries has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the Business, nor does the Borrower have
knowledge or reason to believe that any such notice will be received or is being
threatened.

(d) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which the Borrower or any Subsidiary is or will be named as a party with respect
to the Properties or the Business, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business.

SECTION 4. CONDITIONS PRECEDENT

4.1 Conditions to Initial Loan. The agreement of each Lender to make the initial
Loan requested to be made by it is subject to the satisfaction of the following
conditions precedent (or until such conditions are waived pursuant to
Section 9.1):

(a) Loan Documents. The Managing Administrative Agent shall have received
(i) this Agreement, executed and delivered by a duly authorized officer of the
Borrower and (ii) for the account of any Swing Line Lender that requested a
Swing Line Note, such Swing Line Note, conforming to the requirements hereof and
for the account of any Lender that requested a Revolving Credit Note, such
Revolving Credit Note, conforming to the requirements hereof, each executed by a
duly authorized officer of the Borrower.

(b) Closing Certificate. The Managing Administrative Agent shall have received,
with a copy for each Lender, a closing certificate of the Borrower, dated the
Closing Date, substantially in the form of Exhibit C, with appropriate
insertions and attachments, satisfactory in form and

 

46



--------------------------------------------------------------------------------

substance to the Managing Administrative Agent, executed by the President or his
designee or any Vice President or Treasurer or Assistant Treasurer and the
Secretary or any Assistant Secretary of the Borrower.

(c) Corporate Proceedings. The Managing Administrative Agent shall have received
a copy of the resolutions, in form and substance reasonably satisfactory to the
Managing Administrative Agent, of the Board of Directors of the Borrower
authorizing (i) the execution, delivery and performance by the Borrower of this
Agreement and the other Loan Documents and (ii) the making of the borrowings and
the uses of the proceeds contemplated hereunder certified by its Secretary or an
Assistant Secretary as of the Closing Date, which certificate shall be in form
and substance satisfactory to the Managing Administrative Agent and shall state
that the resolutions thereby certified have not been amended, modified, revoked
or rescinded.

(d) Incumbency Certificate. The Managing Administrative Agent shall have
received a certificate of the Borrower, dated the Closing Date, as to the
incumbency and signature of its officers executing any Loan Document,
satisfactory in form and substance to the Managing Administrative Agent,
executed by its President or any Vice President and its Secretary or any
Assistant Secretary.

(e) Corporate Documents. The Managing Administrative Agent shall have received
true and complete copies of the certificate of incorporation and by-laws of the
Borrower, certified as of the Closing Date as complete and correct copies
thereof by the Secretary or an Assistant Secretary of the Borrower.

(f) Fees. The Managing Administrative Agent shall have received the fees to be
received on the Closing Date.

(g) Legal Opinions. The Managing Administrative Agent shall have received
(i) the executed legal opinion of Noah J. Hanft, Esq., General Counsel and
Secretary of the Borrower, substantially in the form of Exhibit F-1, and
(ii) the executed legal opinion of Milbank, Tweed, Hadley & McCloy LLP, special
New York counsel to the Managing Administrative Agent, substantially in the form
of Exhibit F-2, each dated the Closing Date and covering such other matters
incident to the transactions contemplated by this Agreement as the Managing
Administrative Agent may reasonably require.

(h) Existing Credit Agreement. The Managing Administrative Agent shall have
received evidence satisfactory to it that the commitments under the Existing
Credit Agreement have been canceled and all amounts outstanding thereunder shall
have been repaid as of the Closing Date (and each Lender which is a party to the
Existing Credit Agreement hereby waives compliance with the requirement under
Section 2.4 of the Existing Credit Agreement for the giving of one Business
Day’s prior written notice for termination of the commitments thereunder, so
long as such written notice is given not later than 11:00 A.M., New York City
time, on the date of such termination).

(i) Other. The Managing Administrative Agent shall have received such other
documents in connection with this Agreement as the Managing Administrative Agent
may reasonably request.

 

47



--------------------------------------------------------------------------------

4.2 Conditions to Each Loan. The agreement of each Lender to make any Loan
requested to be made by it on any date (including, without limitation, its
initial Loan, but except as otherwise provided in Section 2.18(c)) is subject to
the satisfaction of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by the Borrower pursuant to Section 3 of this Agreement (excluding the
representations and warranties made by the Borrower in Sections 3.2 and 3.6)
shall be true and correct in all material respects (except that such
representations and warranties that are qualified as to materiality shall be
true and correct in all respects) on and as of such date as if made on and as of
such date (immediately before and immediately after giving effect to such Loan
and to the application of the proceeds therefrom) except for representations and
warranties expressly stated to relate to a specific earlier date, in which case
such representations and warranties were true and correct as of such earlier
date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loans requested to be made
on such date.

Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date thereof that the conditions contained in
this Section have been satisfied.

SECTION 5. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect or
any amount is owing to any Lender or the Managing Administrative Agent hereunder
or under any other Loan Document (other than contingent indemnification and
expense reimbursement obligations not due and payable), the Borrower shall and
(except in the case of delivery of financial information, reports and notices)
shall cause each of its Subsidiaries to:

5.1 Financial Statements. Furnish to each Lender:

(a) as soon as available, but in any event within 120 days after the end of each
fiscal year of the Borrower, a copy of the consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at the end of such year and the
related consolidated statements of income and retained earnings and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by PricewaterhouseCoopers LLP or other independent certified public
accountants of nationally recognized standing; and

(b) as soon as available, but in any event not later than 60 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and retained earnings of such
quarter and of cash flows of the Borrower and its consolidated Subsidiaries for
the portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures

 

48



--------------------------------------------------------------------------------

for the previous year or, in the case of such consolidated balance sheet, for
the last day of the prior fiscal year, certified by a Responsible Officer as
being fairly stated in all material respects (subject to normal year-end audit
adjustments);

all such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein). Information required to be delivered pursuant to this
Section 5.1 shall be deemed to have been delivered to the Lenders on the date on
which the Borrower provides written notice to the Managing Administrative Agent
that such information has been posted on the Borrower’s website on the Internet
at http://www.mastercard.com or in an internet or intranet website to which each
Lender has access or is available on the website of the Securities and Exchange
Commission or any successor at http://www.sec.gov (to the extent such
information has been posted or is available as described in such notice).

5.2 Certificates; Other Information. Furnish to the Managing Administrative
Agent:

(a) concurrently with the delivery of the financial statements referred to in
subsections 5.1(a) and (b), a certificate of a Responsible Officer,
substantially in the form of Exhibit I, stating that, to the best of such
Responsible Officer’s knowledge, during such period the Borrower has observed or
performed all of its covenants and other agreements, and satisfied every
condition, contained in this Agreement and the other Loan Documents to be
observed, performed or satisfied by it, and that such Responsible Officer has
obtained no knowledge of any Default or Event of Default except as specified in
such certificate;

(b) within five days after the same are filed, copies of all financial
statements and reports which the Borrower files with the Securities and Exchange
Commission or any successor Governmental Authority; provided, that any such
financial statement or report shall be deemed to have been delivered on the date
that the Borrower notifies the Managing Administrative Agent that such financial
statement or report is available on “EDGAR”, the Electronic Data Gathering,
Analysis and Retrieval system of the Securities and Exchange Commission, or at
http://www.sec.gov/edgar.shtml or at another relevant website identified to the
Lenders and accessible to such Lenders; and

(c) promptly, such additional financial and other information (other than any
non-public information or materials pertaining to the Borrower’s proprietary new
products, systems or services, proprietary marketing programs, strategies or
plans, or any member specific billing, contractual or other arrangements) as the
Managing Administrative Agent or any Lender through the Managing Administrative
Agent may from time to time reasonably request.

5.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature, except (i) where the amount or validity thereof
is currently being contested in good faith by appropriate proceedings

 

49



--------------------------------------------------------------------------------

and reserves in conformity with GAAP with respect thereto have been provided on
the books of the Borrower or its Subsidiaries, as the case may be or (ii) to the
extent that failure to comply therewith could not, in the aggregate, be
reasonably expected to have a Material Adverse Effect.

5.4 Conduct of Business and Maintenance of Existence. Continue to engage in
business of the same general type as now conducted by it and preserve, renew and
keep in full force and effect its existence and take all reasonable action to
maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of its business except as otherwise permitted pursuant to
Section 6.3 or 6.6 unless the failure to do so could not reasonably be expected
to have a Material Adverse Effect; and comply with all Contractual Obligations
and Requirements of Law except to the extent that failure to comply therewith
could not, in the aggregate, be reasonably expected to have a Material Adverse
Effect.

5.5 Maintenance of Property; Insurance. Keep all property material to the
business of the Borrower and its Subsidiaries taken as a whole in good working
order and condition ordinary wear and tear excepted; maintain with financially
sound and reputable insurance companies or through a self-insurance program
deemed reasonable by the Borrower insurance on all its property in at least such
amounts and against at least such risks as are, to the Borrower’s knowledge,
usually insured against in the same general area by companies engaged in the
same or a similar business.

5.6 Inspection of Property; Books and Records; Discussions. Keep proper books of
records and account in which full, true and correct entries in conformity with
GAAP (or such other commonly accepted accounting practice which has been
previously disclosed to the Managing Administrative Agent) shall be made of all
dealings and transactions in relation to its business and activities; and permit
representatives of any Lender (coordinated through the Managing Administrative
Agent) to visit and inspect any of its properties and examine and make abstracts
from any of its books and records (other than any non-public information or
materials pertaining to (i) its proprietary new products, systems or services,
(ii) its proprietary marketing programs, strategies or plans, or (iii) any
member specific billing, contractual or other arrangements) and to discuss the
business, operations, properties and financial and other condition of the
Borrower and its Subsidiaries with officers and employees of the Borrower and
its Subsidiaries and with its independent certified public accountants, in each
case during regular business hours upon reasonable advance notice and at any
reasonable time but not more than once per fiscal year; provided that if a
Default or Event of Default shall have occurred and be continuing, such visits
and inspections (coordinated through the Managing Administrative Agent) may be
conducted at any time upon reasonable notice.

5.7 Notices. Promptly give notice to the Managing Administrative Agent for
distribution to the Lenders of:

(a) the occurrence of any Default or Event of Default;

(b) if the Borrower ceases to be a public reporting company under the Securities
Exchange Act of 1934, as amended, any (i) default or event of default under any
Contractual

 

50



--------------------------------------------------------------------------------

Obligation of the Borrower or any of its Subsidiaries or (ii) litigation,
investigation or proceeding which may exist at any time between the Borrower or
any of its Subsidiaries and any Governmental Authority, which in either case,
could reasonably be expected to have a Material Adverse Effect;

(c) if the Borrower ceases to be a public reporting company under the Securities
Exchange Act of 1934, as amended, any litigation or proceeding affecting the
Borrower or any of its Subsidiaries as to which the Borrower determines that
there is a reasonable probability of an adverse judgment and in which the amount
involved is $50,000,000 or more and not covered by insurance or in which
injunctive or similar relief is sought;

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Single Employer Plan, a failure to make
any required contribution to any “pension plan” (as defined in Section 3(2) of
ERISA), the creation of any Lien in favor of the PBGC or a Single Employer Plan,
in each case that could reasonably be expected to result in a liability or Lien
in excess of $10,000,000 or (ii) the institution of proceedings or the taking of
any other action by the PBGC or the Borrower or any Commonly Controlled Entity
or any Multiemployer Plan with respect to the withdrawal from, or the
terminating, Reorganization or Insolvency of, any Multiemployer Plan, except
where the termination, Reorganization or Insolvency of any Multiemployer Plan
could not reasonably be expected to result in a liability in excess of
$10,000,000;

(e) any material adverse change in the business, operations, property or
financial condition of the Borrower and its Subsidiaries taken as a whole; and

(f) any change in the current last day of the fiscal quarter or the fiscal year
of the Borrower, prior to giving effect to any such change.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
(other than under paragraph (f)) and stating what action the Borrower proposes
to take with respect thereto. Notices and other communications to the Lenders
required pursuant to paragraphs (b), (c), (d), (e) and (f) of this Section 5.7
may be delivered or furnished by electronic communications (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the Managing
Administrative Agent.

5.8 Environmental Laws. (a) Comply with, and ensure compliance by all tenants
and subtenants, if any, with, all applicable Environmental Laws and obtain and
comply in all material respects with and maintain, and ensure that all tenants
and subtenants obtain and comply in all material respects with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws except to the extent that failure to do so could
not be reasonably expected to have a Material Adverse Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in

 

51



--------------------------------------------------------------------------------

all material respects with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws except to the extent that the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

SECTION 6. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect or
any amount is owing to any Lender or the Managing Administrative Agent hereunder
or under any other Loan Document (other than contingent indemnification and
expense reimbursement obligations not due and payable), the Borrower shall not
and shall not permit any of its Subsidiaries to, directly or indirectly:

6.1 Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio to be
greater than 3.50 to 1.00 on the last day of any fiscal quarter of the Borrower.

6.2 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, except for:

(a) Liens for taxes and other governmental charges not yet due or which are
being contested in good faith by appropriate proceedings, provided that adequate
reserves with respect thereto are maintained on the books of the Borrower or its
Subsidiaries, as the case may be, in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 60 days or which are being contested
in good faith by appropriate proceedings;

(c) pledges, deposits or similar liens in connection with workers’ compensation,
unemployment insurance and other social security legislation or regulation and
deposits securing liability to insurance carriers under insurance or
self-insurance arrangements;

(d) (A) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases or subleases, statutory obligations, utilities,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business and (B) deposits to secure
swaps and other derivatives entered into by the Borrower or any of its
Subsidiaries to hedge against risks arising in the ordinary course of business
in connection with transactions not prohibited under this Agreement (and not
entered into for speculative purposes);

(e) easements, rights-of-way, restrictions and other similar encumbrances which,
in the aggregate, do not in any case materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the Borrower and its Subsidiaries taken as a whole;

 

52



--------------------------------------------------------------------------------

(f) Liens in existence on the date hereof listed on Schedule 6.2(f), provided
that no such Lien is spread to cover any additional property after the Closing
Date and that the amount of Indebtedness secured thereby is not increased;

(g) Liens securing Indebtedness of the Borrower and its Subsidiaries incurred to
finance the acquisition of fixed or capital assets (or any refinancing thereof
that does not increase the amount of such Indebtedness outstanding at the time
of such refinancing plus fees and expenses incurred in connection with such
refinancing), provided that (i) such Liens shall be created at or not later than
180 days after the acquisition of such fixed or capital assets and (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness;

(h) bankers’ liens or other liens of financial institutions, in each case
arising by operation of law in the ordinary course of business;

(i) Liens on the property or assets of a Person which becomes a Subsidiary on or
after the date hereof securing Indebtedness of such Person or liens on any
property or assets acquired after the Closing Date, provided that (i) such Liens
existed at the time such Person became a Subsidiary or at the time of such
acquisition, as the case may be (the “relevant time”), and were not created in
anticipation thereof and (ii) any such Lien is not spread to cover any
additional property or assets after the relevant time, other than proceeds of
such property or assets to the extent such proceeds were covered by the grant of
security in existence at the relevant time and such grant was not created in
anticipation thereof;

(j) (A) Liens arising out of judgments or awards (x) which are stayed or bonded
pending appeal or (y) with respect to which an appeal or a proceeding for review
is being prosecuted in good faith and adequate reserves have been provided for
the payment of such judgment or award and (B) Liens constituting escrow deposits
or similar deposit arrangements (including, without limitation, a “Qualified
Settlement Fund” within the meaning of Treasury Regulation §1.468B-1 and any
analogous local, state, and/or foreign statute, law, regulation, or rule) with
respect to the payment of settlements that are not yet final or that remain
subject to appeal;

(k) Liens in favor of the Borrower which secure the obligation of any Subsidiary
to the Borrower;

(l) Liens attaching to deposits in connection with any letter of intent,
purchase agreement or similar agreement in connection with acquisitions;

(m) any interest or title of a lessor or lessee under any lease entered in the
ordinary course of business and covering only the assets so leased, to the
extent that the same would constitute a Lien;

(n) Liens (not otherwise permitted hereunder) which secure obligations not
exceeding (as to the Borrower and all Subsidiaries) in aggregate an amount equal
to the lesser of: (x) $400,000,000 or (y) 4.0% of consolidated total assets of
the Borrower and its Subsidiaries as of the end of the fiscal quarter for which
financial statements have been delivered pursuant to Section 5.1 most recently
prior to the time the latest such Lien is incurred.

For purposes of determining compliance with this Section 6.2, the amount of
obligations secured by Liens denominated in any currency other than Dollars
shall be calculated based on customary currency exchange rates in effect on the
latest date that obligations secured by such Liens were incurred.

 

53



--------------------------------------------------------------------------------

6.3 Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all of its property, business or
assets, except:

(a) if no Default or Event of Default shall have occurred and be continuing or
would result therefrom, including without limitation under Section 7(i), the
Borrower may be merged or consolidated with or into any other Person subject to
the satisfaction of the following conditions: (i) the Borrower shall be the
continuing or surviving corporation or (ii) (x) the survivor shall be organized
under the laws of a state in the United States and shall assume the Borrower’s
obligations under this Agreement and the other Loan Documents under an agreement
in form and substance reasonably satisfactory to the Managing Administrative
Agent, (y) the survivor shall furnish to the Lenders all information necessary
for them to comply with the Act (as defined in Section 9.17) and (z) if the
Managing Administrative Agent so requests, it shall receive a legal opinion from
outside counsel to the survivor reasonably satisfactory to the Managing
Administrative Agent;

(b) any wholly owned Subsidiary may be merged or consolidated with or into any
other wholly owned Subsidiary or (subject to Section 6.3(a)) the Borrower, and
any Subsidiary may sell, lease, transfer or dispose of any or all of its assets
(upon voluntary liquidation, winding up, dissolution or otherwise) to a wholly
owned Subsidiary or the Borrower; and

(c) as permitted by Section 6.4 (including by way of merger, voluntary
liquidation, winding up, dissolution or otherwise).

6.4 Limitation on Transfer or Disposition of Assets. Convey, sell, lease,
assign, transfer or otherwise dispose of any of its property, business or assets
(including, without limitation, receivables and leasehold interests), whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person other than the
Borrower or any wholly-owned Subsidiary, except:

(a) the sale or other disposition of obsolete or worn out property in the
ordinary course of business;

(b) the sale of cash and cash equivalents and similar investments in the
ordinary course of business in connection with cash management activities or the
use of proceeds thereof;

(c) the sale or other disposition of any property (including the issuance of
shares of any Subsidiary’s Capital Stock); provided that the aggregate book
value of all assets so sold or disposed of pursuant to this clause (c) in any
period of twelve consecutive months shall not exceed an amount equal to 25% of
consolidated total assets of the Borrower and its Subsidiaries as at the
beginning of such twelve-month period;

 

54



--------------------------------------------------------------------------------

(d) the sale or disposition of (i) the headquarters of the Borrower located at
2000 Purchase Street, Purchase, New York 10577-2509 or (ii) the property of the
Borrower located at 2200 MasterCard Boulevard, O’Fallon, Missouri 63368-7263,
provided that in the case of this clause (ii) such sale or disposition is made
in connection with the transfer and relocation of the operations currently
located in such property to a different location of the Borrower or its
Subsidiaries;

(e) the sale of inventory in the ordinary course of business;

(f) the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof; and

(g) as permitted by subsection 6.3(b);

6.5 Limitation on Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of property
or the rendering of any service, with any Affiliate (other than any transaction
permitted by the terms of this Agreement and any transaction between the
Borrower and its consolidated Subsidiaries) unless such transaction is upon fair
and reasonable terms.

6.6 Limitation on Lines of Business. Enter into any business, either directly or
through any Subsidiary, except for businesses (a) in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement or (b) which, after
giving effect to such new business, would not result in a change in the primary
business of the Borrower and its Subsidiaries, taken as a whole, on the date
hereof.

SECTION 7. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) The Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan, or any other amount payable hereunder (other than principal),
within five days after any such interest or other amount becomes due in
accordance with the terms hereof; or

(b) Any representation or warranty made or deemed made by the Borrower herein or
in any other Loan Document or which is contained in any certificate furnished by
it at any time under or in connection with this Agreement shall prove to have
been incorrect in any material respect (or, in the case of any such
representation and warranty that is qualified as to materiality, in any respect)
on or as of the date made or deemed made; or

(c) The Borrower shall default in the observance or performance of any agreement
contained in Section 5.7(a) or Section 6; or

(d) the Borrower shall default in the observance or performance of any other
term, covenant or agreement contained in this Agreement (other than as provided
in paragraphs (a) through (c) of this Section), and such default shall continue
unremedied for a period of 30 days after notice to the Borrower by the Managing
Administrative Agent or the Required Lenders; or

 

55



--------------------------------------------------------------------------------

(e) The Borrower or any of its Subsidiaries shall (i) default in any payment of
principal of or interest on any Indebtedness (other than the Loans) in excess of
$150,000,000 in the aggregate, beyond the period of grace (not to exceed 30
days), if any, provided in the instrument or agreement under which such
Indebtedness was created, or (ii) fail to observe or perform any other agreement
or condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which failure or other event or
condition is to cause such Indebtedness to become due prior to its stated
maturity, provided, that this paragraph (e) shall not apply to Indebtedness that
becomes due, or under which a default occurs, as a result of the voluntary sale
or transfer of property or assets if such sale or transfer is permitted
hereunder and such Indebtedness is paid by the relevant obligor; or

(f) (i) The Borrower or any of its Material Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it as bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any of its Material Subsidiaries shall make a general assignment for
the benefit of its creditors; or (ii) there shall be commenced against the
Borrower or any of its Material Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 90 days; or
(iii) there shall be commenced against the Borrower or any of its Material
Subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Borrower or
any of its Material Subsidiaries shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) the Borrower or any of its
Material Subsidiaries shall generally not, or shall be unable to, or shall admit
in writing its inability to, pay its debts as they become due; or

(g) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Single Employer
Plan, (ii) any “accumulated funding deficiency” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Single Employer
Plan or any Lien in favor of the PBGC or a Single Employer Plan shall arise on
the assets of the Borrower, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is likely to result in the termination of such Plan for purposes of
Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes of
Title IV of ERISA or (v) the Borrower or any Commonly Controlled

 

56



--------------------------------------------------------------------------------

Entity shall incur any liability in connection with a withdrawal from, or the
Insolvency or Reorganization of, a Multiemployer Plan; and in each case in
clauses (i) through (v) above, such event or condition, together with all other
such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect; or

(h) One or more judgments or decrees shall be entered against the Borrower or
any of its Subsidiaries involving a liability (to the extent not paid or fully
covered by insurance) of $150,000,000 or more in the aggregate for all such
judgments and decrees, and all such judgments or decrees shall not have been
vacated, discharged, satisfied, stayed or bonded pending appeal within 90 days
from the entry thereof; or

(i) Any Person or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended) (i) shall have acquired beneficial
ownership of Capital Stock representing 35% or more of the aggregate ordinary
voting power in the election of directors of the Borrower or (ii) shall obtain
the power (whether or not exercised) to elect a majority of the Borrower’s
directors; or the Borrower shall cease to own, beneficially and of record, the
sole Class B membership interest in International or shall cease to have power
to elect a majority of International’s directors;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) of this Section with respect to the
Borrower, automatically the Commitments shall immediately terminate and the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the Notes shall immediately become due and payable, and
(B) if such event is any other Event of Default, either or both of the following
actions may be taken: (i) with the consent of the Required Lenders, the Managing
Administrative Agent may, or upon the request of the Required Lenders, the
Managing Administrative Agent shall, by notice to the Borrower declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Managing Administrative Agent may, or upon the request of the Required Lenders,
the Managing Administrative Agent shall, by notice to the Borrower, declare the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the Notes to be due and payable forthwith, whereupon
the same shall immediately become due and payable. Except as expressly provided
above in this Section, presentment, demand, protest and all other notices of any
kind are hereby expressly waived.

SECTION 8. THE MANAGING ADMINISTRATIVE AGENT

8.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Managing Administrative Agent as the agent of such Lender under this Agreement
and the other Loan Documents, and each such Lender irrevocably authorizes the
Managing Administrative Agent, in such capacity, to take such action on its
behalf under the provisions of this Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
the Managing Administrative Agent by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Managing

 

57



--------------------------------------------------------------------------------

Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Managing Administrative Agent.

8.2 Delegation of Duties. The Managing Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Managing Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

8.3 Exculpatory Provisions. Neither the Managing Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement or any other Loan
Document (except for its or such Person’s own gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by the Borrower or any
officer thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Managing Administrative Agent under or in connection with,
this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of the Borrower to perform its
obligations hereunder or thereunder. The Managing Administrative Agent shall not
be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of the Borrower or any of its Subsidiaries.

8.4 Reliance by Managing Administrative Agent. The Managing Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
Note, writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy, or teletype message, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to the Borrower),
independent accountants and other experts selected by the Managing
Administrative Agent. The Managing Administrative Agent may deem and treat the
payee of any Note as the owner thereof for all purposes unless a written notice
of assignment, negotiation or transfer thereof shall have been filed with the
Managing Administrative Agent. The Managing Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or such other Lenders as may be required hereunder) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Managing
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or such other Lenders as may
be required hereunder), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

 

58



--------------------------------------------------------------------------------

8.5 Notice of Default. The Managing Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
(other than an Event of Default consisting of failure of the Borrower to pay
when due any principal of or interest on a Loan) hereunder unless the Managing
Administrative Agent has received notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Managing
Administrative Agent receives such a notice, the Managing Administrative Agent
shall give prompt notice thereof to the Lenders. The Managing Administrative
Agent shall take such action with respect to such Default or Event of Default as
shall be reasonably directed by the Required Lenders; provided that unless and
until the Managing Administrative Agent shall have received such directions, the
Managing Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

8.6 Non-Reliance on Managing Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Managing Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates has
made any representations or warranties to it and that no act by the Managing
Administrative Agent hereinafter taken, including any review of the affairs of
the Borrower or any of its Subsidiaries, shall be deemed to constitute any
representation or warranty by the Managing Administrative Agent to any Lender.
Each Lender represents to the Managing Administrative Agent that it has,
independently and without reliance upon the Managing Administrative Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Managing Administrative Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under the Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower or any of its Subsidiaries. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the Managing
Administrative Agent hereunder, the Managing Administrative Agent shall not have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Borrower or any of their
Subsidiaries which may come into the possession of the Managing Administrative
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

8.7 Indemnification. The Lenders agree to indemnify the Managing Administrative
Agent in its capacity as such (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Commitment Percentages in effect on

 

59



--------------------------------------------------------------------------------

the date on which indemnification is sought, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Loans)
be imposed on, incurred by or asserted against the Managing Administrative Agent
in any way relating to or arising out of, the Commitments, this Agreement,
(including, without limitation, enforcement of the Managing Administrative
Agent’s rights under this Section) any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the Managing
Administrative Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Managing Administrative
Agent’s gross negligence or willful misconduct. The agreements in this Section
shall survive the payment of the Loans and all other amounts payable hereunder.

8.8 Managing Administrative Agent in Its Individual Capacity. The Managing
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrower as though the
Managing Administrative Agent were not the Managing Administrative Agent
hereunder and under the other Loan Documents. With respect to the Loans made by
it, the Managing Administrative Agent shall have the same rights and powers
under this Agreement and the other Loan Documents as any Lender and may exercise
the same as though it were not the Managing Administrative Agent, and the terms
“Lender” and “Lenders” shall include the Managing Administrative Agent in its
individual capacity.

8.9 Successor Managing Administrative Agent. The Managing Administrative Agent
may resign as Managing Administrative Agent upon 15 days’ notice to the Lenders,
and the Managing Administrative Agent may be removed at any time with or without
cause by the Required Lenders. Upon any such resignation or removal, the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent (provided that it shall have been approved by the
Borrower (such approval not to be unreasonably withheld)), shall succeed to the
rights, powers and duties of the Managing Administrative Agent hereunder.
Effective upon such appointment and approval, the term “Managing Administrative
Agent” shall mean such successor agent, and the former Managing Administrative
Agent’s rights, powers and duties as Managing Administrative Agent shall be
terminated, without any other or further act or deed on the part of such former
Managing Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. After any retiring Managing Administrative Agent’s
resignation or removal as Managing Administrative Agent, the provisions of this
Section 8 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Managing Administrative Agent under this Agreement and
the other Loan Documents.

8.10 Substitute Managing Administrative Agent. If at any time Citibank or the
Borrower reasonably determines that Citibank is prevented from carrying out its
functions as Managing Administrative Agent hereunder as contemplated hereby,
Citibank or the Borrower, as the case may be, shall forthwith so notify the
Borrower or Citibank, as the case may be, and the Administrative Agent (and
Citibank shall promptly so notify the

 

60



--------------------------------------------------------------------------------

Lenders), and the Administrative Agent shall thereupon automatically assume and
perform all of the functions of the Managing Administrative Agent and shall be
entitled to all of the rights and benefits of the Managing Administrative Agent
hereunder, until and only until such time as Citibank and the Borrower
determine, and notify the Administrative Agent (which shall promptly notify the
Lenders) that Citibank is no longer prevented from carrying out its functions as
Managing Administrative Agent hereunder as contemplated hereby, whereupon
Citibank shall automatically resume and perform all of the functions of the
Managing Administrative Agent hereunder. Each Lender agrees to the foregoing and
authorizes the Administrative Agent to assume and perform the functions of the
Managing Administrative Agent under the circumstances set forth above.

8.11 Arrangers, Etc. The parties designated on the cover page hereof as “Lead
Arrangers”, “Joint Lead Arrangers”, “Documentation Agents” shall have, in their
capacities as such, no responsibilities or liabilities under or in connection
with this Agreement.

SECTION 9. MISCELLANEOUS

9.1 Amendments and Waivers. Neither this Agreement nor any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section or as provided in Section 2.23
or 2.24. The Required Lenders may, or, with the written consent of the Required
Lenders, the Managing Administrative Agent may, from time to time, (a) enter
into with the Borrower written amendments, supplements or modifications hereto
and to the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Borrower hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Managing Administrative
Agent, as the case may be, may specify in such instrument, any of the
requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) reduce the amount or
extend the scheduled date of maturity of any Loan or reduce the stated rate of
any interest or fee payable hereunder or extend the scheduled date of any
payment thereof or increase the amount or extend the expiration date of any
Lender’s Commitment, in each case without the written consent of each Lender
affected thereby, or (ii) reduce the voting rights of any Lender under this
Section or amend, modify or waive subsection 9.6(a) or reduce the percentage
specified in the definition of Required Lenders, or consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, in each case without the written consent
of all the Lenders, or (iii) amend, modify or waive any provision of Section 8
without the written consent of the then Managing Administrative Agent and the
Administrative Agent or (iv) amend, modify or waive any provision of any Loan
Document that adversely affects any Swing Line Lender in its capacity as such
without the written consent of such Swing Line Lender. Any such waiver and any
such amendment, supplement or modification shall apply equally to each of the
Lenders and shall be binding upon the Borrower, the Lenders, the Managing
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Borrower, the Lenders and the Managing Administrative Agent shall be
restored to their former positions and rights

 

61



--------------------------------------------------------------------------------

hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; no such waiver
shall extend to any subsequent or other Default or Event of Default or impair
any right consequent thereon.

Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Loans of such Lender hereunder
will not be taken into account in determining whether the Required Lenders or
all of the Lenders, as required, have approved any such amendment or waiver (and
the definition of “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided, that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, alter the terms of this
proviso, or require consent of all the Lenders will require the consent of such
Defaulting Lender.

9.2 Notices. (a) All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile
transmission) and, unless otherwise expressly provided herein, shall be deemed
to have been duly given or made (i) in the case of delivery by hand, when
delivered, (ii) in the case of delivery by mail, three Business Days after being
deposited in the mails, certified or registered postage prepaid, or (iii) in the
case of delivery by facsimile transmission, when sent and receipt has been
confirmed, addressed as follows in the case of the Borrower and the Managing
Administrative Agent, and as set forth in an Administrative Questionnaire
delivered to the Managing Administrative Agent in the case of the Lenders, or to
such other address as may be hereafter notified by the respective parties
hereto:

 

Borrower:    MasterCard Incorporated    2000 Purchase Street    Purchase, New
York 10577-2509    Attention: Sachin J. Mehra, Corporate Treasurer    Fax:
914-249-3054    Telephone: 914-249-4364 The Managing    Administrative    Agent
or the    Swing Line Lender:    Citibank, N.A.    Attention: Suzanna Gallagher
   1615 Brett Road, Building No. 3    New Castle, Delaware 19720    Fax:
212-994-0961    Telephone: 302-323-2478

 

62



--------------------------------------------------------------------------------

   and    Citibank, N.A.    Attention: William Mandaro    388 Greenwich Street
   New York, New York 10013    Fax: 646-688-6821    Telephone: 212-816-0852
The Administrative    Agent or the    Swing Line Lender:    JPMorgan Chase Bank,
N.A.    Attention: Brittany Duffy or Aisha Lawani    500 Stanton Christiana
Road, Ops. 2, Floor 03    Newark, Delaware 19713-2107    Fax: 302-634-4733   
Phone: 302-634-8814 or 302-634-4733 The Swing Line    Bank of China, New York
Branch Lender    Attention: Wenzhen Zhang, Associate    410 Madison Avenue   
New York, NY 10017    Fax: 212-371-4185    Phone: 646-231-3143 The Swing Line   
Lloyds TSB Bank plc Lender    Attention: Claudio Zamparini – Associate, Banking
Operations    Sarah O’Connor – AVP, Banking Operations    1095 Avenue of the
Americas    New York, NY 10036    Fax: 212-479-2807 or 212-930-5033    Phone:
212-930-5060 or 212-450-0874 The Swing Line    The Royal Bank of Scotland plc
Lender    Attention: Lisa Shulsen    600 Washington Blvd.    Stamford, CT 06901
   Fax: 203-873-5019    Phone: 801-312-6187 The Swing Line    The Bank of
Tokyo-Mitsubishi UFJ, Ltd. Lender    Attention: Dolores Ruland    Loan
Operations Department    1251 Avenue of the Americas, 12th Floor    New York, NY
10020-1104    Fax: 201-521-2304 or 201-521-2305    Phone: 201-413-8629

 

63



--------------------------------------------------------------------------------

The Swing Line    U.S. Bank, National Association Lender    Attention: Ann Marie
Rogers    Operations    400 City Center    Oshkosh, WI 54901    Fax:
920-237-7370    Phone: 920-237-7993

provided that any notice, request or demand to or upon the Managing
Administrative Agent or the Lenders pursuant to Section 2.2, 2.4, 2.6, 2.7, 2.9,
2.17, 2.18 or 2.26 shall not be effective until received.

(b) The Borrower hereby agrees that it will provide to the Managing
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Managing Administrative Agent pursuant to the Loan
Documents, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (i) requests, or converts
or continues under Section 2.7 hereof, a borrowing or relates to the payment of
any principal or other amount due under this Agreement prior to the scheduled
date therefor, (ii) provides notice of any Default or Event of Default under
this Agreement, (iii) is required to be delivered to satisfy any condition
precedent to the occurrence of the Closing Date and/or any borrowing, or
(iv) initiates or responds to legal process (all such non-excluded
communications being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic/soft medium (including Internet
or intranet websites) in a format acceptable to the Managing Administrative
Agent to oploanswebadmin@citigroup.com. In addition, the Borrower agrees to
continue to provide the Communications to the Managing Administrative Agent in
the manner specified in the Loan Documents but only to the extent requested by
the Managing Administrative Agent.

(c) The Borrower further agrees that the Managing Administrative Agent may make
the Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE MANAGING ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY
LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL

 

64



--------------------------------------------------------------------------------

DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF THE BORROWER’S OR THE MANAGING ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY
AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.

(d) The Managing Administrative Agent agrees that the receipt of the
Communications by the Managing Administrative Agent at its e-mail address set
forth above shall constitute effective delivery of the Communications to the
Managing Administrative Agent for purposes of the Loan Documents. Each Lender
agrees that notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees (i) to provide to the Managing Administrative
Agent in writing (including by electronic communication), promptly after the
date of this Agreement, an e-mail address to which the foregoing notice may be
sent by electronic transmission and (ii) that the foregoing notice may be sent
to such e-mail address.

(e) Nothing herein shall prejudice the right of the Managing Administrative
Agent or any Lender to give any notice or other communication pursuant to any
Loan Document in any other manner specified in such Loan Document.

9.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Managing Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

9.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

9.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Managing Administrative Agent for all reasonable and documented fees,
charges and disbursements of a single counsel incurred in connection with this
Agreement and the other Loan Documents or the amendment, modification or waiver
thereof, (b) to pay or reimburse each Lender and the Managing Administrative
Agent for all its costs and expenses incurred in connection with the enforcement
or preservation of any rights under this Agreement (including, without
limitation, this Section), the other Loan Documents and any such other
documents, including, without limitation, the reasonable fees and disbursements
of a single counsel (except that in the case of a conflict of interest, the
Borrower shall pay the costs and expenses of one additional counsel for each
group of similarly situated

 

65



--------------------------------------------------------------------------------

Lenders, taken as a whole) to the Lenders and the Managing Administrative Agent,
(c) to pay, indemnify, and hold harmless each Lender, the Managing
Administrative Agent, their respective Affiliates and their respective officers,
directors, employees, agents and advisors (each, an “Indemnitee”) from, any and
all recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other taxes, if any, which
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold harmless each
Indemnitee from and against any and all other claims, liabilities, obligations,
losses, damages and expenses (including, without limitation, reasonable fees and
disbursements of counsel) with respect to the execution, delivery, enforcement,
performance and administration of this Agreement (including, without limitation,
this Section), the other Loan Documents and any such other documents, including,
without limitation, any investigative, administrative or judicial proceeding
relating to the foregoing, or any of the foregoing relating to any actual or
proposed use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of the
Borrower, any of their Subsidiaries or any of the Properties or arising out of
the Commitments (all the foregoing in this clause (d), collectively, the
“indemnified liabilities”), provided that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to indemnified liabilities arising from
the gross negligence or willful misconduct of such Indemnitee or its officers,
directors, employees, agents, advisors or Affiliates, or arises primarily out of
breach by such Indemnified Party of its material obligations under this
Agreement, as determined by a final non-appealable judgment of a court of
competent jurisdiction. The Borrower waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section any special, indirect, punitive or
consequential damages. The agreements in this Section shall survive repayment of
the Loans and all other amounts payable hereunder.

9.6 Successors and Assigns; Participations and Assignments.

(a) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, except that (i) the Borrower
may not assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of each Lender and (ii) no Lender may assign
or transfer any of its rights or obligations under this Agreement to a
Defaulting Lender.

(b) Any Lender may, in the ordinary course of its commercial banking business
and in accordance with applicable law, at any time sell to one or more banks or
other entities (“Participants”) participating interests in any Loan owing to
such Lender, any Commitment or Swing Line Commitment of such Lender or any other
interest of such Lender hereunder and under the other Loan Documents. In the
event of any such sale by a Lender of a participating interest to a Participant,
such Lender’s obligations under this Agreement to the other parties to this
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of any such
Loan for all purposes under this Agreement and the other Loan Documents, and the
Borrower and the Managing Administrative Agent shall continue to deal solely and
directly with such Lender in connection

 

66



--------------------------------------------------------------------------------

with such Lender’s rights and obligations under this Agreement and the other
Loan Documents. No Lender shall be entitled to create in favor of any
Participant, in the participation agreement pursuant to which such Participants
participating interest shall be created or otherwise, any right to vote on,
consent to or approve any matter relating to this Agreement or any other Loan
Document except for those specified in clauses (i), (ii) and (iii) of the
proviso to Section 9.1. The Borrower agrees that if amounts outstanding under
this Agreement are due or unpaid, or shall have been declared or shall have
become due and payable upon the occurrence of an Event of Default, each
Participant shall, to the maximum extent permitted by applicable law, be deemed
to have the right of set-off in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement, provided that, in purchasing such participating interest, such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in subsection 9.7(a) as fully as if it were a
Lender hereunder. The Borrower also agrees that each Participant shall be
entitled to the benefits of Sections 2.17, 2.18, 2.20 and 2.21 with respect to
its participation in the Commitments, Swing Line Commitments and the Loans
outstanding from time to time as if it was a Lender; provided that, in the case
of Section 2.21, such Participant shall have complied with the requirements of
said Section and provided, further, that no Participant shall be entitled to
receive any greater amount pursuant to any such Section than the transferor
Lender would have been entitled to receive in respect of the amount of the
participation transferred by such transferor Lender to such Participant had no
such transfer occurred. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

(c) Subject to the provisions of subsection 9.6(d) relating to the assignment of
CAF Advances, any Lender may, in the ordinary course of its commercial banking
business and in accordance with applicable law, at any time and from time to
time assign to one or more banks or other financial institutions, including a
finance company or fund (whether a corporation, partnership or other entity)
which is engaged in making, purchasing or otherwise investing in commercial
loans in the ordinary course of its business, and having total assets in excess
of $500,000,000, (such bank or financial institution, an “Assignee”) all or any
part of its rights and obligations under this Agreement and the other Loan
Documents; provided, however, that

(i) except in the case of an assignment (A) to a Lender or, subject to giving
prior written notice thereof to the Borrower and the Managing Administrative
Agent, an Affiliate of a Lender which is a bank or financial institution or
(B) of CAF Advances, each of the Managing Administrative Agent, each Swing Line
Lender and (except when a

 

67



--------------------------------------------------------------------------------

Default or Event of Default shall have occurred and be continuing) the Borrower
must give its consent to such assignment (which in each case shall not be
unreasonably withheld or delayed); provided that the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Managing Administrative Agent within five Business Days (or, if
the Borrower notifies the Managing Administrative Agent during such period that
it is considering such assignment but needs additional time, ten Business Days)
after written notice of such assignment shall have delivered to the Borrower to
the attention of its Treasurer and Assistant Treasurer;

(ii) the rights and obligations of each Swing Line Lender relating to its Swing
Line Loans and Swing Line Commitment may be assigned or retained, at its option,
independently of any of its other rights and obligations under the Loan
Documents in connection with any assignment otherwise permitted hereunder;

(iii) in the case of any assignment to any Assignee that is not a Lender or an
Affiliate thereof, the sum of the aggregate principal amount of the Loans and
the aggregate amount of the Commitments and Swing Line Commitments being
assigned and, if such assignment is of less than all of the rights and
obligations of the assigning Lender, the sum of the aggregate principal amount
of the Loans and the aggregate amount of the Commitments and Swing Line
Commitments remaining with the assigning Lender are each not less than
$5,000,000 (or such lesser amount as may be agreed to by the Borrower and the
Managing Administrative Agent); and

(iv) such assignment shall be evidenced by an Assignment and Acceptance,
substantially in the form of Exhibit H, executed by such Assignee, such
assigning Lender (and, in the case of an Assignee that is not then a Lender or
an Affiliate thereof, by the Borrower and the Managing Administrative Agent) and
delivered to the Managing Administrative Agent for its acceptance and recording
in the Register.

Upon such execution, delivery, acceptance and recording, from and after the
effective date determined pursuant to such Assignment and Acceptance, (x) the
Assignee thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
with a Commitment or Swing Line Commitment as set forth therein, and (y) the
assigning Lender thereunder shall, to the extent provided in such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement such assigning
Lender shall cease to be a party hereto). Notwithstanding any provision of this
paragraph (c) and paragraph (f) of this Section, the consent of the Borrower
shall not be required, and, unless requested by the Assignee and/or the
assigning Lender, new Notes shall not be required to be executed and delivered
by the Borrower, for any assignment which occurs at any time when any of the
events described in Section 7(f) shall have occurred and be continuing.

(d) Any Lender may, in the ordinary course of its commercial banking business
and in accordance with applicable law, at any time and from time to time assign
to one or more banks, financial institutions or other entities (“CAF Advance
Assignees”) any CAF Advance owing to

 

68



--------------------------------------------------------------------------------

such Lender, pursuant to a CAF Advance Assignment, substantially in the form of
Exhibit D-4 attached hereto, executed by the assignor Lender and the CAF Advance
Assignee. Upon such execution, from and after the date of such CAF Advance
Assignment, the CAF Advance Assignee shall, to the extent of the assignment
provided for in such CAF Advance Assignment, be deemed to have the same rights
and benefits of payment and enforcement with respect to such CAF Advance and the
same rights of set-off and obligation to share pursuant to Section 9.7 as it
would have had if it were a Lender hereunder; provided that unless such CAF
Advance Assignment shall otherwise specify and a copy of such CAF Advance
Assignment shall have been delivered to the Managing Administrative Agent for
its acceptance and recording in the Register in accordance with subsection
9.6(e), the assignor thereunder shall act as collection agent for the CAF
Advance Assignee thereunder, and the Managing Administrative Agent shall pay all
amounts received from the Borrower which are allocable to the assigned CAF
Advance directly to such assignor without any further liability to such CAF
Advance Assignee. A CAF Advance Assignee under a CAF Advance Assignment shall
not, by virtue of such CAF Advance Assignment, become a party to this Agreement
or have any rights to consent to or refrain from consenting to any amendment,
waiver or other modification of any provision of this Agreement or any related
document; provided that (x) the assignor under such CAF Advance Assignment and
such CAF Advance Assignee may, in their discretion, agree between themselves
upon the manner in which such assignor will exercise its rights under this
Agreement and any related document except no Lender shall sell any CAF Advance
pursuant to which the CAF Advance Assignee shall have rights to approve any
amendment or waiver to this Agreement except to the extent such amendment or
waiver would (i) reduce the principal amount of any CAF Advance which has been
assigned to such CAF Advance Assignee, (ii) reduce the rate of interest on any
such CAF Advance or any fees payable in connection with such CAF Advance or
(iii) extend the time of payment of principal or, or interest on, any such CAF
Advance or any other amount owing under this Agreement and in connection with
such CAF Advance, and (y) if a copy of such CAF Advance Assignment shall have
been delivered to the Managing Administrative Agent for its acceptance and
recording in the Register in accordance with subsection 9.6(e), neither the
principal amount of, the interest rate on, nor the maturity date of, any CAF
Advance assigned to such CAF Advance Assignee thereunder will be modified
without the written consent of such CAF Advance Assignee. If a CAF Advance
Assignee has caused a CAF Advance Assignment to be recorded in the Register in
accordance with subsection 9.6(e), such CAF Advance Assignee may thereafter, in
the ordinary course of its business and in accordance with applicable law,
assign the CAF Advance assigned to it to any Lender, to any affiliate or
subsidiary of such CAF Advance Assignee or to any other financial institution
with the consent of the Borrower (which shall not be unreasonably withheld), and
the foregoing provisions of this paragraph (c) shall apply, mutatis mutandis, to
any such assignment by a CAF Advance Assignee. Except in accordance with the
preceding sentence, CAF Advances may not be further assigned by a CAF Advance
Assignee, subject to any legal or regulatory requirement that the CAF Advance
Assignee’s assets must remain under its control.

(e) The Managing Administrative Agent, acting solely for this purpose as
non-fiduciary agent of the Borrower, shall maintain at the address of the
Managing Administrative Agent referred to in Section 9.2 a copy of each
Assignment and Acceptance delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitment of,
and principal amount (and stated interest) of the Loans owing to, each Lender
from time to time. The entries in the Register shall be conclusive, in the
absence of manifest

 

69



--------------------------------------------------------------------------------

error, and the Borrower, the Managing Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register as the owner of a Loan
or other obligation hereunder as the owner thereof for all purposes of this
Agreement and the other Loan Documents, notwithstanding any notice or any other
provisions hereof to the contrary. Any assignment of any Loan or other
obligation hereunder shall be effective only upon appropriate entries with
respect thereto being made in the Register. The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

(f) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an Assignee (and, in the case of an Assignee that is not then a
Lender or an Affiliate thereof, by the Borrower and the Managing Administrative
Agent) together with payment to the Managing Administrative Agent of a
registration and processing fee of $3,500 and (if the Assignee is not a Lender)
delivery to the Managing Administrative Agent of such Assignee’s Administrative
Questionnaire, the Managing Administrative Agent shall (i) promptly accept such
Assignment and Acceptance and (ii) on the effective date determined pursuant
thereto record the information contained therein in the Register and give notice
of such acceptance and recordation to the Lenders and the Borrower.

(g) The Borrower authorizes each Lender to disclose to any Participant or
Assignee (each, a “Transferee”) and any prospective Transferee any and all
financial information in such Lender’s possession concerning the Borrower and
its Subsidiaries and Affiliates which has been delivered to such Lender by or on
behalf of the Borrower or any of its Subsidiaries pursuant to this Agreement or
which has been delivered to such Lender by or on behalf of the Borrower or any
of its Subsidiaries in connection with such Lender’s credit evaluation of the
Borrower and its Subsidiaries and Affiliates prior to becoming a party to this
Agreement.

(h) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section concerning assignments of Loans and Notes relate only
to absolute assignments and that such provisions do not prohibit assignments
creating security interests, including, without limitation, any pledge or
assignment by a Lender of any Loan or Note to any Federal Reserve Bank or any
other central bank in accordance with applicable law.

9.7 Adjustments; Set-off. (a) If any Lender (a “benefitted Lender”) shall at any
time receive any payment of all or part of its Loans, or interest thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 7(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Loans, or interest thereon, such benefitted Lender shall purchase for
cash from the other Lenders a participating interest in such portion of each
such other Lender’s Loan, or shall provide such other Lenders with the benefits
of any such collateral, or the proceeds thereof, as shall be necessary to cause
such benefitted Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Lenders; provided, however, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

 

70



--------------------------------------------------------------------------------

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by each of them to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at stated maturity, by acceleration or otherwise) to set off
and appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower; provided that no such set-off and application may be
made against amounts attributable to the clearing and settlement services
provided by the Borrower and its Subsidiaries. Each Lender agrees promptly to
notify the Borrower and the Managing Administrative Agent after any such set-off
and application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such set-off and application.

9.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
transmission), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the Managing
Administrative Agent.

9.9 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Managing Administrative Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Managing Administrative Agent
or any Lender relative to subject matter hereof not expressly set forth or
referred to herein or in the other Loan Documents.

9.11 Termination of Commitments and Swing Line Commitments. The Commitments and
Swing Line Commitments shall terminate if the conditions to closing set forth in
Section 4.1 shall not be satisfied on or before November 30, 2012.

9.12 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

71



--------------------------------------------------------------------------------

9.13 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the courts of the State and County of New York, the courts of
the United States for the Southern District of New York, and appellate courts
from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 9.2 or at such other address of which the Managing
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, indirect, punitive or consequential damages.

9.14 Acknowledgements. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Managing Administrative Agent nor any Lender has any fiduciary
relationship with or duty to it arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between
Managing Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

9.15 WAIVERS OF JURY TRIAL. EACH OBLIGOR, THE MANAGING ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

 

72



--------------------------------------------------------------------------------

9.16 Confidentiality. Neither the Managing Administrative Agent nor any Lender
shall disclose any Confidential Information to any Person without the consent of
the Borrower, other than (a) to the Managing Administrative Agent’s or such
Lender’s Affiliates and the Managing Administrative Agent’s, such Lender’s and
their respective Affiliates’ officers, directors, employees, agents, and
advisors on a confidential basis, (b) to actual or prospective assignees and
participants, (c) to any direct or indirect contractual counterparties (or the
professional advisors thereto) to any swap transaction relating to the Borrower
and its obligations under this Agreement so long as such counterparties agree to
comply with the requirements of this Section for the benefit of the Borrower
(with notice of such compliance given to the Borrower), (d) to the extent
required by any applicable law, rule or regulation or judicial process, (e) to
any rating agency when required by it, (f) to any other party hereto, (g) in
connection with the exercise of any remedies hereunder, (h) as requested or
required by any state, federal or foreign authority or examiner regulating banks
or other financial institutions or banking, (i) with the prior written consent
of the Borrower and (j) to the extent such Confidential Information (1) becomes
publicly available other than as a result of a breach of this Section or
(2) becomes available to any Lender or Managing Administrative Agent or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower, which source is not known to such Lender, Managing Administrative
Agent or any of their respective Affiliates to be otherwise bound by a
confidentiality agreement with the Borrower or its Affiliates.

9.17 USA PATRIOT Act. Each Lender and the Managing Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Managing Administrative Agent, as applicable, to
identify such Borrower in accordance with the Act. The Borrower shall, promptly
following a request by the Managing Administrative Agent or any Lender, provide
all documentation and other information that the Managing Administrative Agent
or such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

9.18 Termination of Agreement. Upon termination of the Commitments, the
repayment in full of the principal of all Loans outstanding hereunder and the
payment in full of all accrued interest and fees and any other amounts then due
and payable hereunder, this Agreement shall terminate except for the provisions
which expressly survive the termination of this Agreement.

[Signature Pages to Follow]

 

73



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

MASTERCARD INCORPORATED By:  

/s/ Sachin J. Mehra

  Name: Sachin J. Mehra   Title:   Corporate Treasurer

Signature Page to the Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A.
as Managing Administrative Agent and as Lender

By:  

/s/ Lisa Huang

  Name: Lisa Huang   Title:   Vice President

Signature Page to the Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as Lender

By:  

/s/ Richard J. Poworoznek

  Name: Richard J. Poworoznek   Title:   Executive Director

Signature Page to the Credit Agreement



--------------------------------------------------------------------------------

BANK OF CHINA, NEW YORK BRANCH,
as Lender

By:  

/s/ Shiquiang Wu

  Name: Shiquiang Wu   Title:   President

Signature Page to the Credit Agreement



--------------------------------------------------------------------------------

LLOYDS TSB BANK plc,
as Lender

By:  

/s/ Stephen Giacolone

  Name: Stephen Giacolone G011   Title:   Assistant Vice President By:  

/s/ Dennis McClellan

  Name: Dennis McClellan M040   Title:   Assistant Vice President

Signature Page to the Credit Agreement



--------------------------------------------------------------------------------

The Royal Bank of Scotland plc,
as Lender

By:  

/s/ F. Small

  Name: F. Small   Title:   Director

Signature Page to the Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Lender

By:  

/s/ Louise Che

  Name: Louise Che   Title:   Associate

Signature Page to the Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION,
as Lender

By:  

/s/ Patrick Engel

  Name: Patrick Engel   Title:   Vice President

Signature Page to the Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,
as Lender

By:  

/s/ Michael Mozer

  Name:    Michael Mozer   Title:   Vice President

Signature Page to the Credit Agreement



--------------------------------------------------------------------------------

SOVEREIGN BANK, N.A.,
as Lender

By:  

/s/ Thomas J. Devitt

  Name:    Thomas J. Devitt   Title:   Senior Vice President

Signature Page to the Credit Agreement



--------------------------------------------------------------------------------

 

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL),
as Lender By:   /s/ Krissy Rands   Name: Krissy Rands   Title:   By:   /s/ P.
Neville-Park   Name: Penny Neville-Park   Title:

Signature Page to the Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, NA,
as Lender

By:  

/s/ George Marchenko

  Name:    George Marchenko   Title:   Director

Signature Page to the Credit Agreement



--------------------------------------------------------------------------------

COMMERZBANK AG, NEW YORK BRANCH,
as Lender

By:  

/s/ Diane Pockaj

  Name:    Diane Pockaj   Title:   Managing Director By:  

/s/ Michael Weinert

  Name:    Michael Weinert   Title:   Assistant Vice President

Signature Page to the Credit Agreement



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY,
as Lender

By:  

/s/ Daniel J. Boote

  Name:    Daniel J. Boote   Title:   Senior Vice President

Signature Page to the Credit Agreement



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK (USA),
as Lender

By:  

/s/ David Lim

  Name:    David Lim   Title:   Senior Vice President

Signature Page to the Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,
as Lender

By:  

/s/ Tony Sood

  Name:    Tony Sood   Title:   Director

Signature Page to the Credit Agreement



--------------------------------------------------------------------------------

COMMONWEALTH BANK OF AUSTRALIA,
as Lender

By:  

/s/ Pieter Bierkens

  Name:    Pieter Bierkens   Title:   Acting Head and EVP, Americas

Signature Page to the Credit Agreement



--------------------------------------------------------------------------------

BANK OF MONTREAL, CHICAGO BRANCH,
as Lender

By:  

/s/ Yacouba Kane

  Name:    Yacouba Kane   Title:   Vice President

Signature Page to the Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,
as Lender

By:  

/s/ Scott W. Reynolds

  Name:    Scott W. Reynolds   Title:   Vice President

Signature Page to the Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,
as Lender

By:  

/s/ Robert M. Martin

  Name:    Robert M. Martin   Title:   Senior Vice President

Signature Page to the Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,
as Lender

By:  

/s/ Michael King

  Name:    Michael King   Title:   Authorized Signatory

Signature Page to the Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,
as Lender

By:  

/s/ Mark Walton

  Name:    Mark Walton   Title:   Authorized Signatory

Signature Page to the Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,
as Lender

By:  

/s/ John S. McGill

  Name:    John S. McGill   Title:   Director By:  

/s/ Ming K. Chu

  Name:    Ming K. Chu   Title:   Vice President

Signature Page to the Credit Agreement



--------------------------------------------------------------------------------

THE GOVERNOR AND COMPANY OF BANK OF IRELAND, as Lender

By:  

/s/ Kieran Rockett

  Name:    Kieran Rockett   Title:   Senior Manager By:  

/s/ Philip Healy

  Name:    Philip Healy   Title:   Manager

Signature Page to the Credit Agreement



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK,
as Lender

By:  

/s/ Johanna Minaya

  Name:    Johanna Minaya   Title:   Associate Director By:  

/s/ Robert K. Reddington

  Name:    Robert K. Reddington   Title:  

Credit Documentation Manager

Credit Documentation Unit, WS Legal-Americas

Signature Page to the Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 3.6

Material Litigation

None.



--------------------------------------------------------------------------------

SCHEDULE 3.15

MasterCard Incorporated and Subsidiaries

 

NAME

  

Incorporated in

   Percent Owned**  

MasterCard Incorporated

   USA      N/A   

A.C.K. Limited

   United Kingdom      100 % 

Access Prepaid Australia Pty Ltd.

   Australia      100 % 

Access Prepaid Brasil Servicos de Cartoes S.A.

   Brazil      100 % 

Access Prepaid Worldwide Ltd.

   United Kingdom      100 % 

Access Prepaid Japan KK

   Japan      100 % 

Access Prepaid Korea Limited

   South Korea      100 % 

Access Prepaid New Zealand Limited

   New Zealand      100 % 

Access Prepaid USA, Inc.

   Delaware      100 % 

Access Prepaid Canada Limited

   Canada      100 % 

Access Prepaid Singapore Pte. Ltd.

   Singapore      100 % 

Bright Skies LLC

   Delaware      100 % 

Clear Skies LLC

   Delaware      100 % 

CSC24 Seven Ltd.

   Cyprus      50 % 

Datacash Group Limited

   United Kingdom      100 % 

Datacash Services Ltd.

   United Kingdom      100 % 

Datacash (Pty) Limited

   South Africa      100 % 

Datacash Ltd.

   United Kingdom      100 % 

Datacash Fraud Services Limited

   United Kingdom      100 % 

Early Warning (UK) Limited

   United Kingdom      100 % 



--------------------------------------------------------------------------------

Eurocard U.S.A., Inc.

   New Jersey      100 % 

EuroCommerce Call Centre Solutions Limited

   Ireland      100 % 

EuroCommerce Internet Solutions Limited

   Ireland      100 % 

EuroCommerce Singapore Pte. Ltd.

   Singapore      100 % 

European Payment Systems Services Sprl

   Belgium      100 % 

ExperCash GmbH

   Germany      100 % 

In3M Limited

   United Kingdom      100 % 

Maestro Asia/Pacific Ltd.

   Delaware      100 % 

Maestro Canada, Inc.

   Delaware      100 % 

Maestro International Incorporated

   Delaware      100 % 

Maestro Latin America, Inc.

   Delaware      100 % 

Maestro Middle East/Africa, Inc.

   Delaware      100 % 

Maestro U.S.A., Inc.

   Delaware      100 % 

MasterCard Advisors, LLC

   Delaware      100 % 

MasterCard Advisors, LLC APMEA

   Delaware      100 % 

MasterCard Advisors, LLC Canada

   Delaware      100 % 

MasterCard Advisors, LLC Europe

   Delaware      100 % 

MasterCard Advisors, LLC LAC

   Delaware      100 % 

MasterCard Africa, Inc.

   Delaware      100 % 

MasterCard Asia/Pacific (Australia) Pty. Ltd.

   Australia      100 % 

MasterCard Asia/Pacific (Hong Kong) Limited

   Hong Kong      100 % 

MasterCard Asia/Pacific Pte. Ltd.

   Singapore      100 % 

MasterCard Australia Holding Pty Ltd.

   Australia      100 % 

MasterCard Brasil S/C Ltda.

   Brazil      100 % 

MasterCard Brasil Soluções de Pagamento Ltda.

   Brazil      100 % 

 

2



--------------------------------------------------------------------------------

MasterCard Canada, Inc.

   Delaware      100 % 

MasterCard Cardholder Solutions, Inc.

   Delaware      100 % 

MasterCard China Holdings LLC

   Delaware      100 % 

MasterCard Chip Standards Holdings, Inc.

   Delaware      100 % 

MasterCard Colombia, Inc.

   Delaware      100 % 

MasterCard Cono Sur S.R.L.

   Argentina      100 % 

MasterCard Costa Rica S.R.L.

   Costa Rica      100 % 

MasterCard East Africa Limited

   Kenya      100 % 

MasterCard Ecuador, Inc.

   Delaware      100 % 

MasterCard Egypt Limited Liability Company

   Egypt      100 % 

MasterCard EMEA, Inc.

   Delaware      100 % 

MasterCard/Europay U.K. Limited

   United Kingdom      100 % 

MasterCard Europe Sprl

   Belgium      100 % 

MasterCard European Holding Inc.

   Delaware      100 % 

MasterCard European Maatschap

   Belgium      100 % 

MasterCard European Share Holding B.V.

   Belgium      100 % 

MasterCard Financing Solutions LLC

   Delaware      100 % 

MasterCard Foreign Sales Corporation

   Barbados      100 % 

MasterCard France SAS

   France      100 % 

MasterCard Global Holding LLC

   Delaware      100 % 

MasterCard Global Key Centre Limited

   United Kingdom      100 % 

MasterCard Global Promotions & Sponsorships Annex, Inc.

   Delaware      100 % 

MasterCard GTS Holdings (Mauritius) Private Limited

   Mauritius      100 % 

 

3



--------------------------------------------------------------------------------

MasterCard International Far East Ltd.

   Delaware      100 % 

MasterCard International Global Maatschap

   Belgium      100 % 

MasterCard International Holding LLC

   Delaware      100 % 

MasterCard International Incorporated

   Delaware      100 % 

MasterCard International Incorporated Chile Limitada

   Chile      100 % 

MasterCard International Korea Ltd.

   Korea, Republic of      100 % 

MasterCard International Philippines, Inc.

   Delaware      100 % 

MasterCard International Services, Inc.

   Delaware      100 % 

MasterCard Investment Holdings, Inc.

   Delaware      100 % 

MasterCard Ireland Limited

   Ireland      100 % 

MasterCard Japan K.K.

   Japan      100 % 

MasterCard Jupiter Investments Sprl

   Belgium      100 % 

MasterCard Latin America Holdings, Inc.

   Delaware      100 % 

MasterCard Mercosur, Inc.

   Delaware      100 % 

MasterCard Mexico, S. de R.L. de C. V.

   Mexico      100 % 

MasterCard Middle East, Inc.

   Delaware      100 % 

MasterCard Middle East Africa FZ-LLC

   United Arab Emirates      100 % 

MasterCard Netherlands B.V.

   Netherlands      100 % 

MasterCard New Zealand Limited

   New Zealand      100 % 

MasterCard OOO

   Russia      100 % 

MasterCard Originator SPC, Inc.

   Delaware      100 % 

MasterCard Panama, S.R.L.

   Panama      100 % 

MasterCard Peru, Inc.

   Delaware      100 % 

MasterCard Puerto Rico, LLC

   Puerto Rico      100 % 

 

4



--------------------------------------------------------------------------------

MasterCard Qatar, LLC

   Qatar      100 % 

MasterCard Services Limited

   United Kingdom      100 % 

MasterCard Services SPC, Inc.

   Delaware      100 % 

MasterCard Shanghai Business Consulting Co. Ltd.

   China      100 % 

MasterCard Singapore Holding Pte. Ltd.

   Singapore      100 % 

MasterCard Southern Africa (Pty) Ltd.

   South Africa      100 % 

MasterCard Technologies, LLC

   Delaware      100 % 

MasterCard Travelers Cheque, Inc.

   Delaware      100 % 

MasterCard UK Financing LLC

   Delaware      100 % 

MasterCard UK Holdings LLC

   Delaware      100 % 

MasterCard UK Inc. Pension Trustees Limited

   United Kingdom      100 % 

MasterCard UK Partners LP

   United Kingdom      100 % 

MasterCard UK LLP

   United Kingdom      100 % 

MasterCard UK Management LLC

   Delaware      100 % 

MasterCard UK Management Services Limited

   United Kingdom      100 % 

MasterCard UK, Inc.

   Delaware      100 % 

MasterCard Uruguay Limitada

   Uruguay      100 % 

MasterCard Venezuela, Inc.

   Delaware      100 % 

MasterCard West Africa Limited

   Nigeria      100 % 

MasterManager LLC

   Delaware      100 % 

MC Indonesia, Inc.

   Delaware      100 % 

MGTS Software Private Limited

   India      100 % 

Mobile Financial Services Holdings Sprl

   Belgium      50 % 

Mobile Payment Solutions Pte. Ltd

   Singapore      60 % 

 

5



--------------------------------------------------------------------------------

Mondex International Americas, Inc.

   New Jersey      100 % 

Mondex International Limited

   United Kingdom      100 % 

MTS Holdings, Inc.

   Delaware      100 % 

MXI Management Limited

   United Kingdom      100 % 

Orbiscom Limited

   Ireland      100 % 

Orbiscom Inc.

   Delaware      100 % 

Orbiscom UK Limited

   United Kingdom      100 % 

Orbis Patents Limited

   Ireland      100 % 

Orbiscom Ireland Limited

   Ireland      100 % 

PT MasterCard Indonesia

   Indonesia      100 % 

Purchase Street Research, LLC

   Delaware      100 % 

SET Secure Electronic Transaction LLC

   Delaware      50 % 

Strategic Payments Services Pty Limited

   Australia      52.5 % 

The Third Man Limited

   United Kingdom      100 % 

The 3rd Man Group Limited

   United Kingdom      100 % 

Trevica S.A.

   Poland      100 % 

Truaxis,Inc.

   Delaware      100 % 

 

** Percentages reflect direct ownership and indirect ownership through
intermediate companies

 

6



--------------------------------------------------------------------------------

SCHEDULE 6.2(f)

Liens

 

    

Debtor

  

Secured Party

  

Filing

Jurisdiction

  

Filing

Number

 

Filing Date

  

Collateral

Description/Comments

1.    MasterCard International Incorporated    Ameritech Credit Corporation   
Delaware – SOS   

UCC-1

 

#2298581 4

 

11/27/2002

   Leased computer equipment, etc. 1.(a)    MasterCard International
Incorporated    Ameritech Credit Corporation    Delaware – SOS   

Continuation

 

#2007 2013299

 

05/30/2007

   Continues UCC-1 #2298581 4 dated 11/27/2002. 1.(b)    MasterCard
International Incorporated    Ameritech Credit Corporation    Delaware – SOS   

Amendment

 

#2007 4624200

 

12/07/2007

   Amends UCC-1 #2298581 4 dated 11/27/2002. Secured Party’s name is amended to
read AT&T Capital Services, Inc. 1.(c)    MasterCard International Incorporated
   AT&T Capital Services, Inc.    Delaware – SOS   

Amendment

 

#2008 0296002

 

01/24/2008

   Amends UCC-1 #2298581 4 dated 11/27/2002. Secured Party’s name is amended to
read AT&T Capital Services, Inc.



--------------------------------------------------------------------------------

    

Debtor

  

Secured Party

  

Filing

Jurisdiction

  

Filing

Number

 

Filing Date

  

Collateral

Description/Comments

2.    MasterCard Technologies, LLC (formerly known as MasterCard International,
LLC)    UMB Bank, N.A., as Trustee    Delaware – SOS   

UCC-1

 

#4052447 2

 

02/25/2004

   All right, title and interest of the City of Kansas City, Missouri, as Lessor
and under a Lease Agreement, dated as of April 1, 2003, between the City of
Kansas City, Missouri and MasterCard International, LLC, Lessee, and all
property and rents, revenues and receipts derived by the City from the Project
including, without limitation, all rentals and other amounts to be received by
the City and paid by the Company under and pursuant to and subject to the
provisions of the Lease. 2.(a)    MasterCard Technologies, LLC (formerly known
as MasterCard International, LLC)    UMB Bank, N.A., as Trustee    Delaware –
SOS   

Continuation

 

#2008 4133391

 

12/12/2008

   Continues UCC-1 #4052447 2 dated 02/25/2004. 2.(b)    MasterCard
Technologies, LLC (formerly known as MasterCard International, LLC)    UMB Bank,
N.A., as Trustee    Delaware – SOS   

Amendment

 

#2011 1963209

 

05/24/2011

   Amends UCC-1 #4052447 2 dated 02/25/2004. Debtor’s name is amended to read
MasterCard Technologies, LLC.

 

2



--------------------------------------------------------------------------------

    

Debtor

  

Secured Party

  

Filing

Jurisdiction

  

Filing

Number

 

Filing Date

  

Collateral

Description/Comments

3.    MasterCard Technologies, LLC (formerly known as MasterCard International,
LLC)    IBM Credit LLC    Delaware – SOS   

UCC-1

 

#2007 2073236

 

06/04/2007

   Precautionary filing in connection with IBM equipment. 4.    MasterCard
Technologies, LLC (formerly known as MasterCard International, LLC)    IBM
Credit LLC    Delaware – SOS   

UCC-1

 

#2007 3700076

 

10/01/2007

   Precautionary filing in connection with IBM equipment. 5.    MasterCard
Technologies, LLC (formerly known as MasterCard International, LLC)    IBM
Credit LLC    Delaware – SOS   

UCC-1

 

#2008 0676120

 

02/25/2008

   Precautionary filing in connection with IBM equipment. 6.    MasterCard
Technologies, LLC (formerly known as MasterCard International, LLC)    IBM
Credit LLC    Delaware – SOS   

UCC-1

 

#2008 1877388

 

06/02/2008

   Precautionary filing in connection with IBM equipment. 7.    MasterCard
Technologies, LLC (formerly known as MasterCard International, LLC)    IBM
Credit LLC    Delaware – SOS   

UCC-1

 

#2008 3246517

 

09/24/2008

   Precautionary filing in connection with IBM equipment. 8.    MasterCard
Technologies, LLC (formerly known as MasterCard International, LLC)    IBM
Credit LLC    Delaware – SOS   

UCC-1

 

#2009 1039400

 

04/01/2009

   Precautionary filing in connection with IBM equipment.

 

3



--------------------------------------------------------------------------------

    

Debtor

  

Secured Party

  

Filing

Jurisdiction

  

Filing

Number

 

Filing Date

  

Collateral

Description/Comments

9.    MasterCard Technologies, LLC (formerly known as MasterCard International,
LLC)    IBM Credit LLC    Delaware – SOS   

UCC-1

 

#2009 3195168

 

10/05/2009

   Precautionary filing in connection with IBM equipment. 10.    MasterCard
Technologies, LLC (formerly known as MasterCard International, LLC)    IBM
Credit LLC    Delaware – SOS   

UCC-1

 

#2010 0394886

 

02/03/2010

   Precautionary filing in connection with IBM equipment. 11.    MasterCard
Technologies, LLC (formerly known as MasterCard International, LLC)    IBM
Credit LLC    Delaware – SOS   

UCC-1

 

#2010 2415044

 

07/06/2010

   Precautionary filing in connection with IBM equipment. 12.    MasterCard
Technologies, LLC (formerly known as MasterCard International, LLC)    IBM
Credit LLC    Delaware – SOS   

UCC-1

 

#2011 0504608

 

02/10/2011

   Precautionary filing in connection with IBM equipment. 13.    MasterCard
Technologies, LLC (formerly known as MasterCard International, LLC)    IBM
Credit LLC    Delaware – SOS   

UCC-1

 

#2011 2338773

 

06/17/2011

   Precautionary filing in connection with IBM equipment. 14.    MasterCard
Technologies, LLC (formerly known as MasterCard International, LLC)    IBM
Credit LLC    Delaware – SOS   

UCC-1

 

#2011 3548149

 

09/15/2011

   Precautionary filing in connection with IBM equipment.

 

4



--------------------------------------------------------------------------------

    

Debtor

  

Secured Party

  

Filing

Jurisdiction

  

Filing

Number

 

Filing Date

  

Collateral

Description/Comments

15.    MasterCard Technologies, LLC (formerly known as MasterCard International,
LLC)    IBM Credit LLC    Delaware – SOS   

UCC-1

 

#2012 1237439

 

03/30/2012

   Precautionary filing in connection with IBM equipment. 16.    MasterCard
Technologies, LLC (formerly known as MasterCard International, LLC)    IBM
Credit LLC    Delaware – SOS   

UCC-1

 

#2012 1238866

 

03/30/2012

   Precautionary filing in connection with IBM equipment. 17.    MasterCard
Technologies, LLC (formerly known as MasterCard International, LLC)    IBM
Credit LLC    Delaware – SOS   

UCC-1

 

#2012 2197947

 

06/07/2012

   Precautionary filing in connection with IBM equipment. 18.    MasterCard
Technologies, LLC (formerly known as MasterCard International, LLC)    IBM
Credit LLC    Delaware – SOS   

UCC-1

 

#2012 2448977

 

06/25/2012

   Precautionary filing in connection with IBM equipment. 19.    MasterCard
Technologies, LLC (formerly known as MasterCard International, LLC)    IBM
Credit LLC    Delaware – SOS   

UCC-1

 

#2012 3855287

 

10/05/2012

   Precautionary filing in connection with IBM equipment. 20.    MasterCard
International Incorporated    New York State Department of State    New York –
SOS   

State Tax Lien

 

#E-003695448-W001-7

 

09/25/2012

   State Tax Lien in amount of $483.84.

 

5



--------------------------------------------------------------------------------

    

Debtor

  

Secured Party

  

Filing

Jurisdiction

  

Filing

Number

 

Filing Date

  

Collateral

Description/Comments

21.    MasterCard International Incorporated    United States District Court,
Southern District of New York    New York, U.S. District Court, Southern
District   

1:01-md-01409-WHP

 

11/04/2009

   Judgment in re Currency Conversion Fee Antitrust Litigation. 22.    Mondex
International, Inc.    New York State Department of State    New York – SOS   

State Tax Lien

 

#E-019062032-W001-6

 

12/17/2001

   State Tax Lien in amount of $1,048.13. 23.    Mondex International, Inc.   
New York State Department of State    New York – SOS   

State Tax Lien

 

#E-019062032-W002-1

 

06/29/2009

   State Tax Lien in amount of $3,045.47.

 

6



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF REVOLVING CREDIT NOTE]

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND
PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS NOTE
(OTHER THAN PLEDGES OR ASSIGNMENTS HEREOF TO ANY FEDERAL RESERVE BANK) MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE MANAGING ADMINISTRATIVE AGENT
PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.

REVOLVING CREDIT NOTE

 

$            New York, New York                , 20    

FOR VALUE RECEIVED, the undersigned, MASTERCARD INCORPORATED, a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay
                     (the “Lender”) at the office of Citibank, N.A., located at
1615 Brett Road, Building No. 3, New Castle, Delaware, 19720, in lawful money of
the United States and in immediately available funds, on the Revolving Credit
Termination Date the principal amount of                      DOLLARS
($        ), or, if less, the aggregate unpaid principal amount of all Revolving
Credit Loans made by the Lender to the Borrower pursuant to Section 2.1 of the
Credit Agreement (as defined below). The Borrower further agrees to pay interest
in like money at such office on the unpaid principal amount of Revolving Credit
Loans made by the Lender from time to time outstanding at the rates and on the
dates specified in the Credit Agreement.

The holder of this Note is authorized to record on Schedule A annexed hereto and
made a part hereof or on a continuation thereof which shall be attached hereto
and made a part hereof the date, Type and amount of each Revolving Credit Loan
made by the Lender and the date and amount of each payment or prepayment of
principal thereof, each conversion of all or a portion thereof to another Type,
each continuation of all or a portion thereof as the same Type and, in the case
of LIBOR Loans, the length of each Interest Period and the London Interbank
Offered Rate with respect thereto. Each such recordation shall, to the extent
permitted by applicable law, constitute prima facie evidence of the accuracy of
the information so recorded, provided that the failure to make any such
recordation shall not affect the obligation of the Borrower to repay (with
applicable interest) Revolving Credit Loans made by the Lender pursuant to the
Credit Agreement.

This Note (a) is one of the Revolving Credit Notes referred to in the Credit
Agreement, dated as of November 16, 2012 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
Lender, the other banks and financial institutions from time to time parties
thereto, Citibank, N. A., as Managing Administrative Agent and JPMorgan Chase
Bank, N.A., as Administrative Agent, (b) is subject to the provisions of the
Credit Agreement and (c) is subject to optional and mandatory prepayment in
whole or in part as provided in the Credit Agreement.



--------------------------------------------------------------------------------

Upon the occurrence of any one or more of the Events of Default, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable, all as provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

MASTERCARD INCORPORATED By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

Schedule A

to Revolving Credit Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF LIBOR LOANS

 

Date

   Amount of
LIBOR Loans    Amount
Converted
to or
Continued
as LIBOR
Loans    Interest Period
and London
Interbank
Offered Rate
with Respect
Thereto    Amount of
Principal of
LIBOR Loans
Repaid    Amount of
LIBOR Loans
Converted to
ABR Loans    Unpaid Principal
Balance of
LIBOR Loans    Notation
Made By                                                               



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF SWING LINE NOTE]

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND
PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS NOTE
(OTHER THAN PLEDGES OR ASSIGNMENTS HEREOF TO ANY FEDERAL RESERVE BANK) MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE MANAGING ADMINISTRATIVE AGENT
PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.

SWING LINE NOTE

 

$            New York, New York                , 20    

FOR VALUE RECEIVED, the undersigned, MASTERCARD INCORPORATED, a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay [CITIBANK,
N.A.] / [JPMORGAN CHASE BANK, N.A.] / [BANK OF CHINA, NEW YORK BRANCH]/[LLOYDS
TSB BANK plc]/[THE ROYAL BANK OF SCOTLAND plc]/[THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD.]/[U.S. BANK, NATIONAL ASSOCIATION] (the “Swing Line Lender”), at its
office located at [                    ], in lawful money of the United States
and in immediately available funds, on the Revolving Credit Termination Date,
the principal amount of                      DOLLARS ($        ) or, if less,
the aggregate unpaid principal amount of the Swing Line Loans made by the Swing
Line Lender to the Borrower pursuant to Section 2.18 of the Credit Agreement (as
defined below). The Borrower further agrees to pay interest in like money at
said office on the unpaid principal amount of Swing Line Loans from time to time
outstanding at the rates and on the dates specified in the Credit Agreement.

The Swing Line Lender is authorized to record the date and the amount of each
Swing Line Loan made by the Swing Line Lender to the Borrower pursuant to
Section 2.18 of the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof on Schedule A annexed hereto and made a part
hereof and any such recordation shall, to the extent permitted by applicable
law, constitute prima facie evidence of the accuracy of the information so
recorded, provided that any failure by the Swing Line Lender to make such
recordation shall not affect the obligation of the Borrower to repay (with
applicable interest) the Swing Line Loans made by the Swing Line Lender pursuant
to the Credit Agreement.

This Note (a) is the Swing Line Note referred to in the Credit Agreement, dated
as of November 16, 2012 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the [Swing Line
Lender], the other banks and financial institutions from time to time parties
thereto, Citibank, N.A, as Managing Administrative Agent and. JPMorgan Chase
Bank, N.A. as Administrative Agent, (b) is subject to the provisions of the
Credit Agreement and (c) is subject to optional and mandatory prepayment in
whole or in part as provided in the Credit Agreement.



--------------------------------------------------------------------------------

Upon the occurrence of any one or more of the Events of Default, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable, all as provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

MASTERCARD INCORPORATED By:  

 

  Name:  

 

  Title:  

 

 

2



--------------------------------------------------------------------------------

Schedule A to

Swing Line Note

LOANS AND REPAYMENTS

 

Date

   Amount of
Swing Line
Loans Made    Amount of
Swing Line
Loans
Repaid    Unpaid
Principal
Balance of
Swing Line
Loans    Notation Made
By                                    



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF CLOSING CERTIFICATE]

CLOSING CERTIFICATE

AS OF November 16, 2012

Pursuant to subsections 4.1 (b), 4.1(c), 4.1(d) and 4.1(e) of the Credit
Agreement, dated as of November 16, 2012 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among MasterCard
Incorporated, a Delaware corporation the “Borrower”), the several banks and
other financial institutions from time to time parties thereto (the “Lenders”),
Citibank, N.A., as Managing Administrative Agent for the Lenders, JPMorgan Chase
Bank, N.A., as Administrative Agent for the Lenders, the undersigned, the
Treasurer of Borrower, hereby certifies as follows:

1. The representations and warranties of the Borrower set forth in the Credit
Agreement and each of the other Loan Documents are true and correct in all
material respects (except that such representations and warranties that are
qualified as to materiality are true and correct in all respects) on and as of
the date hereof as if made on and as of the date hereof, except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties were true and correct as
of such earlier date;

2. No Default or Event of Default has occurred and is continuing as of the date
hereof or will occur after giving effect to the making of the Loans on the date
hereof or the consummation of each of the transactions contemplated by the Loan
Documents; and

3. Craig R. Brown is and at all times since November 20, 2007, has been the duly
elected and qualified Assistant Secretary of the Borrower and the signature set
forth on the signature line for such officer below is such officer’s true and
genuine signature;

and the undersigned Assistant Secretary of Borrower hereby certifies as follows:

4. There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Borrower or any of its Material Subsidiaries,
nor has any other event occurred affecting or threatening the corporate
existence of the Borrower or any of its Material Subsidiaries;

5. The Borrower is a corporation duly incorporated, validly existing and in good
standing under the laws of Delaware and attached hereto as Exhibit A is a
certificate issued by the Secretary of State of the State of Delaware certifying
as to the good standing of the Borrower;

6. (i) Attached hereto as Exhibit B is a true and complete copy of resolutions
duly adopted by the Board of Directors of the Borrower on September 11, 2012,
approving and authorizing the execution, delivery and performance of the Credit
Agreement and the other Loan Documents (all in compliance with the description
and



--------------------------------------------------------------------------------

indicative terms of the Replacement Credit Facility as set forth in the Credit
Facility Presentation, as these terms are referred to therein); such resolutions
have not in any way been amended, modified, revoked or rescinded and have been
in full force and effect since their adoption to and including the date hereof
and are now in full force and effect; such resolutions are the only corporate
proceedings of the Borrower now in force relating to or affecting the matters
referred to therein;

(ii) attached hereto as Exhibit C is a true and complete copy of the by-laws of
the Borrower as amended or restated on or prior to the date hereof and as in
effect at all times since September 21, 2010, to and including the date hereof,
and

(iii) attached hereto as Exhibit D is a true and complete copy of the
certificate of incorporation of the Borrower, as amended or restated on or prior
to the date hereof and as in effect at all times since September 21, 2010, to
and including the date hereof; and

7. The following persons are now duly elected and qualified officers of the
Borrower, holding the offices indicated next to their respective names below,
and such officers have held such offices with the Borrower at all times since
September 11, 2012, to and including the date hereof, and the signatures
appearing opposite their respective names below are the true and genuine
signatures of such officers, and each of such officers is duly authorized to
execute and deliver on behalf of the Borrower, the Credit Agreement and the
other Loan Documents and any certificate or other document to be delivered by
the Borrower pursuant to the Credit Agreement or any such Loan Document:

 

Name

  

Office

 

Signature

Sachin J. Mehra    Treasurer  

 

C. Michael Ellison    Assistant Treasurer  

 

Unless otherwise defined herein, capitalized terms which are defined in the
Credit Agreement and used herein are so used as so defined.

[remainder of page intentionally blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
first set forth above.

 

MASTERCARD INCORPORATED By:  

/s/ Sachin J. Mehra

  Name: Sachin J. Mehra   Title: Treasurer By:  

/s/ Craig R. Brown

  Name: Craig R. Brown   Title: Assistant Secretary

 

3



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF

CAF ADVANCE REQUEST

                    , 20    

Citibank, N.A., as Managing Administrative Agent

1615 Brett Road, Building No. 3

New Castle, Delaware 19720

JPMorgan Chase Bank, N.A., as Administrative Agent

500 Stanton Christiana Road, Ops. 2, Floor 03

Newark, Delaware 19713-2107

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of November 16, 2012, among
the MasterCard Incorporated, a Delaware corporation, the Lenders named therein,
Citibank, N.A., as Managing Administrative Agent and JPMorgan Chase Bank, N.A.,
as Administrative Agent (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”). Terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

This is a [Fixed Rate] [LIBOR] CAF Advance Request pursuant to Section 2.9 of
the Credit Agreement requesting offers for the following CAF Advances:

[NOTE: Pursuant to the Credit Agreement, a CAF Advance Request shall be
transmitted in writing, by facsimile transmission, or by telephone, immediately
confirmed by facsimile transmission. In any case, a CAF Advance Request shall
contain the information set forth in the grid below.]

 

     Loan 1      Loan 2      Loan 3  

Aggregate Principal Amount

   $         $         $     

Borrowing Date

        

CAF Advance Maturity Date

        

CAF Advance Interest Payment Dates

        



--------------------------------------------------------------------------------

Very truly yours, MASTERCARD INCORPORATED By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF

CAF ADVANCE OFFER

                    , 20    

Citibank, N.A., as Managing Administrative Agent

1615 Brett Road, Building No. 3

New Castle, Delaware 19720

JPMorgan Chase Bank, N.A., as Administrative Agent

500 Stanton Christiana Road, Ops. 2, Floor 03

Newark, Delaware 19713-2107

Dear Sirs:

Reference is made to the Credit Agreement, dated as of November 16, 2012, among
MasterCard Incorporated, a Delaware corporation (the “Borrower”), the Lenders
named therein, Citibank, N.A., as Managing Administrative Agent for such Lenders
and JPMorgan Chase Bank, N.A., as Administrative Agent for such Lenders (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Terms defined in the Credit Agreement are used herein as therein
defined.

In accordance with Sections 2.8 and 2.9 of the Credit Agreement, the undersigned
Lender offers to make CAF Advances thereunder to the Borrower in the following
amounts with the following maturity dates:

 

Borrowing Date:                     , 20       
Aggregate Maximum Amount: $            

Maturity Date 1:

                    , 20    

  

Maximum Amount: $            

$             offered at                     *

$             offered at                     *

Maturity Date 2:

                    , 20    

  

Maximum Amount: $            

$             offered at                     *

$             offered at                     *

Maturity Date 3:

                    , 20    

  

Maximum Amount: $            

$             offered at                     *

$             offered at                     *

[NOTE: Insert the interest rate offered for the specified CAF Advance where
indicated by an asterisk (*). In the case of LIBOR CAF Advances, insert a margin
bid. In the case of Fixed Rate CAF Advances, insert a fixed rate bid.]



--------------------------------------------------------------------------------

Very truly yours, [NAME OF LENDER] By:  

 

  Name:   Title:   Telephone No.:   Telecopy No.:

 

2



--------------------------------------------------------------------------------

EXHIBIT D-3

FORM OF

CAF ADVANCE CONFIRMATION

                    , 20    

Citibank, N.A.,

as Managing Administrative Agent

1615 Brett Road, Building No. 3

New Castle, Delaware 19720

JPMorgan Chase Bank, N.A.,

as Administrative Agent

500 Stanton Christiana Road, Ops. 2, Floor 03

Newark, Delaware 19713-2107

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of November 16, 2012, among
the undersigned, MasterCard Incorporated, the Lenders named therein, Citibank,
N.A., as Managing Administrative Agent and JPMorgan Chase Bank, N.A., as
Administrative Agent (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”). Terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

In accordance with Section 2.9 of the Credit Agreement, the undersigned accepts
and confirms the offers by the CAF Advance Lender(s) to make CAF Advances to the
undersigned on                     , 20     under Section 2.9 in the
(respective) amount(s) set forth on the attached list of CAF Advances offered.

 

Very truly yours, MASTERCARD INCORPORATED By:  

 

  Name:   Title:

[Borrower to attach CAF Advance offer list prepared by the Managing
Administrative Agent with accepted amount entered by the Borrower to the right
of each CAF Advance Offer].



--------------------------------------------------------------------------------

EXHIBIT D-4

FORM OF

CAF ADVANCE ASSIGNMENT

CAF Advance ASSIGNMENT, dated as of the date set forth in Item 1 of Schedule I
hereto, among the Assignor Lender set forth in Item 2 of Schedule I hereto (the
“Assignor Lender”), the CAF Advance Assignee set forth in Item 3 of Schedule I
hereto (the “CAF Advance Assignee”), and CITIBANK, N.A., as Managing
Administrative Agent for the Lenders under the Credit Agreement described below
(in such capacity, the “Managing Administrative Agent”).

W I T N E S S E T H :

WHEREAS, this CAF Advance Assignment is being executed and delivered in
accordance with subsection 9.6(c) of the Credit Agreement, dated as of
November 16, 2012, among MasterCard Incorporated, a Delaware corporation (the
“Borrower”), the Assignor Lender and the other Lenders parties thereto, the
Managing Administrative Agent and JPMorgan Chase Bank, N.A., as Administrative
Agent for the Lenders (as from time to time amended, supplemented or otherwise
modified in accordance with the terms thereof, the “Credit Agreement”; unless
otherwise defined herein, terms defined therein being used herein as therein
defined); and

WHEREAS, the Assignor Lender has advanced to the Borrower the CAF Advance
described in Item 5 of Schedule I hereto (the “CAF Advance”), and the Assignor
Lender is assigning the CAF Advance to the CAF Advance Assignee pursuant to this
CAF Advance Assignment;

NOW, THEREFORE, the parties hereto hereby agree as follows:

1. The Assignor Lender acknowledges receipt from the CAF Advance Assignee of an
amount equal to the purchase price, as agreed between the Assignor Lender and
the CAF Advance Assignee, of the outstanding principal amount of, and accrued
interest on, the CAF Advance. The Assignor Lender hereby irrevocably sells,
assigns and transfers to the CAF Advance Assignee without recourse,
representation or warranty, except as set forth in subsection 4(i) hereof and
the CAF Advance Assignee hereby irrevocably purchases, takes and acquires from
the Assignor Lender, the CAF Advance, together with all instruments and
documents pertaining thereto.

2. (a) From and after the date set forth in Item 4 of Schedule I hereto (the
“Transfer Effective Date”), principal and interest that would otherwise be
payable to or for the account of the Assignor Lender pursuant to the CAF Advance
shall, instead, be payable to or for the account of the CAF Advance Assignee,
whether such amounts have accrued prior to the Transfer Effective Date or accrue
subsequent to the Transfer Effective Date.

(b) If Item 6 of Schedule I hereto contains payment instructions for the CAF
Advance Assignee and if the CAF Advance Assignee delivers a copy of this CAF
Advance Assignment to the Managing Administrative Agent in accordance with
subsection 9.6(f) of the Credit Agreement at least 5 Business Days prior to the
due date of any payment to the CAF



--------------------------------------------------------------------------------

Advance Assignee, the CAF Advance Assignee hereby instructs the Managing
Administrative Agent to pay all such amounts payable to it pursuant to the
provision of subparagraph (a) of this paragraph 2, in accordance with such
payment instructions. If Item 6 of Schedule I hereto does not contain payment
instructions for the CAF Advance Assignee (or a copy hereof is not delivered to
the Managing Administrative Agent as aforesaid), the Assignor Lender and the CAF
Advance Assignee agree that, notwithstanding the provisions of subparagraph (a)
of this paragraph 2, the Assignor Lender is hereby appointed by the CAF Advance
Assignee as its collection agent to receive from the Managing Administrative
Agent, for and on behalf of and for the account of the CAF Advance Assignee, all
amounts payable to or for the account of the CAF Advance Assignee under the CAF
Advance; the Assignor Lender will immediately pay over to the CAF Advance
Assignee any such amounts received by it, in like funds as received.

3. Each of the parties to this CAF Advance Assignment agrees that at any time
and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this CAF Advance Assignment.

4. By executing and delivering this CAF Advance Assignment, the Assignor Lender
and the CAF Advance Assignee confirm to and agree with each other and the
Managing Administrative Agent and the Lenders as follows: (i) other than the
representation and warranty that it is the legal and beneficial owner of the
interest being assigned hereby free and clear of any adverse claim and has the
corporate power and authority, and the legal right to sell, assign and transfer
the CAF Advance to the CAF Advance Assignee, the Assignor Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other instrument or document furnished pursuant thereto
or with respect to the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or such other
instrument or document furnished pursuant thereto; (ii) the Assignor Lender
makes no representation or warranty and assumes no responsibility with respect
to the financial condition of the Borrower or the performance or observance by
the Borrower of any of its obligations under the Credit Agreement or any other
instrument or document furnished pursuant thereto; (iii) the CAF Advance
Assignee confirms that it has received a copy of the Credit Agreement, together
with copies of the financial statements referred to in Section 3.1, the
financial statements delivered pursuant to Section 5.1, if any, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this CAF Advance Assignment; (iv) the CAF
Advance Assignee will, independently and without reliance upon the Managing
Administrative Agent the Assignor Lender or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in respect of the Credit Agreement; and (v) the
CAF Advance Assignee appoints and authorizes the Managing Administrative Agent
to take such action as agent on its behalf and to exercise such powers under the
Credit Agreement as are delegated to the Managing Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto,
all in accordance with Section 8 of the Credit Agreement.

5. Each party hereto represents and warrants to and agrees with the Managing
Administrative Agent that it is aware of and will comply with the provisions of
Section 9.6 of the Credit Agreement.

 

2



--------------------------------------------------------------------------------

6. THIS CAF ADVANCE ASSIGNMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the parties hereto have caused this CAF Advance Assignment
to be executed by their respective duly authorized officers on Schedule I hereto
as of the date set forth in Item 1 of Schedule I hereto.

 

3



--------------------------------------------------------------------------------

Item 1 (Date of CAF Advance Assignment):    [Insert date of CAF Advance
Assignment] Item 2 (Assignor Lender):    [Insert name of Assignor Lender] Item 3
(CAF Advance Assignee):    [Insert name, address and telephone numbers and name
of contact party of CAF Advance Assignee] Item 4 (Transfer Effective Date):   
[Insert Transfer Effective Date] [To be a date not less than five business days
after date of CAF Advance Assignment] Item 5 (Description of CAF Advance):   

a. Date:

b. Principal Amount:

   Item 6 (Payment Instructions):    [Complete only if payments are to be made
by Managing Administrative Agent to CAF Advance Assignee rather than to Assignor
Lender as collection agent for CAF Advance Assignee; leave blank if Assignor
Lender is to act as such collection agent] Item 7 (Signatures):   

 

 

  ,   as Assignor Lender   By:  

 

    Name:     Title:  

 

  ,   as Bid Loan Assignee   By:  

 

    Name:     Title:  

 

4



--------------------------------------------------------------------------------

ACCEPTED FOR RECORDATION

IN REGISTER:

CITIBANK, N.A.,
as Managing Administrative Agent

By:  

 

  Name:   Title:

 

5



--------------------------------------------------------------------------------

EXHIBIT E

SWING LINE LOAN PARTICIPATION CERTIFICATE

                 , 20    

 

[Name of Lender]   

 

  

 

  

 

  

Ladies and Gentlemen:

Pursuant to subsection 2.18(e) of the Credit Agreement, dated as of November 16,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”; unless otherwise defined herein, terms defined in the Credit
Agreement are used herein as therein defined), among MasterCard Incorporated, a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions from time to time parties thereto (the “Lenders”), Citibank, N.A.,
as Managing Administrative Agent for the Lenders thereunder (in such capacity,
the “Managing Administrative Agent”), and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders thereunder (in such capacity, the
“Administrative Agent), the undersigned, as Swing Line Lender under the Credit
Agreement, hereby acknowledges receipt from you on the date hereof of
                     DOLLARS ($        ) as payment for a participating interest
in the following Swing Line Loan:

 

Date of Swing Line Loan:

  

Principal Amount of Swing Line Loan Participating Interest:

   $                

 

Very truly yours, [SWING LINE LENDER] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT F-1

[FORM OF OPINION OF GENERAL COUNSEL TO THE BORROWER]

November 16, 2012

To (a) the several banks and other financial

institutions parties on the date hereof to the

Agreement referred to below and each of their

assignees, (b) Citibank, N.A., as Managing

Administrative Agent under said Agreement and

(c) JPMorgan Chase Bank, N.A., as

Administrative Agent under said Agreement

Dear Sirs:

I am General Counsel of MasterCard Incorporated, a Delaware corporation (the
“Borrower”), and am familiar with the Credit Agreement, dated as of November 16,
2012 (the “Agreement”), among the Borrower, the banks and other financial
institutions parties thereto (the “Lenders”), Citibank, N.A., as Managing
Administrative Agent for the Lenders (in such capacity, the “Managing
Administrative Agent”) and JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders (in such capacity, the “Administrative Agent”). This opinion is
delivered to you pursuant to subsection 4.1(g)(i) of the Agreement. Terms used
herein which are defined in the Agreement shall have the respective meanings set
forth in the Agreement, unless otherwise defined herein.

In connection with this opinion, I have examined an executed copy of the
Agreement, and such corporate documents and records of the Borrower and its
Subsidiaries and certificates of public officials and officers of the Borrower
and its Subsidiaries, and such other documents, as I have deemed necessary or
appropriate for the purposes of this opinion. For the purposes of this opinion,
I have assumed (i) the genuineness of all signatures of, and the authority of,
Persons signing the Agreement on behalf of parties thereto other than the
Borrower, (ii) the authenticity of all documents submitted to me as originals
and (iii) the conformity to authentic original documents of all documents
submitted to me as certified, conformed or photostatic copies.

Based upon the foregoing, I am of the opinion that:

i. Each of the Borrower and its Subsidiaries (a) is an entity duly organized,
validly existing and in good standing (to the extent applicable) under the laws
of the jurisdiction of its incorporation (provided that no opinion is given
under this clause (a) with respect to any Subsidiary that is not a Material
Subsidiary of the Borrower if the failure of such Subsidiary to be duly
organized, validly existing or in good standing could not reasonably be expected
to have a Material Adverse Effect), (b) has the power and authority, and the
legal right, to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged and
(c) is duly qualified as a foreign entity and in good standing



--------------------------------------------------------------------------------

under the laws of each jurisdiction (other than that of its organization) where
its ownership, lease or operation of property or the conduct of its business
requires such qualification, except in the case of (b) or (c), to the extent
that the failure to have such power, authority and legal right or to qualify as
a foreign entity or to be in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

ii. The execution, delivery and performance by the Borrower of the Agreement are
within the corporate powers of the Borrower, have been duly authorized by all
necessary corporate action, require no governmental approval, and do not
contravene any law or regulation applicable to, including, without limitation,
Regulation T, U or X of the Board, or any contractual restriction binding on,
the Borrower.

iii. The Agreement has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
against it in accordance with its terms except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law). No consent or authorization of, filing with, notice to or other act by
or in respect of any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or with the execution, delivery,
performance or validity of the Agreement other than those expressly required by
the terms of the Agreement.

iv. To the best of my knowledge after due inquiry, except to the extent set
forth in Schedule 3.6 attached to the Agreement or as previously disclosed in
any public filings made by the Borrower, there are no pending or threatened
actions or proceedings affecting the Borrower or any of its Subsidiaries which,
if determined adversely to the Borrower or such Subsidiary, could individually
or in the aggregate reasonably be expected to have a Material Adverse Effect.

v. The Borrower is not an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

I am a member of the Bar of the State of New York and express no opinion on any
laws other than the laws of the State of New York, the Delaware Corporation Law
and the federal laws of the United States.

 

Very truly yours,   /s/ Noah J. Hanft, Esq.   Noah J. Hanft, Esq.   General
Counsel

 

2



--------------------------------------------------------------------------------

EXHIBIT F-2

[FORM OF OPINION OF SPECIAL NEW YORK COUNSEL TO THE MANAGING

ADMINISTRATIVE AGENT]

November 16, 2012

To each of the Lenders, each of its Assignees,

the Managing Administrative Agent, and

the Administrative Agent party to the

Credit Agreement referred to below

Ladies and Gentlemen:

We have acted as special New York counsel to Citibank, N.A., as Managing
Administrative Agent (in such capacity, the “Managing Administrative Agent”) in
connection with the Credit Agreement dated as of November 16, 2012 (the “Credit
Agreement”) among MasterCard Incorporated (the “Borrower”), the several banks
and other financial institutions from time to time parties thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) and the Managing Administrative Agent.

This opinion is furnished to you pursuant to Section 4.1(g)(ii) of the Credit
Agreement. Unless otherwise defined herein, terms defined in the Credit
Agreement are used herein as therein defined.

In arriving at the opinions expressed below, we have examined and relied on an
executed counterpart of the Credit Agreement and we have made such
investigations of law as we have deemed appropriate for purposes of this
opinion.

In our examination, we have assumed the genuineness of all signatures, the
authenticity of all documents submitted to us as originals and the conformity
with authentic original documents of all documents submitted to us as copies.
When relevant facts were not independently established, we have relied upon
representations made in or pursuant to the Credit Agreement.

In rendering the opinions expressed below, we have assumed, with respect to the
Credit Agreement, that:

(i) the Credit Agreement has been duly authorized by, has been duly executed and
delivered by, and (except to the extent set forth in the opinions below as to
the Borrower) constitutes the legal, valid, binding and enforceable obligation
of, all of the parties thereto;

(ii) all signatories to the Credit Agreement have been duly authorized;



--------------------------------------------------------------------------------

(iii) all of the parties to the Credit Agreement are duly organized and validly
existing under the laws of their respective jurisdictions of incorporation and
have the power and authority (corporate or other) to execute, deliver and
perform the Credit Agreement.

Based upon and subject to the foregoing and subject also to the comments and
qualifications set forth below, and having considered such questions of law as
we have deemed necessary as a basis for the opinions expressed below, we are of
the opinion that the Credit Agreement constitutes the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except as may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or other similar laws relating to
or affecting the rights of creditors generally and except as the enforceability
thereof is subject to the application of general principles of equity
(regardless of whether considered in a proceeding in equity or at law),
including, without limitation, (a) the possible unavailability of specific
performance, injunctive relief or any other equitable remedy and (b) concepts of
materiality, reasonableness, good faith and fair dealing.

The foregoing opinions are subject to the following comments and qualifications:

(A) The enforceability of Section 9.5 of the Credit Agreement may be limited by
laws limiting the enforceability of provisions releasing, exculpating or
exempting a party from or requiring indemnification of a party for its own
action or inaction, to the extent the action or inaction involves gross
negligence, recklessness, willful misconduct or unlawful conduct.

(B) The enforceability of provisions in the Credit Agreement to the effect that
terms may not be waived or modified except in writing may be limited under
certain circumstances.

(C) We express no opinion as to (i) the effect of the laws of any jurisdiction
in which any Lender is located (other than the State of New York) that limit the
interest, fees or other charges such Lender may impose for the loan or use of
money or other credit, (ii) Sections 9.6(b) and 9.7(b) of the Credit Agreement
to the extent they purport to grant a right of set-off, (iii) Section 9.13(a) of
the Credit Agreement, insofar as it relates to the subject matter jurisdiction
of any court of the United States of America sitting in the Southern District of
New York to adjudicate any controversy related to the Loan Documents,
(iv) Section 9.13(b) of the Credit Agreement insofar as it relates to
inconvenient forum with respect to any Federal court and (v) Section 9.9 of the
Credit Agreement.

The foregoing opinions are limited to matters involving the Federal laws of the
United States of America and the law of the State of New York, and we do not
express any opinion as to the laws of any other jurisdiction.

 

2



--------------------------------------------------------------------------------

This opinion letter is, pursuant to Section 4.1(g)(ii) of the Credit Agreement,
provided to you by us in our capacity as special New York counsel to the Agent
and may not be relied upon by any Person for any purpose other than in
connection with the transactions contemplated by the Credit Agreement without,
in each instance, our prior written consent.

Very truly yours,

RMG/MJB

 

3



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF

BORROWING NOTICE

Citibank, N.A.,

as Managing Administrative Agent

1615 Brett Road, Building No. 3

New Castle, Delaware 19720

Attention: Agency Department

JPMorgan Chase Bank, N.A.,

as Administrative Agent

500 Stanton Christiana Road, Ops. 2, Floor 03

Newark, Delaware 19713-2107

Dear Sirs:

This Borrowing Notice is delivered to you by the undersigned (the “Borrower”) in
connection with Section 2.2 of the Credit Agreement, dated as of November 16,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the several banks and other financial
institutions from time to time parties thereto (the “Lenders”), Citibank, N.A.,
as Managing Administrative Agent for the Lenders and JPMorgan Chase Bank, N.A.,
as Administrative Agent for the Lenders. Unless otherwise defined herein,
capitalized terms used herein have the meanings provided in the Credit
Agreement.

The Borrower hereby requests that Loans be made in the aggregate principal
amount of $         on                 , 20     (the “Borrowing Date”). The
Borrower requests that such Loans be made as1 [LIBOR Loans in a principal amount
of $         having an initial Interest Period of [one week][     months] [ABR
Loans in a principal amount of $        ]. The Borrower requests that the Loans
requested be paid into account at [bank].

The Borrower hereby certifies that the representations and warranties contained
in Section 3 of the Credit Agreement (excluding the representations and
warranties made in Section 3.2 and 3.6) will be true and correct in all material
respects on and as of the Borrowing Date with the same effect as if made on and
as of such date both before and after giving effect to the Loans to be made on
the Borrowing Date and that no event has occurred or will be continuing on the
Borrowing Date, or will result from the making of the Loans to be made on the
Borrowing Date, which constitutes a Default or an Event of Default.

 

 

1 

Insert appropriate interest rate option, and, if applicable, interest period. If
Loans are to be a combination of LIBOR and ABR Loans, specify the respective
amounts of each type.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this request and certificate to be
executed and delivered by its duly authorized officer this              day of
            , 20    .

 

MasterCard Incorporated By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT H

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Credit Agreement, dated as of November 16, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MasterCard Incorporated, a Delaware corporation (the
“Borrower”), the several banks and other financial institutions from time to
time parties thereto (the “Lenders”), Citibank, N.A., as Managing Administrative
Agent for the Lenders (in such capacity, the “Managing Administrative Agent”)
and JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders (in such
capacity, the “Administrative Agent”), and Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

             (the “Assignor”) and              (the “Assignee”) agree as
follows:

i. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below) (but not prior to the registration of the information
contained herein in the Register pursuant to subsection 9.6(e) of the Credit
Agreement), an interest (the “Assigned Interest”) in and to the Assignor’s
rights and obligations under the Credit Agreement with respect to those credit
facilities contained in the Credit Agreement as are set forth on Schedule 1
(individually, an “Assigned Facility”; collectively, the “Assigned Facilities”),
in a principal amount for each Assigned Facility as set forth on Schedule 1.

ii. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant thereto, or with respect to
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Credit Agreement, any other Loan Document or any other instrument
or document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim; (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Subsidiaries or any other
obligor or the performance or observance by the Borrower, any of its
Subsidiaries or any other obligor of any of their respective obligations under
the Credit Agreement or any other Loan Document or any other instrument or
document furnished pursuant hereto or thereto; and (c) (i) requests that the
Managing Administrative Agent, upon request by the Assignee, (a) exchange any
attached Notes for a new Note or Notes payable to the Assignee or, (b) if the
Assignor does not hold any Notes, issue a new Note or Notes payable to the
Assignee if so requested and (ii) if (A) the Assignor has retained any interest
in the Assigned Facility and (B) the Assignor holds any Notes, requests that the
Managing Administrative Agent exchange the attached Notes for a new Note or
Notes payable to the Assignor, in each case in amounts which reflect the
assignment being made hereby (and after giving effect to any other assignments
which have become effective on the Effective Date).



--------------------------------------------------------------------------------

iii. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that, to the extent it
has so required, it has received a copy of the Credit Agreement, together with
copies of the financial statements referred to in or delivered pursuant to
Sections 3.1 and 5.1 thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (c) agrees that it will, independently and
without reliance upon the Assignor, the Managing Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Managing Administrative Agent to take such action as Managing
Administrative Agent on its behalf and to exercise such powers and discretion
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the Managing
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that, with respect to the Assigned Interest,
it will be a party to and bound by the provisions of the Credit Agreement and
will perform in accordance with its terms all the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender
including, if it is organized under the laws of a jurisdiction outside the
United States, its obligations pursuant to subsection 2.21(b) of the Credit
Agreement.

iv. The effective date of this Assignment and Acceptance shall be             
        , 20     (the “Effective Date”). Following the execution of this
Assignment and Acceptance and the consent hereto by the Borrower to the extent
required under the Credit Agreement, it will be delivered to the Managing
Administrative Agent for acceptance by it and recording by the Managing
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the Managing
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Managing Administrative Agent).

v. Upon such acceptance and recording, from and after the Effective Date, the
Managing Administrative Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignor and Assignee. The Assignor and the Assignee shall make all
appropriate adjustments in payments by the Managing Administrative Agent for
periods prior to the Effective Date or with respect to the making of this
assignment directly between themselves.

vi. From and after the Effective Date, (a) the Assignee shall, with respect to
the Assigned Interest, be a party to the Credit Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and under the other Loan Documents and shall be bound by the
provisions thereof and (b) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights (except pursuant to
Sections 2.19, 2.20 and 9.5 of the Credit Agreement) and be released from its
obligations under the Credit Agreement.

vii. This Assignment and Acceptance shall be governed by and construed in
accordance with the law of the State of New York.

 

2



--------------------------------------------------------------------------------

viii. This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by facsimile
transmission), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

3



--------------------------------------------------------------------------------

Schedule 1

to Assignment and Acceptance

Re: Assignment and Acceptance relating to the Credit Agreement, dated as of
November 16, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among MasterCard Incorporated, a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”), Citibank, N.A., as Managing
Administrative Agent for the Lenders (in such capacity, the “Managing
Administrative Agent” ) and JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders (in such capacity, the “Administrative Agent”).

 

 

Name of Assignor:

Name of Assignee:

Effective Date of Assignment:

 

Credit Facility Assigned

   Principal
Amount Assigned  

Revolving Credit

   $                

The terms set forth above are hereby agreed to by:

 

[NAME OF ASSIGNEE]     [NAME OF ASSIGNOR] By  

 

    By  

 

Name:       Name:   Title:       Title:   Accepted:     Consented To: CITIBANK,
N.A., as     MASTERCARD INCORPORATED Managing Administrative Agent       By  

 

    By  

 

Name:       Name:   Title:       Title:  

 

4



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF COMPLIANCE CERTIFICATE]

Pursuant to subsection 5.2(a) of the Credit Agreement, dated as of November 16,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among MasterCard Incorporated, a Delaware corporation (the
“Borrower”), the several banks and other financial institutions from time to
time parties thereto (the “Lenders”), Citibank, N.A., as Managing Administrative
Agent for the Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent for
the Lenders, the undersigned,              of the Borrower, hereby certifies
that during the period from [            ] to [            ] (the “Reporting
Period”), except as set forth on Schedule I hereto:

1. To the best of my knowledge, during Reporting Period, the Borrower has
observed or performed all of its covenants and other agreements, and satisfied
every condition, contained in the Credit Agreement, including the negative
covenant set forth in Section 6.1 of the Credit Agreement, and the other Loan
Documents to be observed, performed or satisfied by it.

2. No Default or Event of Default has occurred and is continuing as of the date
hereof.

3. Attached are true and correct calculations demonstrating compliance with
Section 6.1 of the Credit Agreement.

Unless otherwise defined herein, capitalized terms which are defined in the
Credit Agreement and used herein are so used as so defined.

IN WITNESS WHEREOF, the undersigned has hereunto set his or her name and affixed
the corporate seal.

 

MASTERCARD INCORPORATED By:  

 

Name:  

 

Title:  

 

Date:                  , 20    



--------------------------------------------------------------------------------

Schedule I to

Compliance Certificate

[Disclosure]



--------------------------------------------------------------------------------

EXHIBIT J-1

[FORM OF NEW LENDER SUPPLEMENT]

SUPPLEMENT, dated             , to the Credit Agreement dated as of November 16,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among MASTERCARD INCORPORATED, a Delaware corporation (the
“Borrower”), the several banks and other financial institutions parties thereto
(the “Lenders”), CITIBANK, N.A., as Managing Administrative Agent (in such
capacity, the “Managing Administrative Agent”) for the Lenders and JPMORGAN
CHASE BANK, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) for the Lenders.

W I T N E S S E T H :

WHEREAS, the Credit Agreement provides in subsection 2.23(b) thereof that any
bank, financial institution or other entity, although not originally a party
thereto, may become a party to the Credit Agreement with the consent of the
Borrower and the Managing Administrative Agent by executing and delivering to
the Borrower and the Managing Administrative Agent a supplement to the Credit
Agreement in substantially the form of this Supplement; and

WHEREAS, the undersigned was not an original party to the Credit Agreement but
now desires to become a party thereto;

NOW, THEREFORE, the undersigned hereby agrees as follows:

1. The undersigned agrees to be bound by the provisions of the Credit Agreement,
and agrees that it shall, on the date this Supplement is accepted by the
Borrower and the Managing Administrative Agent, become a Lender for all purposes
of the Credit Agreement to the same extent as if originally a party thereto,
with a Commitment of $        .

2. The undersigned (a) represents and warrants that it is legally authorized to
enter into this Supplement; (b) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements delivered
pursuant to Section 3.1 thereof and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Supplement; (c) agrees that it has made and will, independently and
without reliance upon the Managing Administrative Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement or any instrument or document furnished pursuant
hereto or thereto; (d) appoints and authorizes the Managing Administrative Agent
to take such action as Managing Administrative Agent on its behalf and to
exercise such powers and discretion under the Credit Agreement or any instrument
or document furnished pursuant hereto or thereto as are delegated to the
Managing Administrative Agent by the terms thereof, together with such powers as
are incidental thereto; and (e) agrees that it will be bound by the provisions
of the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of



--------------------------------------------------------------------------------

the Credit Agreement are required to be performed by it as a Lender including,
without limitation, if it is organized under the laws of a jurisdiction outside
the United States, its obligation pursuant to subsection 2.21(b) of the Credit
Agreement.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

4. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

 

[INSERT NAME OF LENDER] By  

 

  Name:   Title:

Accepted this      day of

            ,         .

 

MASTERCARD INCORPORATED By  

 

  Name:   Title:

Accepted this      day of

            ,         .

CITIBANK, N.A., as Managing Administrative Agent By  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT J-2

[FORM OF COMMITMENT INCREASE SUPPLEMENT]

SUPPLEMENT, dated             , to the Credit Agreement dated as of November 16,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among MASTERCARD INCORPORATED, a Delaware corporation (the
“Borrower”), the several banks and other financial institutions parties thereto
(the “Lenders”), CITIBANK, N.A., as Managing Administrative Agent (in such
capacity, the “Managing Administrative Agent”) for the Lenders and JPMORGAN
CHASE BANK, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) for the Lenders.

W I T N E S S E T H :

WHEREAS, the Credit Agreement provides in subsection 2.23(c) thereof that any
Lender with (when applicable) the consent of the Borrower may increase the
amount of its Commitment by executing and delivering to the Borrower and the
Managing Administrative Agent a supplement to the Credit Agreement in
substantially the form of this Supplement; and

WHEREAS, the undersigned now desires to increase the amount of its Commitment
under the Credit Agreement;

NOW THEREFORE, the undersigned hereby agrees as follows:

1. The undersigned agrees, subject to the terms and conditions of the Credit
Agreement, that on the date this Supplement is accepted by the Borrower and the
Managing Administrative Agent it shall have its Commitment increased by
$        , thereby making the amount of its Commitment $        .

2. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

[remainder of page intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

 

[INSERT NAME OF LENDER] By  

 

  Name:   Title:

Accepted this      day of

            ,         .

 

MASTERCARD INCORPORATED By  

 

  Name:   Title:

Accepted this      day of

            ,         .

CITIBANK, N.A., as Managing Administrative Agent By  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT K-1

[FORM OF U.S. TAX CERTIFICATE]

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of November 16, 2012,
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MASTERCARD INCORPORATED, a Delaware corporation (the
“Borrower”), the several banks and other financial institutions from time to
time parties to the Credit Agreement (the “Lenders”), CITIBANK, N.A., as
managing administrative agent for the Lenders under the Credit Agreement (in
such capacity, the “Managing Administrative Agent”), and JPMORGAN CHASE BANK,
N.A., as administrative agent for the Lenders under the Credit Agreement (in
such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.21 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Managing Administrative Agent and the Borrower
with a certificate of its non-U.S. person status on United States Internal
Revenue Service Form W-8BEN. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Managing
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Managing Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT K-2

[FORM OF U.S. TAX CERTIFICATE]

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of November 16, 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MASTERCARD INCORPORATED, a Delaware corporation (the
“Borrower”), the several banks and other financial institutions from time to
time parties to the Credit Agreement (the “Lenders”), CITIBANK, N.A., as
managing administrative agent for the Lenders under the Credit Agreement (in
such capacity, the “Managing Administrative Agent”), and JPMORGAN CHASE BANK,
N.A., as administrative agent for the Lenders under the Credit Agreement (in
such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.21 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Managing Administrative Agent and the Borrower
with United States Internal Revenue Service Form W-8IMY accompanied by a United
States Internal Revenue Service Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the Managing
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Managing Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



--------------------------------------------------------------------------------

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 20[    ]

 

2



--------------------------------------------------------------------------------

EXHIBIT K-3

[FORM OF U.S. TAX CERTIFICATE]

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of November 16, 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MASTERCARD INCORPORATED, a Delaware corporation (the
“Borrower”), the several banks and other financial institutions from time to
time parties to the Credit Agreement (the “Lenders”), CITIBANK, N.A., as
managing administrative agent for the Lenders under the Credit Agreement (in
such capacity, the “Managing Administrative Agent”), and JPMORGAN CHASE BANK,
N.A., as administrative agent for the Lenders under the Credit Agreement (in
such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.21 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on United States Internal Revenue Service Form W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT K-4

[FORM OF U.S. TAX CERTIFICATE]

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of November 16, 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MASTERCARD INCORPORATED, a Delaware corporation (the
“Borrower”), the several banks and other financial institutions from time to
time parties to the Credit Agreement (the “Lenders”), CITIBANK, N.A., as
managing administrative agent for the Lenders under the Credit Agreement (in
such capacity, the “Managing Administrative Agent”), and JPMORGAN CHASE BANK,
N.A., as administrative agent for the Lenders under the Credit Agreement (in
such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.21 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with United States
Internal Revenue Service Form W-8IMY accompanied by a United States Internal
Revenue Service Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                      , 20[    ]